Exhibit 10.1

 



 

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

among

CSI COMPRESSCO LP,

CSI COMPRESSCO SUB INC.,

and

CSI COMPRESSCO OPERATING LLC,

as Borrowers,

 

the Guarantors Party Hereto,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank, and Swing Line Lender,

and

the Lenders Party Hereto

 

Dated as of June 11, 2020



 

 

 

--------------------------------------------------------------------------------

 

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Second Amendment”),
dated as of June 11, 2020, is by and among CSI COMPRESSCO LP, a Delaware limited
partnership (the “Company”), CSI COMPRESSCO SUB INC., a Delaware corporation
(“Sub Inc.”), CSI COMPRESSCO OPERATING LLC, a Delaware limited liability company
(“Operating LLC” and collectively with the Company and Sub Inc., the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, the Issuing
Bank, the Swing Line Lender and BANK OF AMERICA, N.A., a national banking
association, as administrative agent and collateral agent for the Lenders (in
such capacity, “Administrative Agent”).

RECITALS:

A.The Borrowers, the Guarantors, the Lenders and the Administrative Agent are
parties to that certain Loan and Security Agreement dated as of June 29, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Credit Agreement”) pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrowers.

B.The Borrowers, the Guarantors, the Lenders and the Administrative Agent desire
to amend certain provisions of the Credit Agreement as more fully described
herein.

C.NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter
into this Second Amendment and in consideration of the promises and the mutual
covenants herein contained and subject solely to the satisfaction of the
conditions set forth in Section 3 below, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.Defined Terms. Unless otherwise indicated, each capitalized term used
herein but not otherwise defined herein has the meaning given such term in the
Credit Agreement.

Section 2.Amendments to Credit Agreement.

2.1.Amendments Generally.  The Credit Agreement (other than the signature pages,
Exhibits and Schedules thereto) is hereby amended in its entirety as set forth
in the pages of the Credit Agreement attached hereto as Exhibit A.

2.2.Amendment to Schedule 1.1.  Schedule 1.1 of the Credit Agreement is hereby
replaced in its entirety with Schedule 1.1 attached hereto as Exhibit B.

2.3.Amendment to the Exhibits.  The Exhibits of the Credit Agreement are hereby
amended by adding Exhibit J to the Credit Agreement immediately after current
Exhibit I of the Credit Agreement with Exhibit C attached hereto.

Section 3.Conditions Precedent.  This Second Amendment shall become effective on
the date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 15.1 of
the Credit Agreement):




1

 

--------------------------------------------------------------------------------

 

3.1.The Administrative Agent shall have received from the Lenders, the Issuing
Bank, the Borrowers and the Guarantors, counterparts in accordance with Section
4.5 of this Second Amendment signed on behalf of such Person.

3.2.The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Second Amendment Effective Date
in connection with this Second Amendment, any other Loan Document, including, to
the extent invoiced, reimbursement or payment of all expenses required to be
reimbursed or paid by the Borrowers pursuant to the Credit Agreement or any
other Loan Document.

3.3.As of the Second Amendment Effective Date, immediately after giving effect
to this Second Amendment, all of the representations and warranties contained in
each Loan Document to which any Obligor is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except for representations and warranties that expressly relate to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date
(provided that the references to certain specified financial statements in
clauses (a) and (b) of Section 9.1.5 of the Credit Agreement shall be deemed to
be references to the most recent financial statements furnished pursuant to
clauses (a) and (b) of Section 10.1.2 of the Credit Agreement, respectively).

3.4.As of the Second Amendment Effective Date, (A) no Default, Event of Default
or Overadvance has occurred and is continuing and (B) immediately after giving
effect to this Second Amendment, no Default, Event of Default or Overadvance
will have occurred and be continuing.

3.5.Each Lender shall have received for its individual account a consent fee of
$50,000.00 (it being understood that the total aggregate consent fees payable by
the Borrowers in connection with the Second Amendment shall be $100,000.00),
which shall be fully earned upon the Second Amendment Effective Date, shall be
nonrefundable for any reason whatsoever, and shall be in addition to any other
fees, costs and expenses payable pursuant to this Second Amendment, the Credit
Agreement or any other Loan Document.  Such consent fee shall be paid in U.S.
dollars and in immediately available funds and shall be made without deduction
for any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed by any national, state or local taxing authority, or will be grossed up
by the Borrowers for such amount as provided in the Credit Agreement.

By providing counterparts to this Second Amendment to the Administrative Agent
as required under Section 3.1, each of the undersigned Borrowers and Guarantors
represents and warrants that, as of the Second Amendment Effective Date, the
conditions set forth in Section 3.3 and Section 3.4 of this Second Amendment are
satisfied.

The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received, to the satisfaction of
the Administrative Agent, documents evidencing compliance with the conditions
set forth in this Section 3 or the waiver of such conditions as permitted in
Section 15.1 of the Credit Agreement. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.  




2

 

--------------------------------------------------------------------------------

 

Section 4.Miscellaneous.

4.1.Confirmation.  The provisions of the Credit Agreement, as amended by this
Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment. On and after the Second Amendment
Effective Date, this Second Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement, as amended by this Second Amendment, and the
other Loan Documents. On and after the Second Amendment Effective Date, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”
and words of similar import, as used in the Credit Agreement, shall, unless the
context otherwise requires, mean the Credit Agreement, as amended by this Second
Amendment. Each reference to the Credit Agreement in the other Loan Documents
shall mean the Credit Agreement, as amended by this Second Amendment. The
amendments contemplated by this Second Amendment are limited solely to the items
expressly set forth herein and are subject to the conditions set forth herein.  

4.2.Reservation of Rights.  The execution, delivery and effectiveness of this
Second Amendment shall not, except as expressly set forth herein, (i) constitute
a consent to any action or inaction by the Borrowers or Guarantors, (ii) be a
consent to any other amendment, waiver or modification of any term or condition
of the Credit Agreement or any other Loan Document, nor (iii) prejudice, limit,
impair or otherwise affect or operate as a waiver of any right, power or remedy
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document (after giving effect to this Second Amendment). Nothing in this Second
Amendment shall be construed to imply any willingness on the part of the
Administrative Agent or the Lenders to grant any similar or future amendment (or
any consent or waiver) of any of the terms and conditions of the Credit
Agreement or the other Loan Documents.

4.3.RELEASE.  EACH OF THE UNDERSIGNED BORROWERS AND GUARANTORS (ON BEHALF OF
ITSELF AND ITS AFFILIATES) HEREBY FOREVER WAIVES, RELEASES, ACQUITS AND
DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL CLAIMS
(INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF SET-OFF
AND RECOUPMENT), SUITS, DEMANDS, DEBTS, ACCOUNTS, CONTRACTS, LIABILITIES,
OBLIGATIONS, JUDGMENTS, DAMAGES, ACTIONS AND CAUSES OF ACTIONS, WHETHER IN LAW
OR IN EQUITY, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN, WHETHER
NOW OR HEREAFTER EXISTING, THAT THE UNDERSIGNED BORROWERS AND GUARANTORS (AND
EACH OF THEIR AFFILIATES) AT ANY TIME HAD OR HAS, OR THAT ITS SUCCESSORS,
ASSIGNS, AFFILIATES, SHAREHOLDERS AND “CONTROLLING PERSONS” (WITHIN THE MEANING
OF FEDERAL SECURITIES LAWS) HEREAFTER CAN OR MAY HAVE AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER AND ANY ISSUING BANK OR ANY OF THEIR RESPECTIVE AFFILIATES
(AND EACH OF THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
TRUSTEES AND ADVISORS), IN EACH CASE THROUGH THE SECOND AMENDMENT EFFECTIVE DATE
AND IN CONNECTION WITH THIS SECOND AMENDMENT, THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS, ALL OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND
THEREWITH, AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

3

 

--------------------------------------------------------------------------------

 

4.4.Ratification and Affirmation.  Each Borrower and each Guarantor hereby
renews, extends, ratifies and affirms its obligations under, and acknowledges
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect as expressly amended hereby.

4.5.Counterparts. This Second Amendment and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Second Amendment (each a “Communication”),
including Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures.  The
Borrowers and the Guarantors agree that any Electronic Signature on or
associated with the Second Amendment shall be valid and binding on the Borrowers
and the Guarantors to the same extent as a manual, original signature, and that
any Communication entered into by Electronic Signature, will constitute the
legal, valid and binding obligation of the Borrowers and the Guarantors,
enforceable against such in accordance with the terms thereof to the same extent
as if a manually executed original signature was delivered.   Any Communication
may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts are one and
the same Communication.  For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the
Administrative Agent and each of the Lenders of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format), or an electronically signed Communication converted into
another format, for transmission, delivery and/or retention. The Administrative
Agent and each of the Lenders may, at its option, create one or more copies of
any Communication in the form of an imaged Electronic Record (“Electronic
Copy”), which shall be deemed created in the ordinary course of the such
Person’s business, and destroy the original paper document.  All Communications
in the form of an Electronic Record, including an Electronic Copy, shall be
considered an original for all purposes, and shall have the same legal effect,
validity and enforceability as a paper record.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent is under no
obligation to accept an Electronic Signature in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, (a) to the extent the
Administrative Agent has agreed to accept such Electronic Signature, the
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of the Borrowers and
the Guarantors without further verification and (b) it is understood and agreed
that the Borrowers and Guarantors shall each deliver three (3) original executed
signature pages to this Second Amendment as promptly as practicable after the
Second Amendment Effective Date.  For purposes of this Section 4.5, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

4.6.Payment of Expenses. The Borrowers agree to pay or reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared herewith and the transactions contemplated hereby, in each case, in
accordance with Section 3.4 of the Credit Agreement.

4.7.NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,

4

 

--------------------------------------------------------------------------------

 

CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

4.8.GOVERNING LAW. THIS SECOND AMENDMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

4.9.CONSENT TO FORUM; BAIL-IN OF EEA FINANCIAL INSTITUTIONS; WAIVERS BY
OBLIGORS.  The provisions of Sections 15.14 and 15.15 of the Credit Agreement
are hereby incorporated herein as though stated in their entirety herein,
mutatis mutandis.

4.10.Inaction by the Administrative Agent or Lenders.  No failure or delay on
the part of the Administrative Agent or Lenders to exercise any right or remedy
under the Credit Agreement, any other Loan Document or Applicable Law shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise of any right or remedy,
all of which are cumulative and may be exercised without notice except to the
extent notice is expressly required (and has not been waived) under the Credit
Agreement, any other Loan Document or Applicable Law, as applicable.

[Signature Page to Follow]

 

 

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

BORROWERS:

 

CSI COMPRESSCO LP

By:  CSI Compressco GP Inc.,

its General Partner

 

By:  /s/ Jacek Mucha

Name:  Jacek Mucha

Title:    Treasurer

 

CSI COMPRESSCO SUB INC.

 

By:  /s/ Jacek Mucha

Name:  Jacek Mucha

Title:    Treasurer

 

CSI COMPRESSCO operating llc

 

By:  /s/ Jacek Mucha

Name:  Jacek Mucha

Title:    Treasurer

 




[Signature Page to Second Amendment]

 

 

--------------------------------------------------------------------------------

 

guarantors:

CSI COMPRESSCO FINANCE Inc.

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

CSI Compressco field Services International llc

By: CSI Compressco Operating LLC,
       its sole member

 

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

CSI Compressco International llc

By:  CSI Compressco Operating LLC,
        its sole member

 

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

 




[Signature Page to Second Amendment]

 

 

--------------------------------------------------------------------------------

 

CSI Compressco holdings llc

By:  CSI Compressco Operating LLC,
its sole member

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

CSI Compressco leasing llc

By:  CSI Compressco Operating LLC,
its sole member

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

CSI COMPRESSION HOLDINGS, llc

By:  CSI Compressco Sub Inc.,
its sole member

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer

ROTARY COMPRESSOR SYSTEMS, INC.

By: /s/ Jacek Mucha
Name:  Jacek Mucha
Title:    Treasurer




[Signature Page to Second Amendment]

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank, Swing Line Lender and Lender

 

/s/ Terrance O. McKinney

Name: Terrance O. McKinney

Title:   Senior Vice President

 

 




[Signature Page to Second Amendment]

 

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

/s/ J. Devin Mock

Name: J. Devin Mock

Title:   Authorized Officer

 

 

[Signature Page to Second Amendment]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A


[see attached]

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of June 29, 2018

 

______________________________________________________________________________

 

CSI COMPRESSCO LP,

 

CSI COMPRESSCO SUB INC.,

 

and

 

CSI COMPRESSCO OPERATING LLC,

 

as Borrowers

______________________________________________________________________________

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Issuing Bank, and Swing Line Lender,

 

and

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

______________________________________________________________________________

 

Merrill Lynch, Pierce, Fenner & Smith IncORPORATED,

as Joint Lead Arranger and Sole Bookrunner,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arranger and Sole Syndication Agent

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

Section 1.  

DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

1.2

Accounting Terms

41

1.3

Uniform Commercial Code

42

1.4

Certain Matters of Construction

42

1.5

Pro Forma Calculations

42

 

 

 

Section 2.  

CREDIT FACILITIES

43

 

 

 

2.1

Commitment

43

2.2

Letter of Credit Facility

45

 

 

 

Section 3.  

INTEREST, FEES AND CHARGES

48

 

 

 

3.1

Interest

48

3.2

Fees

51

3.3

Computation of Interest, Fees, Yield Protection

51

3.4

Reimbursement Obligations

52

3.5

Illegality

52

3.6

Inability to Determine Rates

52

3.7

Increased Costs; Capital Adequacy

53

3.8

Mitigation

54

3.9

Funding Losses

54

3.10

Maximum Interest

54

 

 

55

Section 4.

LOAN ADMINISTRATION

55

 

 

 

4.1

Manner of Borrowing and Funding Loans

56

4.2

Defaulting Lender

56

4.3

Number and Amount of LIBOR Loans; Determination of Rate

57

4.4

Borrower Agent

57

4.5

One Obligation

57

4.6

Effect of Termination

58

4.7

Designated Borrower

59

 

 

59

Section 5.

PAYMENTS

59

 

 

 

5.1.

General Payment Provisions

 

5.2.

Repayment of Loans

59

5.3.

Payment of Other Obligations

59

5.4.

Marshaling; Payments Set Aside

59

5.5.

Application and Allocation of Payments

60

5.6.

Dominion Account

61

5.7.

Account Stated

61

i

--------------------------------------------------------------------------------

 

5.8.

Taxes

61

5.9.

Lender Tax Information

63

5.10.

Nature and Extent of Each Borrower’s Liability

64

 

 

 

Section 6.

CONDITIONS PRECEDENT

66

 

 

 

6.1.

Conditions Precedent to Closing

66

6.2.

Conditions Precedent to All Credit Extensions

69

 

 

 

Section 7.

COLLATERAL

70

 

 

 

7.1.

Grant of Security Interest

70

7.2.

Deposit Accounts; Securities Accounts; Commodity Accounts; Cash Collateral

71

7.3.

Other Collateral

71

7.4.

Limitations

71

7.5.

Further Assurances

72

7.6.

Collateral Rights Agreement

72

 

 

 

Section 8.

COLLATERAL ADMINISTRATION

72

 

 

 

8.1.

Borrowing Base Reports

72

8.2.

Accounts

73

8.3.

Proceeds of Secured Notes Collateral

74

8.4.

Inventory

74

8.5.

Spare Parts Inventory.

75

8.6.

Deposit Accounts; Securities Accounts; Commodity Accounts

75

8.7.

General Provisions

76

8.8.

Power of Attorney

76

 

 

 

Section 9.

REPRESENTATIONS AND WARRANTIES

77

 

 

 

9.1.

General Representations and Warranties

77

 

 

 

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

84

 

 

 

10.1.

Affirmative Covenants

84

10.2.

Negative Covenants

91

10.3.

Financial Covenants

104

 

 

 

Section 11.

GUARANTY

104

 

 

 

11.1.

Guaranty

104

11.2.

No Setoff or Deductions; Taxes; Payments

104

11.3.

Rights of Secured Parties

105

11.4.

Certain Waivers

105

11.5.

Obligations Independent

105

11.6.

Subrogation

106

11.7.

Termination; Reinstatement

106

i

--------------------------------------------------------------------------------

 

11.8.

Subordination

106

11.9.

Stay of Acceleration

106

11.10.

Expenses

106

11.11.

Miscellaneous

106

11.12.

Condition of Obligors

107

11.13.

Additional Guarantors

107

 

 

 

Section 12.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

107

 

 

 

12.1.

Events of Default

107

12.2.

Remedies upon Default

109

12.3.

License

110

12.4.

Setoff

110

12.5.

Remedies Cumulative; No Waiver

110

 

 

 

Section 13.

ADMINISTRATIVE AGENT

111

 

 

 

13.1.

Appointment, Authority and Duties of Administrative Agent

111

13.2.

Agreements Regarding Collateral and Borrower Materials

112

13.3.

Reliance By Administrative Agent

113

13.4.

Action Upon Default

113

13.5.

Ratable Sharing

113

13.6.

Indemnification

113

13.7.

Limitation on Responsibilities of Administrative Agent

114

13.8.

Successor Administrative Agent and Co-Agents

114

13.9.

Due Diligence and Non-Reliance

115

13.10.

Remittance of Payments and Collections

115

13.11.

Individual Capacities

115

13.12.

Titles

116

13.13.

Bank Product Providers

116

13.14.

Collateral Agent

116

13.15.

No Third Party Beneficiaries

116

13.16.

Certain ERISA Matters

116

 

 

 

Section 14.

BENEFIT OF AGREEMENT; ASSIGNMENTS

118

 

 

 

14.1.

Successors and Assigns

118

14.2.

Participations

118

14.3.

Assignments.

119

14.4.

Replacement of Certain Lenders

120

 

 

 

Section 15.

MISCELLANEOUS

120

 

 

 

15.1.

Consents, Amendments and Waivers

120

15.2.

Indemnity

121

15.3.

Notices and Communications

122

15.4.

Performance of Borrowers’ Obligations

123

15.5.

Credit Inquiries

123

15.6.

Severability

123

ii

--------------------------------------------------------------------------------

 

15.7.

Cumulative Effect; Conflict of Terms

123

15.8.

Counterparts; Execution

124

15.9.

Entire Agreement

124

15.10.

Relationship with Lenders

124

15.11.

No Advisory or Fiduciary Responsibility

124

15.12.

Confidentiality

124

15.13.

Governing Law

125

15.14.

Consent to Forum; Bail-In of Affected Financial Institutions

125

15.15.

Waivers by Obligors

126

15.16.

Patriot Act Notice

126

15.17.

No Oral Agreement

127

15.18.

Acknowledgement Regarding Any Supported QFCs

127

 

 

iii

--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit AForm of Assignment

Exhibit BForm of Borrowing Base Report

Exhibit CForm of Compliance Certificate

Exhibit DForm of Lien Waiver

Exhibit EForm of Notice of Borrowing

Exhibit FForm of Notice of Conversion/Continuation

Exhibit GForm of Perfection Certificate

Exhibit HForm of Designated Borrower Request and Assumption Agreement

Exhibit IForm of Designated Borrower Notice

Exhibit JForm of Rolling Forecast Report

 

 

Schedule 1.1Commitments of Lenders

Schedule 1.1(b)Account Debtors

Schedule 2.2Existing Letters of Credit

Schedule 8.6Deposit Accounts, Securities Accounts and Commodity Accounts

Schedule 8.7.1Collateral Locations

Schedule 9.1.3Approvals; Other Consents

Schedule 9.1.5Material Debt and Other Liabilities

Schedule 9.1.6Litigation

Schedule 9.1.11Capital Structure

Schedule 9.1.16Compliance with Laws

Schedule 9.1.20(a)Filing Offices

Schedule 9.1.22Locations of Offices

Schedule 9.1.27Material Contracts

Schedule 10.1.15Post-Closing Undertakings

Schedule 10.2.1(h)Debt

Schedule 10.2.2Liens

Schedule 10.2.4Investments

Schedule 10.2.10Transactions with Affiliates

 

 

1

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of June 29, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CSI COMPRESSCO LP, a Delaware limited partnership (the
“Company”), CSI COMPRESSCO SUB INC., a Delaware corporation (“Sub Inc.”), CSI
COMPRESSCO OPERATING LLC, a Delaware limited liability company, (“Operating LLC”
and collectively, with the Company and Sub Inc. the “Borrowers”), certain
subsidiaries of the Borrowers named as guarantors herein, the financial
institutions party to this Agreement from time to time as Lenders, BANK OF
AMERICA, N.A., a national banking association, as administrative agent and
collateral agent for the Lenders (in such capacities, “Administrative Agent”),
Issuing Bank and Swing Line Lender.

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.  Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

Section 1.

DEFINITIONS; RULES OF CONSTRUCTION

1.1Definitions.  As used herein, the following terms have the meanings set forth
below:

“Account”: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

“Account Debtor”: a Person obligated under an Account, Chattel Paper or General
Intangible.

“Acquisition”: a transaction or series of transactions resulting in (a)
acquisition of a business, division, line of business or all or substantially
all assets of a Person or (b) record or beneficial ownership of more than 50% of
the Equity Interests of a Person (including by merger, consolidation or
combination of a Borrower or a Restricted Subsidiary with another Person) in
each case, for which the aggregate consideration payable in connection with such
acquisition or group of transactions which are part of a common plan equals or
exceeds $2,500,000 (excluding any consideration paid with Equity Interests).

“Additional Issuing Bank”: any financial institution that is a Lender selected
by Borrower Agent and approved by Administrative Agent (which approval shall not
be unreasonably withheld, conditioned or delayed) to issue one or more Letters
of Credit hereunder, provided that such financial institution consents to
becoming an Additional Issuing Bank and provided further that such financial
institution shall become a party to this Agreement in the capacity as an Issuing
Bank by executing a joinder agreement in form and substance reasonably
satisfactory to Administrative Agent and signed by the Borrowers, the Additional
Issuing Bank and Administrative Agent.

“Administrative Agent”: as defined in the introductory paragraph hereto.

“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

-1-

--------------------------------------------------------------------------------

 

“Agent Indemnitees”: Administrative Agent and its Affiliates, and any of each of
their respective partners, officers, directors, employees, agents, trustees,
advisors and other representatives.

“Agent Professionals”: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Administrative
Agent.

“Agreement”: as defined in the introductory paragraph hereto.

“Allocable Amount”: as defined in Section 5.10.3(b).

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to any of the Borrowers or their Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the U.S. Foreign Corrupt Practices Act (FCPA) and the U.K. Bribery Act.

“Anti-Terrorism Law”: any law relating to terrorism or money laundering,
including the PATRIOT Act.

“Applicable Law”: any and all laws, rules, regulations and governmental
guidelines applicable to any Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, ordinances, judgments, orders and decrees of Governmental
Authorities, including for purposes of Section 5.8, FATCA.

“Applicable Margin”: for LIBOR Loans and Base Rate Loans, the following
percentages per annum based upon the arithmetic mean of the daily Excess
Availability (expressed as a percentage of the Borrowing Base (not to exceed the
Line Cap)) computed for a quarterly period, determined as of the last day of the
immediately preceding Fiscal Quarter, as set forth in the pricing grid below:

Level

The arithmetic mean of daily Excess Availability (expressed as a percentage of
the Borrowing Base (not to exceed the Line Cap))

LIBOR Rate Loans

Base Rate Loans

I

≥ 50%

3.00%

2.00%

II

≥ 30% but < 50%

3.25%

2.25%

III

<30%

3.50%

2.50%

 

From the Closing Date until the first day after the end of the second full
Fiscal Quarter after the Closing Date, the Applicable Margin shall be determined
as if Level II were applicable. Thereafter, the Applicable Margin shall be
subject to increase or decrease by Administrative Agent on the first day of the
month immediately following each Fiscal Quarter end, based on the average daily
Excess Availability for the preceding Fiscal Quarter.  If the Borrowers fail to
deliver any Borrowing Base Report when required hereunder (after giving effect
to applicable grace periods), then, at the option of Administrative Agent or the
Required Lenders, the Applicable Margin shall be determined as if Level III were
applicable until the date of actual receipt of such Borrowing Base Report.

“Applicant Borrower”: as defined in Section 4.7.1.

“Applicant Borrower Materials” as defined in Section 4.7.1.

-2-

--------------------------------------------------------------------------------

 

“Approval”: any approval, consent, exemption, authorization, permit,
certificate, license, concession, grant, franchise or other authorization or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person.

“Approved Fund”: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.

“Arranger”: Bank of America or any of its Affiliates, in its capacity as joint
lead arranger and sole bookrunner (the “Lead Left Arranger”), and JPMorgan Chase
Bank, N.A. or any of its Affiliates, in its capacity as joint lead arranger and
sole syndication agent.

“Assignment”: an assignment and acceptance agreement between a Lender and
Eligible Assignee, substantially in the form of Exhibit A or otherwise
reasonably satisfactory to Administrative Agent.

“Attributable Debt”: on any date, (a) in respect of any Capitalized Lease
obligation of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or other
applicable agreement or instrument that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements”: the audited consolidated balance sheet of the
Company and its Subsidiaries as of and for each fiscal year ended December 31,
2017, December 31, 2016 and December 31, 2015, and the related consolidated
statements of income or operations, partners’ capital and cash flows for each
such fiscal year of the Company and its Subsidiaries, if any, including the
notes thereto.

“Availability Reserve”: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Tax Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
the Collateral that are senior to Administrative Agent’s Liens on the Collateral
(but imposition of any such reserve shall not waive an Event of Default, if any,
arising therefrom); (f) the Dilution Reserve; (g) Disposition Reserve, (h) the
Excess Availability Reserve and (i) such additional reserves, in such amounts
and with respect to such matters, as Administrative Agent in its Permitted
Discretion may elect to impose from time to time, in each case, implemented
pursuant to Section 8.1.2.

“Available Cash” for any Fiscal Quarter has the meaning set forth in the
Partnership Agreement.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank of America”: Bank of America, N.A., a national banking association, and
its successors and assigns.

-3-

--------------------------------------------------------------------------------

 

“Bank of America Indemnitees”: Bank of America (including in its capacity as
Arranger) and its Affiliates and any of each of their respective partners,
officers, directors, employees, agents, trustees, advisors and other
representatives.

“Bank Product”: any of the following products, services or facilities extended
to any Obligor or a Restricted Subsidiary of a Borrower and/or a Guarantor by
any Person that (a) at the time it enters into a Bank Product is a Lender or any
of its Affiliates or (b) at the time it (or its Affiliate) becomes a Lender, is
a party to a Bank Product with any Obligor or a Restricted Subsidiary of a
Borrower and/or a Guarantor, in each case in its capacity as a party to such
Bank Product (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender): (i) Cash Management Services; (ii) products
under Hedging Agreements; (iii) commercial credit card, purchase cards and
merchant card services; and (iv) other banking products or services, other than
Letters of Credit.

“Bank Product Reserve”: the aggregate amount of reserves established by
Administrative Agent from time to time in its Permitted Discretion in respect of
Secured Bank Product Obligations.

“Bankruptcy Code”: Title 11 of the United States Code.

“Base Rate”: for any day, a fluctuating rate per annum equal to the highest of
(a) the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a 30 day interest period as of such day, plus 1.0%;
provided that, in no event shall the Base Rate be less than zero.

“Base Rate Loan”: any Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

“Board of Governors”: the Board of Governors of the Federal Reserve System.

“Borrowers”: collectively, the Company, Sub Inc., Operating LLC and each
Designated Borrower and each individually, a “Borrower”.

“Borrower Agent”: as defined in Section 4.4.

“Borrower Materials”: Borrowing Base Reports, Compliance Certificates, Payment
Conditions Certificates, the Perfection Certificate and any other perfection
certificate and other information, reports, financial statements and other
materials delivered by or on behalf of Borrowers hereunder.

“Borrowing”: a group of Loans that are made or converted together on the same
day and have the same interest option and, if applicable, Interest Period.

“Borrowing Base”: on any date of determination, an amount equal to the sum of
the following:

(i)85% of Eligible Accounts Receivable; plus

(ii)the least of (x) $10,000,000, (y) 25% of the Line Cap, and (z) (A) prior to
the delivery of the appraisal ordered pursuant to Section10.1.14, 50% of the net
book value of the Eligible Spare Parts

-4-

--------------------------------------------------------------------------------

 

Inventory and (B) on and after the delivery of such appraisal, 85% of the NOLV
Percentage of the net book value of the Eligible Spare Parts Inventory; minus

(iii)Availability Reserves.

“Borrowing Base Report”: a report of the Borrowing Base certified by Borrowers,
substantially in the form of Exhibit B or otherwise reasonably satisfactory to
Administrative Agent.

“Borrowing Base Reporting Trigger Period”: the period (a) commencing on the day
that (i) any Event of Default has occurred and is continuing for a period of 2
consecutive Business Days, or (ii) Excess Availability plus the Excess
Availability Reserve for 5 consecutive Business Days is less than 15% of the
Line Cap then in effect; and (b) in each case, continuing until the day that (i)
Excess Availability plus the Excess Availability Reserve has been greater than
15% of the Line Cap then in effect and (ii) no Event of Default has occurred and
is continuing, in the case of each of the clauses (b)(i) and (b)(ii), for a
period of 30 consecutive days.

“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.

“Capital Expenditures”: without duplication and with respect to the CSI Group
for any period, all expenditures made (whether made in the form of cash or other
property) or costs incurred for the acquisition or improvement of fixed or
capital assets of the CSI Group (excluding normal replacements and maintenance
which are properly charged to current operations), in each case that are (or
should be) set forth as capital expenditures in a Consolidated statement of cash
flows of the CSI Group for such period, in each case prepared in accordance with
GAAP; provided that Capital Expenditures shall not include (a) expenditures by
the CSI Group in connection with Permitted Acquisitions or any Acquisition
(without regard to the threshold described therein), (b) any such expenditure
made to restore, replace or rebuild property, to the extent such expenditure is
made with (x) net proceeds from a Disposition or (y) insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation, (c) any such expenditure funded or financed
with the proceeds of Debt permitted hereunder (other than any revolving
indebtedness), equity or any capital contribution to the CSI Group, (d)
[reserved] and (e) with respect to any property, assets or business of any
Person or of assets constituting a business unit, line of business or division
of any Person acquired by the CSI Group, any expenditures (other than any
amounts used to maintain, repair, renew or replace assets) made therefor prior
to the consummation of such acquisition by the CSI Group.

“Capitalized Leases”: at the time any determination thereof is to be made, the
amount of the liability in respect of a capital lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
(excluding the footnotes thereto) in accordance with GAAP.

“Cash Collateral”: cash, and any interest or other income earned thereon, that
is delivered to Administrative Agent to Cash Collateralize any Obligations, and
all interest, dividends, earnings and other proceeds relating thereto.

“Cash Collateral Account”: a demand deposit, money market or other account
established in the name of an Obligor by Administrative Agent at such financial
institution as Administrative Agent may select in its Permitted Discretion,
which account shall be subject to a Lien in favor of Administrative Agent for
the benefit of Secured Parties.

“Cash Collateral Agreement”: that certain Cash Collateral Agreement, dated as of
March 22, 2018, among the Company, Sub Inc., and Bank of America, N.A., as L/C
Issuer.

-5-

--------------------------------------------------------------------------------

 

“Cash Collateralize”: the delivery of cash to Administrative Agent, as security
for the payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate LC Obligations; and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), in an amount equal to Administrative Agent’s good faith estimate
of the amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateralization” has a correlative meaning.

“Cash Equivalents”: (a) Dollars, pounds sterling, euros, the national currency
of any participating member state of the European Union or, in the case of any
Foreign Subsidiary that is a Restricted Subsidiary, such local currencies held
by it from time to time in the ordinary course of business; (b) securities
issued or directly and fully guaranteed or insured by the government of the
United States or any country that is a member of the European Union or any
agency or instrumentality thereof in each case with maturities not exceeding 2
years from the date of acquisition; (c) marketable obligations issued or
unconditionally guaranteed by, and backed by the full faith and credit of, the
U.S. government or any country that is a member of the European Union or any
agency or instrumentality thereof, maturing within 24 months of the date of
acquisition; (d) certificates of deposit, time deposits and bankers’ acceptances
maturing within 12 months of the date of acquisition, and overnight bank
deposits, in each case which are issued by Bank of America or a commercial bank
organized under the laws of the United States or any state or district thereof,
rated A-1 (or better) by S&P or P-1 (or better) by Moody’s at the time of
acquisition; (e) repurchase obligations with a term of not more than 30 days for
underlying investments of the types described in clauses (a), (c), (d) and (f)
entered into with any bank described in clause (d); (f) commercial paper issued
by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within 12 months of the date of acquisition; (g) shares of
any money market fund that has at least 95% of its assets that constitute Cash
Equivalents of the kinds described in clauses (a) through (f) above; and (h)
deposits in any currency available for withdrawal on demand with any commercial
bank that is organized under the laws of any country in which the Borrowers or
any Restricted Subsidiary maintains its chief executive office or is engaged in
a line of business not prohibited under this Agreement; provided that all such
deposits are made in such accounts in the Ordinary Course of Business.

“Cash Management Services”: services relating to operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.

“CFC”: a “controlled foreign corporation” within the meaning of section 957 of
the Code.

“Change in Law”: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

“Change of Control”: the occurrence of one or more of the following events:

(a)the General Partner shall cease to be the sole general partner of the
Company;

(b)50% or more of the seats (other than vacant seats) on the board of directors
(or equivalent body) of the General Partner shall at any time be occupied by
Persons who were neither (i) nominated or appointed by the Permitted Investor
Group nor (ii) nominated or appointed by such directors;

-6-

--------------------------------------------------------------------------------

 

(c)members of the Permitted Investor Group, collectively, shall cease to own (i)
Equity Interests representing greater than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the General
Partner or (ii) greater than 50% of the economic interests represented by the
issued and outstanding Equity Interests in the General Partner;

(d)except in a transaction expressly permitted under the Loan Documents and
after giving effect thereto, the Company ceases to own and control, beneficially
and of record, directly or indirectly, all Equity Interests in any other
Borrower or any Obligor;

(e)the sale or transfer of all or substantially all assets of any Borrower,
except to another Borrower; or

(f)any change of control or similar event, however defined, shall occur under
the terms of any indenture, note agreement or other agreement governing (i) the
Secured Notes, (ii) the Senior Notes, (iii) any Debt permitted under Section
10.2.1(g), (iv) any Refinancing Debt in respect of Debt subject to the foregoing
subclauses (i), (ii) or (iii), and (v) any unsecured notes, if any, constituting
Material Debt.

“Claims”: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and documented out-of-pocket attorneys’ fees
and Extraordinary Expenses) at any time (including after Full Payment of the
Obligations or replacement of Administrative Agent or any Lender) (without
duplication) incurred by any Indemnitee or asserted against any Indemnitee by
any Obligor or other Person, in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, Borrower Materials, or the use thereof or transactions
relating thereto; (b) any action taken or omitted to be taken in connection with
any Loan Documents; (c) the existence or perfection of any Liens, or realization
upon any Collateral; (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law; or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all reasonable and
documented out-of-pocket costs and expenses relating to any investigation,
litigation, arbitration or other proceeding (including an Insolvency Proceeding
or appellate proceedings), whether or not the applicable Indemnitee is a party
thereto.

“Closing Date”: as defined in Section 6.1.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations, in
each case, excluding Excluded Property.

“Collateral Rights Agreement”: collectively, (a) the Collateral Rights
Agreement, dated as of the date hereof, between Administrative Agent and the
Secured Notes Collateral Trustee, as acknowledged by the Obligors, as may be
amended, amended and restated, supplemented or otherwise modified from time to
time as permitted by the Loan Documents and (b) any similar agreement
substantially in the same form as the agreement described in the foregoing
clause (a) (with appropriate modifications reflecting the lien priority of the
applicable Debt) or otherwise in form and substance reasonably acceptable to the
Administrative Agent, between Administrative Agent and one or more collateral
trustees in respect of Debt permitted under Section 10.2.1(g), as acknowledged
by the Obligors, as may be amended, amended and restated, supplemented or
otherwise modified from time to time as permitted by the Loan Documents.

“Commercial Letter of Credit”: any letter of credit or similar instrument
(including, without limitation, bankers’ acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by an Obligor in the Ordinary Course of Business of
such Obligor.

-7-

--------------------------------------------------------------------------------

 

“Commitment”: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, as
hereafter modified pursuant to Section 2.1.7 or an Assignment to which it is a
party. “Commitments” means the aggregate amount of such commitments of all
Lenders.

“Commitment Termination Date”: the earliest to occur of (a) the Termination
Date; (b) the date on which Borrowers terminate the Commitments pursuant to
Section 2.1.4; (c) the date on which the Commitments are terminated pursuant to
Section 12.2; and (d) 91 days prior to the maturity of the Senior Notes;
provided that, the occurrence of the date referred to in clause (d) shall not be
given effect as a “Commitment Termination Date” if prior to such date either (i)
the Senior Notes are refinanced with Refinancing Debt or (ii) the Senior Notes
are redeemed pursuant to Section 10.2.16(c) such that no more Senior Notes
remain outstanding.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Company”: as defined in the introductory paragraph hereto.

“Compliance Certificate”: a certificate substantially in the form of Exhibit C
or otherwise reasonably satisfactory to Administrative Agent.

“Conflicts Committee”: has the meaning given such term in the Partnership
Agreement as in effect on the Closing Date or as otherwise amended, supplemented
or modified to the extent not prohibited by Section 10.2.16.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated), or are franchise or branch profits
Taxes.

“Consolidated”: when used to modify a financial term, test, statement, or report
of a Person, the application or preparation of such term, test, statement or
report (as applicable) based upon the consolidation, in accordance with GAAP, of
the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA”: at any date of determination, an amount equal to the
Consolidated Net Income of the CSI Group for the most recently completed
Measurement Period plus, without duplication, to the extent the same was
deducted in calculating such Consolidated Net Income:

(a)Consolidated Taxes; plus

(b)Consolidated Interest Charges; plus

(c)Consolidated Non-cash Charges; plus

(d)[reserved]; plus

(e)the amount of costs, expenses and fees paid during such period in connection
with the Transactions, the Senior Notes and/or the Secured Notes; plus

(f)any premiums, expenses or charges (other than Consolidated Non-cash Charges)
related to any issuance or sale of Equity Interests, Investment, Acquisition,
Disposition, recapitalization or the incurrence or repayment or amendment of
Debt permitted to be incurred hereunder (including a refinancing thereof)
(whether or not successful or meeting the dollar amount thresholds specified
herein), including (i) such fees, expenses or charges related to the issuance or
refinancing of Debt, and (ii) any amendment or other modification of this
Agreement or other Debt; plus

-8-

--------------------------------------------------------------------------------

 

(g)[reserved]; plus

(h)any costs or expense incurred pursuant to any management equity plan or stock
option plan or any stock subscription or shareholder agreement; provided that
the amounts added pursuant to this clause (h) together with any amounts added
pursuant to clauses (j) and (k) below shall not exceed 15.0% of Consolidated
EBITDA for such Measurement Period (prior to giving effect to the addbacks
pursuant to this clause (h) and clauses (j) and (k) below); plus

(i)[reserved], plus

(j)the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by
Borrower Agent in good faith to be realized, as a result of actions taken or
expected to be taken, within 12 months of the end of such period (calculated on
a pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this clause (i) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing Consolidated Net Income or included (i.e., added back) in computing
Consolidated EBITDA for such period, (3) such adjustments may be incremental to
(but not duplicative of) pro forma adjustments made pursuant to Section 1.5 and
(4) the aggregate amount of cost savings, operating expense reductions and cost
saving synergies added pursuant to this clause (j) together with any amounts
added pursuant to clause (h) above and clause (k) below shall not exceed 15.0%
of Consolidated EBITDA for such Measurement Period (prior to giving effect to
the addbacks pursuant to this clause (j) and clauses (h) and (k)); plus

(k)acquisition, integration and divestiture costs, and fleet commissioning costs
(x) incurred prior to the Closing Date and (y) such costs in an aggregate
amount, solely in respect of this subclause (k)(y), not to exceed (i) $3,000,000
for any Measurement Period, or (ii) $15,000,000 during the term of this
Agreement; provided that the amounts added pursuant to this clause (k) together
with any amounts added pursuant to clauses (h) and (j) above shall not exceed
15.0% of Consolidated EBITDA for such Measurement Period (prior to giving effect
to the addbacks pursuant to this clause (k) and clauses (h) and (j) above); plus

(l)any unusual or non-recurring expenses, losses or charges;

less, without duplication, (i) non-cash income or gain increasing Consolidated
Net Income for such period, excluding any such items to the extent they
represent (1) the reversal in such period of an accrual of, or reserve for,
potential cash expense in a prior period, (2) any non-cash gains with respect to
cash actually received in a prior period to the extent such cash did not
increase Consolidated Net Income in a prior period or (3) items representing
ordinary course accruals of cash to be received in future periods; plus (ii) any
net gain from discontinued operations or net gains from the disposal of
discontinued operations to the extent increasing Consolidated Net Income.

In addition, to the extent not already included in the Consolidated Net Income
of the Company and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing, Consolidated EBITDA shall include the amount of net cash proceeds
received by or contributed to the Company and its Restricted Subsidiaries from
business interruption insurance.

 

“Consolidated Fixed Charge Coverage Ratio”: at any date of determination, the
ratio of (a) (i) Consolidated EBITDA for the specified period minus (ii) Capital
Expenditures made during such period, minus (iii) the aggregate amount of
Federal, state, local and foreign income, profits or capital Taxes,

-9-

--------------------------------------------------------------------------------

 

including, without limitation, state franchise and similar Taxes, paid in cash
by the CSI Group during such period to (b) Fixed Charges for such period, in
each case, of or by the CSI Group, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Interest Charges”: for any Measurement Period, the sum (determined
without duplication) of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under Hedging Agreements or agreements governing hedging
obligations, but excluding any non-cash or deferred interest or Hedging
Agreement or hedging obligation costs and (b) the portion of rent expense with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case of or by the CSI Group for the most recently
completed Measurement Period, all as determined on a Consolidated basis in
accordance with GAAP.

“Consolidated Net Income”: for any Measurement Period, the aggregate of the Net
Income of the CSI Group for such period, determined on a Consolidated basis in
accordance with GAAP; provided, however, that:

(a)any net after-tax nonrecurring or unusual gains or losses shall be excluded;

(b)the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(c)any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the Ordinary Course of Business (as determined in good faith by
Borrower Agent) shall be excluded;

(d)any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

(e)the income (or loss) for such period of any Person that is not a Subsidiary
of such Person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included in Consolidated Net Income
only to the extent of the amount of dividends or distributions or other payments
paid in cash (or to the extent converted into cash) to the Company or its
Restricted Subsidiaries by such Person or a Restricted Subsidiary thereof during
such period;

(f)(i) the non-cash portion of “straight-line” rent expense shall be excluded
and (ii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense shall be included;

(g)unrealized gains and losses relating to hedging transactions and
mark-to-market of Debt denominated in foreign currencies resulting from the
application of ASC 830 shall be excluded;

(h)[reserved]; and

(i)the income (or loss) of a Subsidiary during such Measurement Period and
accrued prior to the date it becomes a Restricted Subsidiary of any of the CSI
Group or is merged into or consolidated with any of the CSI Group or that
Person’s assets are acquired by any of the CSI Group shall be excluded.

“Consolidated Non-cash Charges”: with respect to the CSI Group for any period,
the aggregate non-cash depreciation, amortization, impairment, compensation,
rent and other non-cash expenses of the CSI Group reducing Consolidated Net
Income of such Person for such period on a Consolidated basis and

-10-

--------------------------------------------------------------------------------

 

otherwise determined in accordance with GAAP (including non-cash charges
resulting from purchase accounting in connection with any Acquisition or
Disposition that is consummated after the Closing Date), but excluding (a) any
such charge which consists of or requires an accrual of, or cash reserve for,
anticipated cash charges for any future period and (b) the non-cash impact of
recording the change in fair value of any embedded derivatives under ASC 815 and
related interpretations as a result of the terms of any agreement or instrument
to which such Consolidated Non-cash Charges relate.

“Consolidated Taxes”: with respect to the CSI Group on a Consolidated basis for
any period, provision for taxes based on income, profits or capital, including,
without limitation, state franchise and similar taxes.

“Contingent Obligation”: as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of ) such Debt, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Debt or other obligation of the payment or
performance of such Debt, (iii) to maintain working capital, equity capital or
any other financial statement condition or liquidity or level of income or cash
flow of the primary obligor so as to enable the primary obligor to pay such
Debt, or (iv) entered into for the purpose of assuring in any other manner the
obligee in respect of such Debt of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Debt of any other Person,
whether or not such Debt or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Debt to obtain any such
Lien); provided that the term “Contingent Obligation” shall not include
endorsements of checks, drafts and other items for payment of money for
collection or deposit in the Ordinary Course of Business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the obligor in good faith.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement or instrument to which such Person is a party
or by which it or any of its property is bound.

“Contribution Agreement”: the Contribution, Conveyance and Assumption Agreement,
dated as of June 20, 2011, among Compressco, Inc., a Delaware corporation,
Compressco Field Services, Inc., an Oklahoma corporation, Compressco Canada,
Inc., an Alberta corporation, Compressco de Mexico, S. de R.L. de C.V., a
Mexican limited liability corporation of variable capital, Compressco GP, the
Borrowers, Compressco Holdings, LLC, a Delaware limited liability company,
Compressco Netherlands B.V., a Netherlands private limited liability company,
Compressco Netherlands Cooperatief U.A., a Netherlands coöperatief, TETRA
International Incorporated, a Delaware corporation, Production Enhancement
Mexico, S. de R.L. de C.V., a Mexican limited liability corporation of variable
capital and TETRA, together with the additional conveyance documents and
instruments contemplated or referenced thereunder.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Extension”: each of the following: (a) a Borrowing; and (b) an LC Credit
Extension.

“CSI Group”: collectively, the Company and its Subsidiaries (but excluding, for
all purposes other than the financial statements, Unrestricted Subsidiaries).

-11-

--------------------------------------------------------------------------------

 

“Customary Recourse Exceptions”: with respect to any Non-Recourse Debt of an
Unrestricted Subsidiary or joint venture, (a) Liens on and pledges of the Equity
Interests of any Unrestricted Subsidiary or any joint venture owned by the
Company or any Restricted Subsidiary to the extent securing otherwise
Non-Recourse Debt of such Unrestricted Subsidiary or joint venture and (b)
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for the voluntary bankruptcy of such Unrestricted Subsidiary or joint
venture, fraud, misapplication of cash, environmental claims, waste, willful
destruction and other circumstances customarily excluded by lenders from
exculpation provisions or included in separate indemnification agreements in
non-recourse financings.

“Debt”: as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Hedging Agreement;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade payables and similar obligations) which purchase
price is due more than 1 year after the later of the date of placing the
property in service or taking delivery and title thereto;

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that the amount of such Debt will be the lesser of
the Fair Market Value of such asset at such date of determination, and the
amount of such Debt of such other Person;

(f)all Attributable Debt of such Person;

(g)all obligations of such Person in respect of Disqualified Capital Stock; and

(h)to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Debt of
another Person of the type described in clauses (a) through (g) (other than by
endorsement of negotiable instruments for collection in the Ordinary Course of
Business).

The amount of any net obligation under any Hedging Agreement on any date shall
be deemed to be the Hedging Termination Value thereof as of such date. The
amount of any Debt that has been defeased or for which funds have been
irrevocably deposited with the applicable trustee for redemption shall be deemed
to be $0. Accrual of interest, the accretion of accreted value, the amortization
or accretion of original issue discount, the payment of interest in the form of
additional Debt with the same terms, the accretion of liquidation preference and
increases in the amount of Debt outstanding solely as a result of fluctuations
in the exchange rate of currencies will not be deemed to be Debt. Contingent
Obligations in respect of letters of credit, bankers’ acceptances or similar
instruments relating to, or Liens securing, Debt which is otherwise included in
the determination of a particular amount of Debt shall not be included in the
determination of such amount of Debt, provided that the Debt represented by such
guarantee or letter of credit, as the case may be, was in compliance with this
Agreement. Indebtedness that is cash collateralized shall not be deemed to be
Debt hereunder to the extent of such cash collateralization. For the avoidance
of doubt, Perpetual Preferred Equity Interest shall not constitute Debt.

-12-

--------------------------------------------------------------------------------

 

“Debtor Relief Laws”: as defined in Section 11.1.

“Default”: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate”: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto, and with respect to the fee payable pursuant to Section 3.2.2 herein,
as provided in the last sentence thereof.

“Defaulting Lender”: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within 2 Business Days of
the date such obligations were required to be funded hereunder; (b) has notified
Administrative Agent or any Borrower that such Lender does not intend to comply
with its funding obligations hereunder or under any other credit facility, or
has made a public statement to that effect; (c) has failed, within 3 Business
Days following request by Administrative Agent or any Borrower, to confirm in a
manner satisfactory to Administrative Agent and Borrowers that such Lender will
comply with its funding obligations hereunder; or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate, disavow, disaffirm or otherwise to reject such Lender’s agreements.

“Deposit Account”: any “deposit account” as such term is defined in Article 9 of
the UCC and in any event shall include all accounts and sub-accounts relating to
any of the foregoing.

“Deposit Account Control Agreement”: control agreement reasonably satisfactory
to Administrative Agent executed by an institution maintaining a Deposit Account
for an Obligor, to perfect Administrative Agent’s Lien on such account.

“Designated Borrower”: Subsidiaries of the Company party hereto from time to
time pursuant to Section 4.7.

“Designated Borrower Notice”:  as defined in Section 4.7.1.

“Designated Borrower Request and Assumption Agreement”: as defined in Section
4.7.1.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Dilution Percent”: the percent, determined for Borrowers’ most recently ended
Fiscal Quarter, equal to (a) without duplication, bad debt write-downs or
write-offs, discounts, returns, promotions, credits, credit memos and other
dilutive items with respect to Accounts owing to the Borrowers, divided by (b)
gross sales of the Borrowers.

“Dilution Reserve”: the aggregate amount of reserves, as established by
Administrative Agent from time to time in its Permitted Discretion, exercised in
good faith, in an amount equal to the Value of the Eligible Accounts multiplied
by 1.0% for each incremental whole percentage point that the Borrowers’ Dilution
Percent exceeds 5.0% (for the avoidance of doubt, no reserve shall be imposed on
the first 5.0% of dilution of Eligible Accounts).  For purposes hereof, “Value”
with respect to any Eligible Account means its face amount.

-13-

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose”: the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction) of any property
or any series of related dispositions of property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith.

“Disposition Reserve”: any reserve in respect of a Disposition of Collateral
outside the Ordinary Course of Business established by Administrative Agent in
its Permitted Discretion.

“Disqualified Capital Stock”: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable, in each case at the option of the holder thereof) or upon the
happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity Interests (which would not constitute
Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise,
or is convertible or exchangeable for Debt or redeemable for any consideration
other than other Equity Interests (which would not constitute Disqualified
Capital Stock) at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Termination Date; provided, however
that (a) in no event shall Perpetual Preferred Equity Interest constitute
Disqualified Capital Stock, (b) only the portion of such Equity Interests which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Capital Stock and (c) with respect to any Equity
Interests issued to any employee or to any plan for the benefit of employees of
the Company or its Subsidiaries or by any such plan to such employees, such
Equity Interest shall not constitute Disqualified Capital Stock solely because
it may be required to be repurchased by the Company or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, resignation, death or disability and if any class of
Equity Interest of such Person by its terms authorizes such Person to satisfy
its obligations thereunder by delivery of an Equity Interest that is not
Disqualified Capital Stock, such Equity Interests shall not be deemed to be
Disqualified Capital Stock. Notwithstanding the preceding sentence, any Equity
Interest that would constitute Disqualified Capital Stock solely because the
holders thereof have the right to require the Company or its Subsidiaries to
repurchase such Equity Interest upon the occurrence of a change of control or an
asset sale shall not constitute Disqualified Capital Stock.

“Dollars”: lawful money of the United States.

“Domestic Subsidiary”: any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

“Dominion Account”: any special account established by Borrowers at Bank of
America, any Lender or any of their respective Affiliates, over which
Administrative Agent has control (and either has or may obtain exclusive control
for withdrawal purposes); provided that the applicable Borrowers may have access
to the funds in such account until such time as the Administrative Agent has
delivered notice that it is exercising exclusive control over such Dominion
Account (it being understood that the Administrative Agent is directed by the
Lenders to and shall provide such notice on the Second Amendment Effective
Date).

“Drawing Document”: any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

-14-

--------------------------------------------------------------------------------

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway or any other country that is a member of the European
Economic Area.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts Receivable”: on any date, all Accounts owing to a Borrower
net of any returns, rebates, discounts (calculated on the shortest terms then
available to the applicable Account Debtor), credits, other allowances and
deductions, and Taxes (including sales, state excise or other taxes) that have
been or could properly be claimed by the Account Debtor or any other Person (or
are payable in the case of Taxes), in each case, as applicable, subject to the
provisos set forth in clause (e) below.  Unless otherwise approved in writing by
Administrative Agent exercising its Permitted Discretion, no Account of any
Borrower shall be deemed to be an Eligible Account Receivable if:

(a)it arises out of a sale made by a Borrower or any of its Subsidiaries to an
Affiliate or to an employee or a director of such Borrower or any other Borrower
or any of their respective Subsidiaries; or

(b)(i) in the case of any Account due to any Borrower from an Account Debtor
other than a Qualified Account Debtor, the Account is unpaid more than (A) 60
days after the original payment due date and/or (B) 90 days after the original
invoice date and (ii) in the case of any Account due to any Borrower from
Account Debtors whose long-term unsecured debt obligations are rated at least A
by Moody’s or A2 by S&P (each, a “Qualified Account Debtor”), the Account is
unpaid more than (A) 90 days after the original payment due date and/or (B) 120
days after the original invoice date; or

(c)it is from the same Account Debtor (or any Affiliate thereof) and 50% or
more, in face amount, of all Accounts from such Account Debtor (and any
Affiliate thereof) due to the Borrowers are ineligible hereunder; or

(d)the Accounts due to the Borrowers, when aggregated with all other Accounts of
such Account Debtor (and any Affiliate thereof) due to the Borrowers, exceeds
15% in face amount of all Eligible Accounts Receivable of the Borrowers,
combined then outstanding, to the extent of such excess, provided that, to the
extent that any such Accounts are otherwise deemed to be an Eligible Account
Receivable, (i) Accounts supported or secured by an irrevocable letter of credit
in form and substance reasonably satisfactory to Administrative Agent, issued or
confirmed by a financial institution reasonably satisfactory to Administrative
Agent, and duly transferred to Administrative Agent (together with sufficient
documentation to permit direct draws by Administrative Agent) shall be deemed to
be Eligible Accounts Receivable to the extent of the face amount of such letter
of credit for the purposes of such calculation and (ii) with respect to the
Account Debtors listed on Schedule 1.1(b) (and any Affiliate thereof), the
percentage referred to above shall be deemed to be the percentage set forth on
Schedule 1.1(b) opposite the name of such Account Debtor until such time as the
Administrative Agent determines that a reduction in such percentage to 15% is
necessary for such Account Debtor in its Permitted Discretion; or

(e)(i) the Account Debtor is also a creditor of any Borrower, (ii) the Account
Debtor has disputed its liability on, or the Account Debtor has made any claim
with respect to, such Account or any other Account due from such Account Debtor
to the Borrowers, which has not been resolved, or (iii) the Account otherwise is
or may reasonably be expected to become subject to any right of setoff by the
Account Debtor or with respect to which any other claim, counterclaim,
chargeback, rebate, allowance or offset has been asserted; provided that any
Account deemed ineligible pursuant to this clause (e)  shall only be ineligible
to the extent of the amount owed by such Borrower to the Account Debtor, the
amount of such dispute or claim, or the amount of such setoff, other claim,
counterclaim, chargeback, rebate, allowance or offset, as applicable; provided,
further, that the portion of any Account that would otherwise be deemed
ineligible pursuant to this clause (e) shall not be deemed ineligible pursuant
to this clause (e) to the extent

-15-

--------------------------------------------------------------------------------

 

(i) supported or secured by an irrevocable letter of credit in form and
substance reasonably satisfactory to Administrative Agent, issued or confirmed
by a financial institution reasonably satisfactory to Administrative Agent, and
duly transferred to Administrative Agent (together with sufficient documentation
to permit direct draws by Administrative Agent) or (ii) subject to a no‑offset
letter in form and substance reasonably satisfactory to Administrative Agent; or

(f)the Account Debtor has commenced a voluntary case under any Debtor Relief
Law, as now constituted or hereafter amended, or made an assignment for the
benefit of creditors, or if a decree or order for relief has been entered by a
court having jurisdiction over the Account Debtor in an involuntary case under
any Debtor Relief Law, as now constituted or hereafter amended, or if any other
petition or other application for relief under any Debtor Relief Law has been
filed by or against the Account Debtor, or if the Account Debtor has filed a
certificate of dissolution under applicable state law or shall be liquidated,
reorganized, dissolved or wound‑up, or shall authorize or commence any action or
proceeding for dissolution, reorganization, winding‑up or liquidation, or if the
Account Debtor has failed, suspended business, declared itself to be insolvent,
is generally not paying its debts as they become due or has consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs (any such act or event
an “Act of Bankruptcy”), unless (i) the payment of Accounts from such Account
Debtor is secured by assets of, or guaranteed by, in either case in a manner
reasonably satisfactory to Administrative Agent, a Person with respect to which
an Act of Bankruptcy has not occurred and that is reasonably acceptable to
Administrative Agent; (ii) if the Account from such Account Debtor arises
subsequent to a decree or order for relief with respect to such Account Debtor
under any Debtor Relief Law, as now or hereafter in effect, Administrative Agent
shall have determined that the timely payment and collection of such Account
will not be impaired; or (iii) the payment of such Account is supported or
secured by an irrevocable letter of credit in form and substance reasonably
satisfactory to Administrative Agent, issued or confirmed by a financial
institution reasonably satisfactory to Administrative Agent, and duly
transferred to Administrative Agent (together with sufficient documentation to
permit direct draws by Administrative Agent); or

(g)the sale is to an Account Debtor outside of the United States (including, any
Account Debtor that (y) maintains a chief executive office outside the United
States or (z) is not organized under applicable law of the United States),
unless (i) such Account Debtor has supplied such Borrower with an irrevocable
letter of credit in form and substance reasonably satisfactory to Administrative
Agent, issued or confirmed by a financial institution reasonably satisfactory to
Administrative Agent and which has been duly transferred to Administrative Agent
(together with sufficient documentation to permit direct draws by Administrative
Agent) or (ii) such Account is fully insured by credit insurance reasonably
satisfactory to Administrative Agent; or

(h)the sale to the Account Debtor is on a bill-and-hold, guarantied sale,
sale-and-return, sale on approval or consignment basis, cash on delivery or made
pursuant to any other written agreement providing for repurchase or return; or

(i)the Accounts of the Account Debtor exceed a credit limit determined by
Administrative Agent, in its Permitted Discretion and reasonably taking into
account the credit and financial circumstances of the Account Debtor, to the
extent such Account exceeds such limit; or

(j)the Account Debtor is the United States of America, any state or any
political subdivision, department, agency or instrumentality thereof, unless
such Borrower duly assigns its rights to payment of such Account to
Administrative Agent pursuant to the Collateral Assignment of Claims Act of 1940
(31 U.S.C. § 3727 et seq.) or complies with any similar state or local law as
Administrative Agent shall require; or

(k)the goods giving rise to such Account have not been delivered to and accepted
by the Account Debtor or the services giving rise to such Account have not been
performed by such Borrower and

-16-

--------------------------------------------------------------------------------

 

accepted by the Account Debtor or the Account otherwise does not represent a
final sale (except to the extent that such Account arises from a leasing
transaction); or

(l)any documentation relating to the Account does not comply in all material
respects with all applicable legal requirements, including, where applicable,
the Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the FRB; or

(m)Administrative Agent does not have a valid and perfected first priority
security interest in such Account; or

(n)the Accounts are subject to any adverse security deposit, progress payment or
other similar advance made by or for the benefit of the applicable Account
Debtor; or

(o)the Accounts are evidenced by or arise under any promissory note, instrument
or chattel paper unless such instruments or chattel paper have been pledged to
Administrative Agent containing such endorsement as Administrative Agent shall
require in its Permitted Discretion; or

(p)the Account Debtor has a presence in a state or other jurisdiction requiring
the filing of Notice of Business Activities Report or similar report in order to
permit such Borrower to seek judicial enforcement in such state or other
jurisdiction, as applicable, of payment of such Account unless such Borrower has
qualified to do business in such state or other jurisdiction, as applicable, or
has filed a Notice of Business Activities Report or equivalent report for the
then current year or such failure to file and inability to seek judicial
enforcement is capable of being remedied without any material delay or material
cost; or

(q)the Account arises from progress billings or other billing arrangements such
that the obligation of the Account Debtor with respect to such Account is
conditioned upon such Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto; or

(r)the Account (i) does not arise from the sale, lease, or rental of goods or
performance of services in the Ordinary Course of Business or (ii) is not
evidenced by an invoice or other documentation reasonably satisfactory to
Administrative Agent which has been sent to the Account Debtor; or

(s)with respect to such Account, any covenant, representation, or warranty
contained in the Loan Documents has been breached or is not true in all material
respects; or

(t)with respect to such Account, any check or other instrument of payment has
been returned or uncollected for any reason; or

(u)the Account is owed by an Account Debtor which has sold all or substantially
all of its assets; or

(v)the Account is owed in any currency other than Dollars; or

(w)with respect to such Account, Administrative Agent determines such Account
may not be paid by reason of the Account Debtor’s inability to pay or which
Administrative Agent otherwise determines is unacceptable for any reason
whatsoever; or

(x)the Account is subject to any Lien other than (i) a Lien in favor of
Administrative Agent and (ii) a Lien permitted under Section 10.2.2. which does
not have priority over the Lien in favor of Administrative Agent; or

-17-

--------------------------------------------------------------------------------

 

(y)with respect to such Account, any Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the Ordinary Course of Business; or

(z)the Account is deemed by Administrative Agent in its Permitted Discretion to
be otherwise ineligible for inclusion in the calculation of the Borrowing Base.

“Eligible Assignee”: a Person that is (a) a Lender (except for any Defaulting
Lender and its Affiliates), Affiliate of a Lender or Approved Fund and (b) any
other assignee (other than a natural person) approved by Administrative Agent
(which approval by Administrative Agent shall not be unreasonably withheld or
delayed) and, so long as no Event of Default has occurred and is continuing,
approved by Borrower Agent (which approval by Borrower Agent shall not be
unreasonably withheld or delayed, and shall be deemed given if no objection is
made within 10 Business Days after written (which for this purpose may include
email) notice of the proposed assignment is given to Borrower Agent).

“Eligible Spare Parts Inventory”: on any date, any Spare Parts Inventory owned
by a Borrower.  Except otherwise approved in writing by Administrative Agent
exercising its Permitted Discretion, no Spare Parts Inventory shall be Eligible
Spare Parts Inventory unless:

(a)it is owned solely by one of the Borrowers and such Borrower has good, valid
and marketable title thereto;

(b)it is at all times subject to Administrative Agent’s valid and duly perfected
first priority security interest granted pursuant to this Agreement or any other
Security Document and no other Lien (other than (x) any Lien permitted under
Section 10.2.2(c) or (y) any landlord’s Lien to the extent a Rent and Charges
Reserve with respect to the relevant leased property has been deducted from the
Borrowing Base or a Lien Waiver has been obtained with respect thereto in
accordance with clause (k)(ii) of the following sentence);

(c)the applicable Borrower shall at all times have title to such Spare Parts
Inventory and shall have the ability to direct the disposition thereof (subject
only to the rights of any lessee under any lease in effect with respect to such
Spare Parts Inventory) and it is not located outside the United States or is in
transit with a common carrier from vendors and suppliers;

(d) it is not obsolete, unmerchantable, defective, slow moving, unfit for sale,
lease, rental or its intended use, as applicable, not salable at prices
approximating at least the cost of such Spare Parts Inventory in the Ordinary
Course of Business, or unacceptable due to age, type, category and/or quantity,
in each case, as determined by Administrative Agent in its Permitted Discretion;

(e)it conforms in all material respects to the covenants, warranties and
representations set forth in this Agreement or any other Loan Document;

(f)it conforms to all standards imposed by any Governmental Authority applicable
to such Spare Parts Inventory or the use or sale thereof;

(g)it is not the subject of a consignment of any Borrower as consignor;

(h)is covered by insurance reasonably acceptable to the Administrative Agent;

(i)it is not covered by a negotiable document of title, unless such document and
evidence of insurance covering such Spare Parts Inventory has been delivered to
Administrative Agent with all necessary endorsements;  

(j)it is not perishable; and

-18-

--------------------------------------------------------------------------------

 

(k)it is not located in any third party warehouse or in the possession of a
bailee and it is not evidenced by a Document (as defined in the UCC), unless (A)
such warehouseman or bailee has delivered to Administrative Agent a Lien Waiver
or (B) Administrative Agent has established a Rent and Charges Reserve.  

Notwithstanding the foregoing, in no event shall (i) any Spare Parts Inventory
leased by a Borrower, as lessee, under a Vendor Lease, (ii) any Spare Parts
Inventory held at a leased property (other than Spare Parts Inventory on an
active lease located at customer locations in the Ordinary Course of Business)
unless a Lien Waiver has been obtained with respect thereto (or, if no Lien
Waiver has been obtained, a Rent and Charges Reserve, has been deducted from the
Borrowing Base) or (iii) any Spare Parts Inventory otherwise deemed ineligible
by Administrative Agent in its Permitted Discretion, constitute Eligible Spare
Parts Inventory.

“Enforcement Action”: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

“Engagement Letter”: that certain engagement letter, dated as of April 25, 2018,
between Company, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, soil, surface and subsurface strata, and natural resources, such as
wetlands, flora and fauna.

“Environmental Laws”: any and all applicable federal, state, local, and foreign
statutes, laws, rules of common law, regulations, ordinances, codes, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection or
preservation of the Environment or human health or safety (to the extent related
to exposure to any Hazardous Materials), or the generation, use, handling,
treatment, storage, disposal, transportation, Release or threatened Release of
any materials into the Environment, including those related to Hazardous
Materials, air emissions and waste water discharges.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of a Borrower, any other Obligor or any of their respective
Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, disposal or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Notice”: a written notice from any Governmental Authority of any
possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Release or threatened Release of Hazardous
Materials, including any complaint, summons, citation, order, claim, demand or
request for information, remediation or otherwise, in each case, that would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.  

“Equity Interest”: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended, and
the rules and regulations promulgated thereunder.

-19-

--------------------------------------------------------------------------------

 

“ERISA Affiliate”: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.

“Event of Default”: as defined in Section 12.1.

“Excess Availability”: at any time, the amount, if any, by which the (a) Line
Cap exceeds (b) Revolver Usage.

“Excess Availability Reserve”: an amount equal to $5,000,000.

“Exchange Act”: Securities Exchange Act of 1934 and any successor statute
thereto, in each case as amended from time to time.

“Excluded Accounts”: as defined in Section 8.6(a).

“Exchange Transaction”: the exchange of Senior Notes for Debt permitted under
Section 10.2.1(g), which transaction if it occurs shall have been fully closed
on or prior to June 15, 2020, on terms substantially similar to those provided
to the Administrative Agent and the Lenders on or prior to the Second Amendment
Effective Date or otherwise reasonably acceptable to the Administrative Agent.

“Excluded Contributions”: the net cash proceeds, property or assets received by
the Obligors or their respective Restricted Subsidiaries from contributions to,
or the issuance or other sale of, the common equity capital of any Obligor.

“Excluded Domestic Subsidiary”: (a) any Domestic Subsidiary that is (i) a FSHCO
or (ii) owned directly or indirectly by a CFC and (b) Providence Natural Gas,
LLC, an Oklahoma limited liability company, CSI Compressco Mexico Investment I
LLC, a Delaware limited liability company, and CSI Compressco Mexico Investment
II LLC, a Delaware limited liability company.

“Excluded Property”: with respect to any Obligor:

(a)any Real Estate;

(b)any lease, license, permit, agreement or instrument that would otherwise
constitute Collateral (referred to solely for purpose of this clause (b) as a
“Contract”) or any property subject thereto,

-20-

--------------------------------------------------------------------------------

 

in each case in existence on the Closing Date or upon acquisition of the
relevant Obligor party thereto, to the extent that a grant of a security
interest therein would violate or invalidate such Contract or create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder (other than to the extent that any such term would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principles of equity and only
so long as such prohibition or consent requirement was not created in
contemplation or anticipation of the Collateral requirements under this
Agreement; provided that, in each case, to the extent otherwise constituting
Collateral: (x) rights to payment under any such Contract otherwise constituting
Excluded Property shall be included in the Collateral to the extent permitted
under such Contract or by Section 9-406 or Section 9-408 of the UCC and (y) all
proceeds paid or payable to any Obligor from any sale, transfer or assignment of
such Contract and all rights to receive such proceeds shall be included in the
Collateral;

(c)any Equity Interests;

(d)any property of any Obligor which is subject to an obligation under
Capitalized Leases, purchase money obligation or other debt obligation if and to
the extent that (i) such obligation under Capitalized Leases, purchase money
obligation or other debt obligation was incurred pursuant to Section 10.2.1(c)
and the agreements or documents granting or governing such obligation under
Capitalized Leases, purchase money obligation or other debt obligation validly
prohibit, or otherwise require any consent (but only so long as such prohibition
or consent requirement was not created in contemplation or anticipation of the
Collateral requirements under the Loan Documents) and (ii) such restriction
described in subclause (i) above relates only to the asset or assets acquired by
any Obligor and attachments and accessions thereto, improvements thereof or
substitutions therefor; provided that, in each case, to the extent otherwise
constituting Collateral all proceeds paid or payable to any Obligor from any
sale, transfer or assignment or other voluntary or involuntary disposition of
such assets and all rights to receive such proceeds shall be included in the
Collateral to the extent not otherwise required to be paid to the holder of such
under obligations under Capitalized Leases, purchase money obligation or other
debt obligations secured by such assets;

(e)any asset in which a pledge or security interest is prohibited by applicable
law, rule or regulation (other than to the extent that any such prohibition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC (or any successor provision or provisions));

(f)Excluded Accounts;

(g)any Property or assets owned by any Unrestricted Subsidiary;

(h)any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(i)any governmental licenses or state or local franchises, charters and
authorizations to the extent the granting of security interests therein are
prohibited or restricted thereby;

(j)any letter of credit rights to the extent a Lien thereon cannot be perfected
by the filing of a financing statement under the UCC and Commercial Tort Claims
not in excess of $1,000,000;

(k)any assets to the extent a security interest in such assets would result in
materially adverse tax consequences as reasonably determined by the Company and
Administrative Agent;

(l)any assets that require action under the law of any non-U.S. jurisdiction to
create or perfect a security interest in such assets, including any intellectual
property registered in any non-U.S. jurisdiction

-21-

--------------------------------------------------------------------------------

 

(and no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required);

(m)any Vehicles; and

(n)any Property or assets with respect to which Administrative Agent reasonably
determines in writing that the cost of obtaining a security interest or
perfection thereof in such Property or assets is excessive in relation to the
benefit to the Lenders of the security to be afforded thereby;

provided that, in any event, the proceeds received by any Obligor from the sale,
transfer or other disposition of any Excluded Property shall only constitute
Excluded Property if such proceeds meet any of the requirements set forth in
clauses (a) through (n) above.

“Excluded Swap Obligation”: with respect to an Obligor, (a) any Swap Obligation
as to which, and only to the extent that, all or a portion of the guaranty by
such Obligor of or grant of a Lien by such Obligor as security for such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) or (b) any other Swap
Obligation designated as an “Excluded Swap Obligation” of such Obligor as
specified in any agreement between the relevant Obligors and hedge counterparty
applicable to such Swap Obligations, and agreed by Administrative Agent.  If a
Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender or Issuing Bank, as
applicable, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of a Lender or Issuing Bank, as applicable, with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender or Issuing Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by Borrower Agent
under Section 14.4) or (ii) such Lender or Issuing Bank changes its Lending
Office, except in each case to the extent that, pursuant to Section 5.8, amounts
with respect to such Taxes were payable either to such Lender’s or such Issuing
Bank’s assignor immediately prior to such assignment or to such Lender or
Issuing Bank immediately prior to its change in Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.9 and (d) any
withholding Taxes imposed under FATCA.

“Existing Letters of Credit”: the letters of credit previously outstanding and
cash collateralized under the Cash Collateral Agreement that are outstanding as
of the Closing Date and listed on Schedule 2.2 hereto.

“Extraordinary Expenses”: all reasonable and documented out-of-pocket costs,
expenses or advances that Administrative Agent (or with respect to clause (e)
and (f) below, any Lender, to the extent provided in Section 3.4 or 11.10) may
incur during an Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Administrative Agent, any Lender, any Obligor, any
representative of creditors of an Obligor or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Administrative Agent’s Liens with respect to any Collateral),
Loan Documents, Letters of Credit or Obligations, including any lender liability
or other Claims; (c) the exercise

-22-

--------------------------------------------------------------------------------

 

of any rights or remedies of Administrative Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of taxes, charges or Liens
with respect to any Collateral; (e) any Enforcement Action; and (f) negotiation
and documentation of any modification, waiver, workout, restructuring or
forbearance with respect to any Loan Documents or Obligations.  Such costs,
expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and reasonable and documented
standby fees, legal fees and expenses, appraisal fees, brokers’ and auctioneers’
fees and commissions, accountants’ fees, environmental study fees, wages and
salaries paid to employees of any Obligor or independent contractors in
liquidating any Collateral, and travel expenses.

“Fair Market Value”: with respect to any asset or Property, the price which
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction, as determined by
Borrower Agent in its good faith discretion. Fair Market Value may be (but need
not be) conclusively established by means of an officer’s certificate or
resolutions of the governing body of Borrower Agent setting out such Fair Market
Value as determined by such Officer or such governing body in good faith with a
statement in such officer’s certificate or resolutions about the material facts
upon which such determination is based.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Rate”: for any day, (a) the rate per annum equal to the weighted
average of interest rates on overnight federal funds transactions with members
of the Federal Reserve System on the applicable day (or the next preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next succeeding Business Day; or (b) if
no such rate is published on the next Business Day, the average rate charged to
Bank of America on the applicable day on such transactions, as determined by
Administrative Agent; provided, that in no event shall such rate be less than
zero.

“Finance Corp.”: CSI Compressco Finance Inc. (f/k/a Compressco Finance Inc.) a
Delaware corporation.

“Fiscal Quarter”: each period of 3 months, commencing on the first day of a
Fiscal Year.

“Fiscal Year”: the fiscal year of Borrowers and their Restricted Subsidiaries
for accounting and tax purposes, ending on December 31 of each year.

“Fixed Charges”: for any Measurement Period, the sum of, without duplication,
(a) Consolidated Interest Charges paid in cash or required to be paid in cash
for such Measurement Period (net of interest income for such Measurement
Period), plus (b) the scheduled principal payments required to be made in cash
on account of Debt (excluding the Obligations, and any Synthetic Lease
Obligations, but including, without limitation, the principal portion of
scheduled payments of Capitalized Lease obligations) for such Measurement
Period, plus (c) the aggregate amount of all regularly scheduled Restricted
Payments paid in cash by the Company during such Measurement Period, in each
case of clauses (a) and (b) determined on a Consolidated basis for the CSI Group
in accordance with GAAP.

“Foreign Lender”: any Lender that is not a U.S. Person.

-23-

--------------------------------------------------------------------------------

 

“Foreign Plan”: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

“Foreign Subsidiary”: a Subsidiary that is not a Domestic Subsidiary.

“FRB”: the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure”: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

“FSHCO”: any entity with no material assets or business activities other than
ownership of Equity Interest in one or more CFCs.

“Full Payment”: with respect to any Obligations or Guaranteed Obligations, as
applicable, (a) the full cash payment thereof (other than inchoate or contingent
obligations for which no claim has been asserted), including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); (b) if such Obligations or Guaranteed Obligations
are LC Obligations, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Administrative Agent in its Permitted Discretion,
in the amount of required Cash Collateral); and (c) if such Obligations or
Guaranteed Obligations are Secured Bank Product Obligations, arrangements
reasonably satisfactory to the Secured Bank Product Provider shall have been
made.  No Loans shall be deemed to have been paid in full unless all Commitments
related to such Loans have expired or been terminated.

“GAAP”: generally accepted accounting principles in effect in the United States
from time to time.

“General Partner”: CSI Compressco GP Inc., a Delaware corporation.

“Governmental Approvals”: all authorizations, consents, approvals, licenses,
waivers and exemptions of, registrations and filings with, and required reports
to, all Governmental Authorities.

“Governmental Authority”: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies, such as the European Union or the European Central Bank).

“Guaranteed Obligations”: as defined in Section 11.1.

“Guarantor Payment”: as defined in Section 5.10.3(b).

“Guarantors”: (a) each Borrower that is not the primary obligor for the payment
or performance of any Obligations, and (b) each Guarantor that is or becomes a
party to this Agreement (it being understood that any Person that guarantees the
Secured Notes, the Senior Notes, any Debt permitted under Section 10.2.1(g), or
any Refinancing Debt in respect of the foregoing, shall become a Guarantor
hereunder). For the avoidance of doubt, upon the termination of any Subsidiary’s
status as a Designated Borrower pursuant to Section 4.7, such Subsidiary shall
be deemed a Guarantor unless such Subsidiary is otherwise released or not
required to be a Guarantor, in each case, in accordance with this Agreement.

“Guaranty”: the guaranty of each Guarantor set forth in Section 11 (including
any joinders thereto).

“Hazardous Materials”: all substances, materials or wastes listed, defined,
designated or classified as a pollutant or contaminant, or as hazardous, toxic,
explosive or radioactive, including petroleum or

-24-

--------------------------------------------------------------------------------

 

petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature which, in each case, are regulated
pursuant to any Environmental Law.

“Hedging Agreement”: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

“Hedging Termination Value”: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.

“Immaterial Subsidiary”: as of any date, any Restricted Subsidiary with total
assets (based on Fair Market Value) as of such date, that are less than
$2,000,000, and together with all other such Immaterial Subsidiaries, with total
assets (based on Fair Market Value) of less than $10,000,000; provided that a
Restricted Subsidiary will not be considered to be an Immaterial Subsidiary if,
directly or indirectly, it provides any Contingent Obligation or otherwise
provides direct credit support for any Debt of the Company; provided further
that if any Restricted Subsidiary becomes an Immaterial Subsidiary which the
Company elects to release as a Guarantor, the Company shall provide notice of
such occurrence and election to Administrative Agent.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of an Obligation; and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitees”: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.

“Insolvency Proceeding”: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

“Intellectual Property”: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

“Interest Period”: as defined in Section 3.1.3.

“Inventory”: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

“Inventory Reserve”: reserves established by Administrative Agent in its
Permitted Discretion to reflect declines in market value or to reflect factors
that may negatively impact the value of Spare Parts Inventory, including change
in salability, obsolescence, seasonality, theft, shrinkage, imbalance, change in
composition or mix, markdowns and vendor chargebacks.

-25-

--------------------------------------------------------------------------------

 

“Investment”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the Ordinary Course of Business), purchases or other acquisitions for
consideration of Debt, Equity Interests or other securities (including
Acquisitions), together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.  If any
Borrower or any Restricted Subsidiary sells or otherwise disposes of less than
all of the Equity Interests of any direct or indirect Restricted Subsidiary such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary, the applicable Borrowers will be deemed to have
made an Investment on the date of any such sale or disposition equal to the Fair
Market Value of the Borrowers’ Investments in such Subsidiary that were not
disposed of or sold.

“IRS”: the United States Internal Revenue Service.

“Issuing Bank”: as the context may require, (a) Bank of America (including any
Lending Office of Bank of America); (b) any Additional Issuing Bank; (c) any
replacement issuer appointed pursuant to Section 2.2.4; or (d) collectively, all
of the foregoing.  For the avoidance of doubt, references to “Issuing Bank” in
Section 14.1 and Section 15.1 shall have the meaning specified in clause (c) of
the foregoing sentence.  Except as provided in the immediately preceding
sentence, any reference to “Issuing Bank” herein shall be to the applicable
Issuing Bank, as appropriate.

“Issuing Bank Indemnitees”: any Issuing Bank and its Affiliates, and any of each
of their respective partners, officers, directors, employees, agents, trustees,
advisors and other representatives.

“LC Application”: an application by Borrower Agent to Issuing Bank for issuance
of a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Administrative Agent.  In the event of any conflict between the terms
of any LC Application and this Agreement, the terms of this Agreement shall
govern.

“LC Conditions”: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in clauses (a), (b), (c) and (f) of
Section 6.2; (b) after giving effect to such issuance, total LC Obligations do
not exceed the Letter of Credit Subline, no Overadvance exists and Revolver
Usage does not exceed the Line Cap; (c) the Letter of Credit and payments
thereunder are denominated in Dollars or other currency reasonably satisfactory
to Administrative Agent and the applicable Issuing Bank; and (d) Borrower Agent
shall have delivered an LC Application in respect of such Letter of
Credit.  Additionally, no Issuing Bank shall have any obligation to issue a
Letter of Credit if (i) any order, judgment, or decree of any Governmental
Authority or arbitrator shall, by its terms, purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit or request that such Issuing Bank refrain from the issuance of
letters of credit generally or such Letter of Credit in particular or (ii) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Bank applicable to letters of credit generally.

“LC Credit Extension”: with respect to any Letter of Credit, the issuance or
reinstatement thereof or extension of the expiry date thereof, or the increase
of the amount thereof.

“LC Documents”: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by or on behalf of any Borrowers to an Issuing
Bank or Administrative Agent in connection with any Letter of Credit.

“LC Obligations”: the sum (without duplication) of (a) all amounts owing by
Borrowers for drawings under Letters of Credit; and (b) the Stated Amount of all
outstanding Letters of Credit.

-26-

--------------------------------------------------------------------------------

 

“LC Request”: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form reasonably satisfactory to
Administrative Agent and Issuing Bank.

“Lender Indemnitees”: Lenders and Secured Bank Product Providers and each of
their Affiliates, and any of each of their respective partners, officers,
directors, employees, agents, trustees, advisors and other representatives.

“Lenders”: lenders party to this Agreement (including any Swing Line Lender) and
any Person who hereafter becomes a “Lender” pursuant to an Assignment, other
than any Person that shall have ceased to be a party hereto pursuant to an
Assignment.

“Lending Office”: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to
Administrative Agent and Borrower Agent.

“Letter of Credit”: (a) each Existing Letter of Credit and (b) each Standby
Letter of Credit and Commercial Letter of Credit issued hereunder.  

“Letter of Credit Subline”: $25,000,000; provided, that the Letter of Credit
Subline shall be shared ratably among the Lenders based on the lesser of (a)
each Lender’s Commitment and (b) such Lender’s Pro Rata share of the Letter of
Credit Subline.

“LIBOR”: as defined in the definition of “LIBOR Rate”.

“LIBOR Loan”: a Loan that bears interest based on the LIBOR Rate.

“LIBOR Rate”: the per annum rate of interest determined by Administrative Agent
at or about 11:00 a.m. (London time) 2 Business Days prior to the commencement
of an Interest Period, in each case for a term equivalent to such period, equal
to the London Interbank Offered Rate (“LIBOR”), or comparable or successor rate
approved by Administrative Agent, as published on the applicable Reuters screen
page (or other commercially available source designated by Administrative Agent
from time to time); provided, that any comparable or successor rate shall be
applied by Administrative Agent, if administratively feasible, in a manner
consistent with market practice; provided further, that in no event shall the
LIBOR Rate be less than 1.00 percent per annum (and if the LIBOR Rate would be
less than 1.00 percent per annum, it shall be deemed to be 1.00 percent per
annum).

“LIBOR Screen Rate”: the LIBOR quote on the applicable Reuters screen page
Administrative Agent uses to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other technical, administrative or operational matters as may be
appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrowers is reasonably
necessary in connection with the administration of this Agreement).

“LIBOR Successor Rate”: as defined in Section 3.1.4.

-27-

--------------------------------------------------------------------------------

 

“License”: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

“Licensor”: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

“Lien”: a Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, including any lien, security interest, pledge, mortgage,
hypothecation, assignment, trust, reservation, encroachment, easement,
right-of-way, covenant, condition, restriction, lease, or other title exception
or encumbrance.

“Lien Waiver”: (a) an agreement, substantially in the form of Exhibit D or
otherwise reasonably satisfactory to Administrative Agent, by which for any
material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit
Administrative Agent to enter upon the premises and remove the Collateral or to
use the premises to store or dispose of the Collateral; (b) an agreement, in
form and substance reasonably satisfactory to Administrative Agent, by which for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession constituting
Collateral as agent for Administrative Agent, and agrees to make available or
turn over the Collateral to Administrative Agent upon request; (c) an agreement,
in form and substance reasonably satisfactory to Administrative Agent, by which
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Administrative Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to make available or turn over the Collateral
to Administrative Agent upon request; and (d) an agreement, in form and
substance reasonably satisfactory to Administrative Agent, by which for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Administrative Agent the right, vis-à-vis such Licensor, to enforce
Administrative Agent’s Liens with respect to the Collateral, including the right
to dispose of it with the benefit of the Intellectual Property, whether or not a
default exists under any applicable License.

“Line Cap”: as of any time or date of determination, the lesser of (a) the
Borrowing Base then in effect and (b) the amount equal to the sum of the
aggregate amount of Commitments of all Lenders then in effect minus the Excess
Availability Reserve.

“Liquidity”: as of any time or date of determination, the aggregate sum of
Excess Availability and all unrestricted cash on hand of the Obligors (a) held
in accounts of the Obligors in the United States; and (b) without regard to
balances in any Excluded Account or Secured Notes Collateral Account.

“Loan”: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

“Loan Documents”: this Agreement, Other Agreements and any other Security
Documents.

“Margin Stock”: as defined in Regulation U of the Board of Governors.

“Material Adverse Effect”: a material adverse change in, or a material adverse
effect on (a) the operations, business, assets, Properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Subsidiaries, taken as a whole; (b) the rights and remedies of Administrative
Agent or any Lender under the Loan Documents; (c) the ability of the Obligors,
taken as a whole, to perform their obligations under the Loan Documents; or (d)
the validity or enforceability against any Obligor of any Loan Document to which
it is a party.

“Material Contract”: any contract, arrangement or material agreement filed, made
available or otherwise posted (or required to have been filed, made available or
otherwise posted) by the Borrowers with the SEC pursuant to any Securities Laws
(a) as to which the breach, nonperformance, or cancellation

-28-

--------------------------------------------------------------------------------

 

by any party thereto would have a Material Adverse Effect or (b) which is set
forth on Schedule 9.1.27 on the Closing Date.

“Material Debt”: Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Obligors and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000.  For purposes of determining Material Debt, the “principal amount”
of the obligations any Obligors and any Subsidiary in respect of any Hedging
Agreement at any time shall be the Hedging Termination Value.

“Measurement Period”: at any date of determination, the most recently completed
4 consecutive Fiscal Quarters for which financial statements were required to
have been delivered pursuant to the terms of this Agreement.

“Moody’s”: Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan”: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding 5 plan years, has made
or been obligated to make contributions.

“Net Income”: with respect to the CSI Group, the net income (loss) of such
Persons, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“NOLV Percentage”: the net orderly liquidation value of the Eligible Spare Parts
Inventory, expressed as a percentage of the net book value (not to exceed 100%)
of such Eligible Spare Parts Inventory, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses reasonably estimated to be incurred in connection with such liquidation
in accordance with this Agreement, as determined from the most recent appraisal
of each Borrower’s and each Restricted Subsidiary’s Spare Parts Inventory
performed by an appraiser reasonably satisfactory to the Administrative Agent.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of each Lender or each affected Lender,
in each case, in accordance with the terms of Section 15.1 and (ii) has been
approved by the Required Lenders.

“Non-Recourse Debt”: Debt (a) as to which neither the Company nor any of its
Restricted Subsidiaries (i) provides credit support of any kind (including any
undertaking, guarantee, indemnity, agreement or instrument that would constitute
Debt) or (ii) is directly or indirectly liable as a guarantor or otherwise, in
each case of clause (i) and (ii) above, except for Customary Recourse Exceptions
and (b) no default with respect to which (including any rights that the holders
of the Debt may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Debt (other than the Obligations) of the Company or any of its Restricted
Subsidiaries to declare a default on such other Debt or cause the payment of the
Debt to be accelerated or payable prior to its stated maturity.

“Notice of Borrowing”: a request by Borrower Agent of a Borrowing of Loans,
substantially in the form of Exhibit E or otherwise reasonably satisfactory to
Administrative Agent.

“Notice of Conversion/Continuation”: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, substantially in the form of
Exhibit F or otherwise reasonably satisfactory to Administrative Agent.

“Obligations”: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d)

-29-

--------------------------------------------------------------------------------

 

Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

“Obligor”: each Borrower, Guarantor or other Person that is liable for payment
of any Obligations or that has granted a Lien on its assets in favor of
Administrative Agent to secure any Obligations.

“OFAC”: Office of Foreign Assets Control of the U.S. Treasury Department.

“Omnibus Agreement”: the Omnibus Agreement dated as of June 24, 2011 among the
General Partner, Compressco LP and Parent as in effect on the Closing Date or as
otherwise amended, supplemented or modified to the extent not prohibited by
Section 10.2.16.

“Operating LLC” as defined in the introductory paragraph hereto.

“Ordinary Course of Business”: the ordinary course of business of any Borrower
or Restricted Subsidiary, undertaken in good faith and consistent with
Applicable Law.

“Organizational Documents”: (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, limited partnership, joint venture, trust or other form of business
entity, the partnership, limited partnership, joint venture or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Agreement”: the Engagement Letter, Lien Waivers, the Collateral Rights
Agreement and all LC Documents, Designated Borrower Requests and Assumption
Agreements, fee letters, other agreements, certificates, documents and
instruments entered into in connection herewith or therewith (exclusive of term
sheets but including Borrowing Base Reports, Compliance Certificates, Payment
Conditions Certificates, the Perfection Certificate and any other perfection
certificate), and promissory notes now or hereafter delivered by an Obligor or
other Person to Administrative Agent or any Lender in connection with any
transactions relating hereto, in each, as may be amended, restated, supplemented
or otherwise modified from time to time.

“Other Connection Taxes”: Taxes imposed on a Recipient as a result of a present
or former connection between the Recipient and the jurisdiction imposing such
Tax (other than connections arising from the Recipient having executed,
delivered, become a party to, performed obligations or received payments under,
received or perfected a Lien or engaged in any other transaction pursuant to,
enforced, or sold or assigned an interest in, any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 14.4.(c)).

“Overadvance”: as defined in Section 2.1.5.

-30-

--------------------------------------------------------------------------------

 

“Overadvance Loan”: a Base Rate Loan made when an Overadvance exists or is
caused by the funding thereof.

“Parent”: Tetra Technologies Inc., a Delaware corporation.

“Partnership Agreement”: the Second Amended and Restated Agreement of Limited
Partnership of CSI Compressco LP, dated as of August 8, 2016, as amended,
supplemented or modified to the extent not prohibited by Section 10.2.16.

“Participant”: as defined in Section 14.2.1.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.  L. No.
107-56, 115 Stat. 272 (2001).

“Payment Conditions”: with respect to any applicable payment or transaction,
each of the following conditions:

(a)during the immediately preceding 30 consecutive day period and as of the date
of any such payment or transaction, and after giving effect thereto, no Event of
Default shall exist or has occurred and is continuing; and

(b)either

(i)(A) during the immediately preceding 30 consecutive day period on a pro forma
basis Excess Availability shall have been equal to or greater than 20.0% of the
Line Cap then in effect and Liquidity shall have exceeded $17,500,000, with no
less than $10,000,000 of Liquidity attributable to Excess Availability and (B)
after giving effect to the payment or transaction, on a pro forma basis using
the most recent calculation of the Borrowing Base immediately prior to any such
payment or transaction, Excess Availability shall be equal to or greater than
20.0% of the Line Cap then in effect and Liquidity shall have exceeded
$17,500,000, with no less than $10,000,000 of Liquidity attributable to Excess
Availability; or

(ii)(A) during the immediately preceding 30 consecutive day period on a pro
forma basis Excess Availability shall have been equal to or greater than 17.5%
of the Line Cap then in effect and Liquidity shall have exceeded $15,000,000,
with no less than $10,000,000 of Liquidity attributable to Excess Availability,
(B) after giving effect to the payment or transaction, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment or transaction, Excess Availability  shall be equal to or greater
than 17.5% of the Line Cap then in effect and Liquidity shall have exceeded
$15,000,000, with no less than $10,000,000 of Liquidity attributable to Excess
Availability and (C) as of the date of any such payment or transaction, and
after giving effect thereto on a pro forma basis (including with respect to
periods prior to the Closing Date), the Consolidated Fixed Charge Coverage Ratio
for the Measurement Period ending on the last day of the most recently ended
Fiscal Quarter prior to such payment or transaction for which Administrative
Agent has received financial statements in accordance with Section 6.1(n),
Section 10.1.2(a) or Section 10.l.2(b) shall be at least 1.00 to 1.00; and

(c)receipt by Administrative Agent of a certificate of a Senior Officer of
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby (each, a
“Payment Conditions Certificate”).

“Payment Item”: each check, draft or other item of payment payable to any
Obligor, including those constituting proceeds of any Collateral.

“PBGC”: the Pension Benefit Guaranty Corporation.

-31-

--------------------------------------------------------------------------------

 

“Pension Funding Rules”: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430 and 436 of the Code and Sections
302 and 303 of ERISA.

“Pension Plan”: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding 5 plan years.

“Perfection Certificate”: a Perfection Certificate, substantially in the form of
Exhibit G or otherwise reasonably satisfactory to Administrative Agent, provided
to Administrative Agent by the Obligors as of the Closing Date.

“Permitted Acquisition”: an Acquisition by any Obligor or any of its
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of the Obligor and their
Subsidiaries or in a business or businesses that are similar, reasonably
related, incidental, ancillary or complementary thereto, or are a reasonable
extension, development or expansion thereof; (b) the board of directors, or
similar applicable governing body, of the Person to be acquired shall not have
indicated its opposition to the consummation of such acquisition (or shall have
publicly withdrawn any such opposition); (c) at the time of such Acquisition and
immediately thereafter, (i) no Default shall have occurred and be continuing,
and (ii) the Payment Conditions have been satisfied; (d) if such acquired Person
has outstanding Debt at the time of such Acquisition, such Debt is permitted
pursuant to Section 10.2.1; (e)(i) any such newly-created or acquired Subsidiary
and any applicable Obligor shall comply with the requirements of Section 10.1.12
and (ii) if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition is structured so that the acquired Person shall become
a Wholly-Owned Subsidiary of an Obligor and (f) with respect to any Acquisition
for which the consideration with respect to such Acquisition exceeds $5,000,000
(excluding any consideration paid with Equity Interests), the Borrowers shall
have delivered to Administrative Agent and each Lender, at least 5 Business Days
prior to the date on which such Acquisition is to be consummated (or such
shorter period as Administrative Agent may reasonably agree), a certificate of a
Senior Officer of Borrower Agent, in form and substance reasonably satisfactory
to Administrative Agent, certifying that all of the requirements set forth in
this definition have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition.

“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset based lender) business
judgment (as such judgment is applied by Administrative Agent to comparable
asset based lending transactions).

“Permitted Investment”: any Investment permitted under Section 10.2.4.

“Permitted Investor Group”: Parent and its Affiliates other than the Company and
its Subsidiaries.

“Permitted Liens”: as defined in Section 10.2.2.

“Permitted Sale/Leaseback Transactions”: the sale or transfer of real or
personal property by a Person with the intent to lease or rent such property as
lessee for substantially the same purpose as the property sold or transferred,
provided that the value of all personal property sold does not exceed
$10,000,000 in the aggregate for all such transactions.

“Perpetual Preferred Equity Interest” any Equity Interest issued pursuant to a
Perpetual Preferred Equity Issuance.

-32-

--------------------------------------------------------------------------------

 

“Perpetual Preferred Equity Issuance”: any issuance of preferred units, issued
in one or more series (i) with a perpetual term; (ii) which is not mandatorily
redeemable; (iii) which provides for scheduled payments or dividends in cash;
(iv) which does not become convertible into or exchangeable for Debt or any
other Equity Interests that would constitute Disqualified Capital Stock, in each
case, prior to the date that is 91 days after the Termination Date; (v) which
results in a total aggregate issued amount of such Perpetual Preferred Equity
Interests not to exceed $75,000,000; and (vi) which is issued (or, if
applicable, later amended or modified) pursuant to terms and documentation
reasonably satisfactory to Administrative Agent.

“Person”: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

“Plan”: any employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of an Obligor or ERISA Affiliate, or to which an
Obligor or ERISA Affiliate is required to contribute on behalf of its employees.

“Platform”: as defined in Section 15.3.3.

“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or upon liquidation, dissolution, or winding up.

“Prime Rate”: the rate of interest publicly announced by Bank of America from
time to time as its prime rate.  Bank of America bases such rate on various
factors, including its costs and desired return, general economic conditions and
other factors, and uses the rate as a reference point for pricing some loans,
which may be priced at, above or below such rate.  Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the public day specified in the announcement of such change.

“Pro Rata”: with respect to any Lender, a percentage (rounded to the ninth
decimal place) determined (a) by dividing the amount of such Lender’s Commitment
by the aggregate outstanding Commitments; or (b) following termination of the
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.

“Property”: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Protective Advances”: as defined in Section 2.1.6.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Qualified ECP”: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

“Real Estate”: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.

“Recipient”: Administrative Agent, any Issuing Bank, any Lender or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

-33-

--------------------------------------------------------------------------------

 

“Refinancing Debt”: with respect to any Person, any refinancing, renewal,
replacement or extension of any Debt (“Original Debt”) of such Person; subject
to the following conditions with respect to such Refinancing Debt: (a) it is in
an aggregate principal amount that does not exceed the principal amount of the
Original Debt (other than an increase in an aggregate principal amount resulting
solely from any capitalized or payment in kind interest, premium (including any
customary tender premiums) thereon and other amounts paid, and fees and expenses
reasonably incurred in connection therewith); (b) it has a final maturity no
sooner than and a weighted average life no less than, the Original Debt; (c) if
the Original Debt is subordinated, it is subordinated to the Obligations at
least to the same extent as the Original Debt or otherwise on terms and
conditions reasonably acceptable to Administrative Agent; (d) with respect to
Material Debt, unless approved by Administrative Agent in its sole discretion,
the representations, covenants and defaults applicable to it are no less
favorable (taken as a whole) in any material respect to the Borrowers, than
those applicable to the Original Debt; (e) no additional Lien (other than Liens
on Property not constituting Collateral) is granted to secure it; (f) no
additional Person is obligated on such Debt; (g) upon giving effect to it, no
Event of Default exists, (h) in the case of Senior Notes, the Secured Notes, any
additional notes issued pursuant to the Senior Notes Indenture or the Secured
Notes Indenture and any Debt permitted to be issued pursuant to Section
10.2.1(g), (i) is not scheduled to mature prior to the date that is 91 days
after the Termination Date and (ii) does not mature or have scheduled
amortization payments of principal or payments of principal and is not subject
to mandatory redemption, repurchase, prepayment or sinking fund obligation
(except customary asset sale or change of control provisions), in each case
prior to 91 days after the Termination Date at the time such Debt is incurred;
(i) in the case of any secured Original Debt, if such Refinancing Debt is
secured, no material amount of additional Property is added to the collateral
secured thereby; and (j) in the case of Secured Notes, any additional notes
issued pursuant to the Secured Notes Indenture, and any Debt permitted to be
issued pursuant to Section 10.2.1(g), it is subject to the Collateral Rights
Agreement.

“Registered Public Accounting Firm”: has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Reimbursement Date”: as defined in Section 2.2.2(a).

“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, leaching or migration into or
through the Environment, or into, from or through any building, structure or
facility.

“Relevant Government Body”: the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal
Reserve Board and/or the Federal Reserve Bank of New York for the purpose of
recommending a benchmark rate to replace LIBOR in agreements similar to this
Agreement.

“Rent and Charges Reserve”: reserves which may be taken by Administrative Agent
in its Permitted Discretion with respect to Eligible Spare Parts Inventory in an
amount up to the aggregate of, without duplication, (a) all past due rent,
storage, transportation and other amounts owing by a Borrower to any landlord,
warehouseman, operator, pipeline, processor, repairman, mechanic, shipper,
freight forwarder, broker or other Person who possesses any Eligible Spare Parts
Inventory and (b) if the owner or operator of a facility or other location where
any Eligible Spare Parts Inventory is located (other than customer locations
where Eligible Spare Parts Inventory is located in the Ordinary Course of
Business consistent with past practices) has not entered into a Lien Waiver in
favor of Administrative Agent, an amount equal to 2 months of rent, storage,
transportation and other amounts payable to the applicable owner or operator of
such facility or other location; provided that any Rent and Charges Reserve
taken with respect to any location at which any Eligible Spare Parts Inventory
is located shall not exceed the value of such Eligible Spare Parts Inventory
stored at such location.

“Report”: as defined in Section 13.2.3.

-34-

--------------------------------------------------------------------------------

 

“Reportable Event”: any event set forth in Section 4043(c) of ERISA, other than
an event for which the 30 day notice period has been waived.

“Required Lenders”: at any time there are (a) less than three Lenders, all such
Lenders and (b) three or more Lenders, two or more Lenders holding not less than
66.67% of (i) the aggregate outstanding Commitments or (ii) following
termination of the Commitments, the aggregate outstanding Loans and LC
Obligations or, if all Loans and LC Obligations have been paid in full, the
aggregate remaining Obligations; provided, however, that Commitments, Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation, but any related Fronting Exposure shall
be deemed held as a Loan or LC Obligation by the Secured Party that funded the
applicable Loan or issued the applicable Letter of Credit.

“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Company’s stockholders, partners,
limited partners, general partners, or members (or the equivalent Person
thereof).

“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary
or a direct or indirect Subsidiary of an Unrestricted Subsidiary.

“Revolver Usage”: (a) the aggregate amount of outstanding Loans; plus (b) the
aggregate Stated Amount of outstanding Letters of Credit, except to the extent
Cash Collateralized by Borrowers and, without duplication, the aggregate amount
of all unreimbursed drawings under Letters of Credit.

“Rolling Forecast Report”: (A) a thirteen-week rolling forecast of cash flows,
Liquidity, the Borrowing Base and Excess Availability, in form and substance
reasonably acceptable to the Administrative Agent, which shall, among other
things, reflect the Borrowers’ good faith projection of all weekly cash receipts
and disbursements in connection with the operation of the Obligors’ and their
respective Subsidiaries’ business during such thirteen-week period, including
but not limited to capital expenditures, collections, payroll, and other major
cash outlays, and (B) a variance report comparing the Obligors’ actual cash
flows, Liquidity, the Borrowing Base, Excess Availability and receipts and
disbursements for the completed portion of the immediately preceding
thirteen-week rolling forecast with the projected cash flows, Liquidity, the
Borrowing Base, Excess Availability, receipts and disbursements for such
completed period as reflected in the immediately preceding thirteen-week rolling
forecast, in the form of Exhibit J or otherwise as agreed to by the
Administrative Agent and the Borrowers.

“S&P”: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC, the U.S. Department of State, the
United Nations Security Council, Her Majesty’s Treasury of the United Kingdom,
the European Union, any EU member state or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Designated Jurisdiction or
(c) any Person owned or controlled by any such Person.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the

-35-

--------------------------------------------------------------------------------

 

United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or other relevant sanctions authority.

“Sarbanes-Oxley”: the Sarbanes-Oxley Act of 2002.

“Scheduled Unavailability Date”: as defined in Section 3.1.4(b).

“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Second Amendment”: that certain Second Amendment to Loan and Security
Agreement, dated as of June 11, 2020, by and among the Borrowers, the Guarantors
party thereto, the Lenders party thereto, the Issuing Bank, the Swing Line
Lender and the Administrative Agent.

“Second Amendment Effective Date”: has the meaning given such term in the Second
Amendment.

“Secured Bank Product Obligations”: Debt, obligations and other liabilities with
respect to Bank Products owing by an Obligor or a Restricted Subsidiary of a
Borrower and/or a Guarantor to a Secured Bank Product Provider; provided, that
Secured Bank Product Obligations of an Obligor shall not include its Excluded
Swap Obligations.

“Secured Bank Product Provider”: (a) Bank of America or any of its Affiliates;
and (b) any Person that (i) at the time it enters into a Bank Product is a
Lender or any of its Affiliates or (ii) at the time it (or its Affiliate)
becomes a Lender, is a party to a Bank Product with an Obligor or a Restricted
Subsidiary of a Borrower and/or a Guarantor, in each case in its capacity as a
party to such Bank Product (even if such Person ceases to be a Lender or such
Person’s Affiliate ceases to be a Lender), provided that such Bank Product is
not secured by the Notes Collateral and such provider delivers written notice to
Administrative Agent, in form and substance reasonably satisfactory to
Administrative Agent, within 10 days following the later of the Closing Date,
June 26, 2019, creation of the Bank Product or the date on which such provider
becomes a Lender, (A) describing the Bank Product and setting forth the maximum
amount to be secured by the Collateral and the methodology to be used in
calculating such amount; (B) agreeing to be bound by Section 13.13; and (C)
designating any Hedging Agreements as Secured Bank Product Obligations to be
pari passu with the Loans to the extent applicable.

“Secured Notes”: the Company and Finance Corp.’s 7.500% senior secured first
lien notes due 2025 issued pursuant to the Secured Notes Indenture.

“Secured Notes Collateral”: substantially all of the property and assets of the
Obligors (including, without limitation, the Secured Notes Collateral Account),
now owned or hereafter acquired, that do not constitute Collateral or, as
applicable, Excluded Property.

“Secured Notes Collateral Account”: collectively, any deposit or other account
(in each case, if such account exists on the Closing Date, to be identified in
writing to Administrative Agent on or prior to the Closing Date), which solely
includes (a) identifiable proceeds received from (i) asset sales of Secured
Notes Collateral required to be deposited therein in accordance with the terms
of any indenture, note agreement or other agreement governing the Secured Notes,
any Debt permitted under Section 10.2.1(g) or any Refinancing Debt in respect of
the foregoing, (ii) foreclosures on or sales of Secured Notes Collateral or
(iii) any other awards or proceeds of Secured Notes Collateral (including
insurance proceeds with respect to events of loss relating to Secured Notes
Collateral) pursuant to the security documents in respect of the Secured Notes,
any additional notes issued pursuant to the Secured Notes Indenture, any Debt
permitted to be issued pursuant to Section 10.2.1(g) and any Refinancing Debt in
respect of the foregoing, including earnings, revenues, rents, issues, profits
and income from the Secured Notes Collateral received pursuant to such security
documents after foreclosure or conveyance in lieu of foreclosure, and interest
earned thereon or (b) the proceeds of the Secured Notes, any additional notes
issued pursuant to the Secured Notes

-36-

--------------------------------------------------------------------------------

 

Indenture, any Debt permitted to be issued pursuant to Section 10.2.1(g) and any
Refinancing Debt in respect of the foregoing received on the issue date thereof.

“Secured Notes Collateral Trustee”: U.S. Bank National Association, in its
capacity as the collateral trustee under the Secured Notes Indenture.

“Secured Notes Documents”: the “Notes Documents” under (and as defined in) the
Secured Notes Indenture as of the Closing Date.

“Secured Notes Indenture”: the indenture dated as of March 22, 2018 (as
amended,  supplemented or otherwise modified from time to time), among the
Company, Finance Corp., the guarantors party thereto and U.S. Bank National
Association, as trustee, and the Secured Notes Collateral Trustee.

“Secured Parties”: Administrative Agent, Issuing Banks, Lenders and Secured Bank
Product Providers.

“Securities Account Control Agreement”: control agreement reasonably
satisfactory to Administrative Agent executed by an institution maintaining a
Securities Account for an Obligor, to perfect Administrative Agent’s Lien on
such account.

“Security Documents”: this Agreement, the Guaranties, Deposit Account Control
Agreements, Securities Account Control Agreements and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.

“Securities Laws”: the Securities Act of 1933, the Exchange Act, Sarbanes-Oxley
and the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.

“Senior Notes”: Company and Finance Corp.’s 7.25% senior notes due 2022 issued
pursuant to the Senior Notes Indenture.

“Senior Notes Indenture”: the indenture dated as of August 4, 2014 (as amended,
supplemented or otherwise modified from time to time), among the Company,
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.

“Senior Officer”: the chairman of the board, president, chief executive officer,
chief financial officer, controller, treasurer or any senior vice president of a
Borrower (or of the General Partner acting on behalf of a Borrower) or, if the
context requires, any other Person.

“Service and Rental Fleet Equipment”: equipment owned by the Company and its
Subsidiaries and (i) used by the Company or its Subsidiaries to provide
compression, other production enhancement services or other ancillary services,
(ii) leased to customers to perform such services, or (iii) held for sale, in
all instances for clauses (i) - (iii), in connection with the production,
transportation or storage of oil and natural gas.

“Settlement Report”: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.

“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Government Body.

-37-

--------------------------------------------------------------------------------

 

“SOFR-Based Rate”: SOFR or Term SOFR.

“Solvent”: with respect to any Person on a particular date, that on such date
(a) at fair valuation, all of the Properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair saleable value of the Properties and assets of such
Person will be greater than the amount that would be required to pay the
probable liability of such Person on its debts and other liabilities,
subordinated, contingent or otherwise, as they become absolute and matured, (c)
such Person is able to realize upon its Properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person’s ability to pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s Properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged. The amount of all guarantees at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Spare Parts Inventory”: all Inventory consisting of “parts and supplies” as
shown on the balance sheet of the Company and its Subsidiaries but, for the
avoidance of doubt, shall not include “work-in-progress” as shown on the balance
sheet of the Company and its Subsidiaries.

“Specified Obligor”: a Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

“Specified Transaction”: any incurrence or repayment of Debt (other than for
working capital purposes) or Investment or capital contribution that results in
a Person becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any
acquisition or any disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Company, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person, or any Disposition of a business unit, line of business or division of
the Company or a Restricted Subsidiary, in each case whether by merger,
consolidation, amalgamation or otherwise.

“Standard Letter of Credit Practice”: for any Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which such
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under (i) with respect to any Standby
Letter of Credit, the International Standby Practices 1998 (International
Chamber of Commerce Publication No. 590) or (ii) with respect to any Commercial
Letter of Credit, the Uniform Customs and Practice for Documentary Credits 2007
Revision (International Chamber of Commerce Publication No. 600); each of (i)
and (ii) above, as adopted by the International Chamber of Commerce and
including any subsequent revisions thereof as of the date such Letter of Credit
is issued, as chosen in the applicable Letter of Credit.

“Standby Letter of Credit”: any Letter of Credit that is not a Commercial Letter
of Credit.

“Stated Amount”: with respect to any outstanding Letter of Credit, including, if
applicable, any automatic increase or tolerance (whether or not then in effect)
provided by the Letter of Credit or related LC Documents, the amount of such
Letter of Credit that is or may become available to be drawn.

“Sub Inc.” as defined in the introductory paragraph hereto.

-38-

--------------------------------------------------------------------------------

 

“Subsidiary”: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other Persons in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests).

“Swap Obligations”: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

“Swing Line Lender”: Bank of America in its capacity as provider of Swingline
Loans, or any successor swing line lender hereunder.

“Swingline Loan”: any Borrowing of Base Rate Loans funded with Swing Line
Lender’s funds, until such Borrowing is settled among Lenders or repaid by
Borrowers.

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a)
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Tax Reserve”: the aggregate amount of reserves established by Administrative
Agent from time to time in its Permitted Discretion in respect of federal and
state excise Taxes and sales Taxes that are due and payable by the Borrowers
(except if being contested in good faith in appropriate proceedings and for
which adequate reserves have been taken in accordance with GAAP and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR”: the forward-looking term rate for any period that is approximately
(as determined by the Administrative Agent) as long as any of the Interest
Period options set forth in the definition of “Interest Period” and that is
based on SOFR and that has been selected or recommended by the Relevant
Government Body, in each case as published on an information service as selected
by the Administrative Agent from time to time in its reasonable discretion.

“Termination Date”: June 29, 2023; provided that, if such date is not a Business
Day, the Termination Date shall be the preceding Business Day.

“Transactions”: with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrowers, the use of the proceeds thereof, the
issuance or deemed issuance of Letters of Credit hereunder, the guarantee of the
Obligations and the grant of Liens by the Obligors on Collateral pursuant to the
Loan Documents and the payment of any fees and expenses in connection with the
foregoing.

“Transferee”: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

“UCC”: the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time)

-39-

--------------------------------------------------------------------------------

 

promulgated by the United Kingdom Financial Conduct Authority, which includes
certain credit institutions and investment firms, and certain affiliates of such
credit institutions or investment firms.

“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Subsidiary”: any Subsidiary of the Company that is designated by
the board of directors of the General Partner of the Company on behalf of the
Company as an Unrestricted Subsidiary pursuant to a resolution of the board of
directors of the General Partner as certified in a certificate delivered to
Administrative Agent by a Senior Officer of Borrower Agent, but only to the
extent that such Subsidiary:

(a)has no Debt other than Non-Recourse Debt owing to any person other than the
Company or any of its Restricted Subsidiaries;

(b)is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary of the Company unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained, in
light of all the circumstances, at the time from Persons who are not Affiliates
of the Company;

(c)is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect contractual obligation (x) to
subscribe for additional Equity Interests or (y) to maintain or preserve such
Person’s financial condition or to cause such Persons to achieve any specified
levels of operating results;

(d)has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Company or any of its Restricted Subsidiaries,
except to the extent such guarantee or credit support would be released upon
such designation;

(e)would constitute an Investment which the Company could make in compliance
with Section 10.2.4; and

(f)(i) does not have any Secured Bank Product Obligations outstanding or
otherwise owing by such Person to a Secured Bank Product Provider and (ii) is
not a direct or indirect parent entity of a Restricted Subsidiary with Secured
Bank Product Obligations outstanding or otherwise owing to a Secured Bank
Product Provider.

Notwithstanding the preceding requirements, (i) if, at any time, any
Unrestricted Subsidiary would fail to meet the preceding requirements, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes of this Agreement
and any Debt of such Subsidiary shall be deemed to be incurred as of such date,
(ii) no Subsidiary may be designated as an Unrestricted Subsidiary hereunder
unless such Subsidiary is or substantially contemporaneously with such
designation becomes designated as an “Unrestricted Subsidiary” (however defined)
under and within the meaning of each indenture, note agreement or other
agreement governing the Secured Notes, the Senior Notes, any Debt permitted
under Section 10.2.1(g), and any Refinancing Debt in respect of the foregoing,
and (iii) all Subsidiaries of an Unrestricted Subsidiary shall also be
Unrestricted Subsidiaries.

“Unused Line Fee Rate”: a per annum rate equal to 0.50%.

“U.S. Person”: “United States Person” as defined in Section 7701(a)(30) of the
Code.

“U.S. Tax Compliance Certificate”: as defined in Section 5.9.2(b)(iii).

-40-

--------------------------------------------------------------------------------

 

“Vehicles”: all motor vehicles, airplanes, vessels, tractors, trailers and other
assets subject to certificates of title.

“Vendor Lease”: a lease pursuant to which Goods (as defined in the UCC) are
leased from a Vendor Lessor, whether or not such lease constitutes an operating
or a capital lease under GAAP and whether or not such lease constitutes a true
lease or a secured transaction under the UCC or any other requirement of
Applicable Law.

“Vendor Lessor”: a Person who leases Goods (as defined in the UCC) to another
Person.

“Voting Stock”: of any Person as of any date, the Equity Interests of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Wholly-Owned Subsidiary”: with respect to any Person shall mean a Subsidiary of
such Person of which Equity Interests representing 100% of the Equity Interests
(other than directors’ qualifying shares and other nominal amounts of Equity
Interests that are required to be held by other Persons under Applicable Law)
are, at the time any determination is being made, owned, controlled or held by
such Person or one or more Wholly-Owned Subsidiaries of such Person or by such
Person and one or more Wholly-Owned Subsidiaries of such Person.

“Wholly-Owned Domestic Subsidiary”: with respect to any Person shall mean a
Domestic Subsidiary of such Person of which Equity Interests representing 100%
of the Equity Interests (other than directors’ qualifying shares and other
nominal amounts of Equity Interests that are required to be held by other
Persons under Applicable Law) are, at the time any determination is being made,
owned, controlled or held by such Person or one or more Wholly-Owned
Subsidiaries of such Person or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

“Withholding Agent”: any Obligor and Administrative Agent (including any
successor or replacement Administrative Agent).

“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2Accounting Terms.  Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a consistent basis with the most recent audited
financial statements of Company and its Subsidiaries delivered to Administrative
Agent before the Closing Date and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers’ certified public accountants concur in such change, the
change is disclosed to Administrative Agent, and all relevant provisions of the
Loan Documents are amended in a manner satisfactory to Required Lenders to take
into account the effects of the change; provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with GAAP
prior to such change therein and (ii) Borrower Agent shall provide to
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made

-41-

--------------------------------------------------------------------------------

 

before and after giving effect to such change in GAAP.  Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the Audited Financial Statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

1.3Uniform Commercial Code.  As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Commodity Account,” “Documents,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Securities Account”.

1.4Certain Matters of Construction.  The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.”  The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision.  Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan
Document.  All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement include any amendments, restatements,
supplements, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include such Person’s successors and permitted assigns; (f) time of day mean
time of day at Administrative Agent’s notice address under Section 15.3.1; or
(g) except as expressly provided, discretion of Administrative Agent, any
Issuing Bank or any Lender mean the sole and absolute discretion of such
Person.  All calculations of Value, Borrowing Base components, Loans, Letters of
Credit, Obligations and other amounts herein shall be denominated in Dollars,
unless expressly provided otherwise, and all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time.  Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Administrative Agent (and not necessarily calculated in accordance with
GAAP).  Borrowers shall have the burden of establishing any alleged gross
negligence, willful misconduct or bad faith by Administrative Agent, any Issuing
Bank or any Lender under any Loan Documents.  No provision of any Loan Documents
shall be construed against any party by reason of such party having, or being
deemed to have, drafted the provision.  Reference to a Borrower’s “knowledge” or
similar concept means actual knowledge of a Senior Officer.

1.5Pro Forma Calculations.

1.5.1Consolidated Fixed Charge Coverage Ratio.  Notwithstanding anything to the
contrary herein, the Consolidated Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.5.

1.5.2Specified Transactions.  For purposes of calculating the Consolidated Fixed
Charge Coverage Ratio, Specified Transactions (and the incurrence or repayment
of any Debt in connection therewith) that have been made (A) during the
applicable Measurement Period and (B) subsequent to such Measurement Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Measurement Period.
If since the beginning of any applicable Measurement Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Company or any of

-42-

--------------------------------------------------------------------------------

 

its Subsidiaries since the beginning of such Measurement Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.5, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this Section 1.5.

1.5.3Pro Forma Calculations of Specified Transactions.  Whenever pro forma
effect is to be given to a Specified Transaction, the pro forma calculations
shall be made in good faith by a responsible financial or accounting officer of
Borrower Agent and may include, without duplication, cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
resulting from such Investment, acquisition, disposition, merger, consolidation
or discontinued operation or other transaction, in each case calculated in the
manner described in the definition of Consolidated EBITDA.

1.5.4Capitalized Lease Obligations.  Interest on a Capitalized Lease obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of Borrower Agent to be the rate of
interest implicit in such Capitalized Lease obligation in accordance with GAAP.
Interest on Debt that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a London interbank offered rate, or
other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Borrower Agent
or Subsidiary may designate.

1.5.5Compliance with Payment Conditions.  Notwithstanding anything in this
Agreement to the contrary, with respect to any Acquisition and the incurrence of
any Debt or Lien in connection therewith, subject to the next succeeding
proviso, compliance with the Payment Conditions test required by this Agreement
for such Acquisition or such Debt shall be determined on the date the definitive
acquisition agreement for such Acquisition is entered into and, only with
respect to the tests described in clauses (b)(i) and (b)(ii) of the definition
of “Payment Conditions”, be determined on the date (a) the definitive
acquisition agreement for such Acquisition is entered into and (b) such
Acquisition is consummated (in each case, after giving pro forma effect to such
Acquisition); provided that, the Payment Conditions shall be deemed not to have
been met if an Event of Default under Section 12.1(a) shall have occurred and be
continuing on the date such Acquisition is consummated.

Section 2.

CREDIT FACILITIES

2.1Commitment.

2.1.1Loans.  Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time on and after the Closing Date through the Commitment Termination
Date.  The Loans may be repaid or prepaid, as applicable, and reborrowed as
provided herein.  In no event shall Lenders have any obligation to honor a
request for a Loan if Revolver Usage at such time plus the requested Loan would
exceed the Line Cap.

2.1.2Notes.  Loans and interest accruing thereon shall be evidenced by the
records of Administrative Agent and the applicable Lender.  At the written
request of a Lender, Borrowers shall deliver promissory note(s) to such Lender,
evidencing its Loan(s).

2.1.3[Reserved].  

2.1.4Voluntary Reduction or Termination of Commitments.

(a)The Commitments shall terminate on the Termination Date, unless sooner
terminated in accordance with this Agreement.  Upon at least 5 Business Days’
prior written notice to Administrative Agent, Borrowers may, at their option,
terminate the Commitments and this credit facility.  Any notice of termination
given by Borrowers shall be irrevocable; provided that such notice may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by Borrowers (by notice to
Administrative Agent on or prior to the specified effective date) if

-43-

--------------------------------------------------------------------------------

 

such condition is not satisfied.  On the Termination Date, Borrowers shall make
Full Payment of all Obligations.

(b)Borrowers may permanently reduce the Commitments, on a ratable basis for all
Lenders, upon at least 5 Business Days’ prior written notice to Administrative
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given.  Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.

2.1.5Overadvances.  If Revolver Usage exceeds the Line Cap (“Overadvance”) at
any time, the excess amount shall be payable by Borrowers on demand by
Administrative Agent, but all such Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  Administrative Agent may require Lenders to fund Overadvance Loans
and to forbear from requiring Borrowers to cure an Overadvance, as long as the
total Overadvance does not exceed 10% of the Borrowing Base and does not
continue for more than 30 consecutive days without the consent of Required
Lenders.  In no event shall Overadvance Loans be required that would cause
Revolver Usage to exceed the aggregate Commitments.  Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Administrative Agent or Lenders of the Event of Default caused thereby.  In
no event shall any Borrower or other Obligor be deemed a beneficiary of this
Section nor authorized to enforce any of its terms.

2.1.6Protective Advances.  Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Loans (“Protective Advances”) (a) up to an aggregate amount equal
to 10.0% of the aggregate amount of Commitment outstanding at any time, if
Administrative Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause Revolver Usage to exceed the
aggregate Commitments; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including interest, costs, fees and expenses.  Lenders
shall participate on a Pro Rata basis in Protective Advances outstanding from
time to time.  Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances under clause (a) by written notice
to Administrative Agent.  Absent such revocation, Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.

2.1.7Increase in Commitments.  Borrowers may request an increase in Commitments
from time to time upon notice to Administrative Agent by adding to this
Agreement one or more Eligible Assignees that are not already Lenders hereunder
to issue additional Commitments and become Lenders hereunder or by allowing one
or more existing Lenders to increase their respective Commitments (but no
existing Lender shall be required to, or have any obligation to, increase its
Commitments), as long as (a) the requested increase is in a minimum amount of
$5,000,000 (other than requests for the entire remaining amount under the
aggregate limit set forth in clause (b) below) and is offered on the same terms
as existing Commitments, except for a closing fee specified by Borrowers, (b)
increases under this Section 2.1.7 do not exceed $25,000,000 in the aggregate,
(c) no more than three (3) reductions in Commitments pursuant to Section 2.1.4
and increases pursuant to this Section 2.1.7, taken together, shall be made, and
in no event shall any reduction or increase occur within 6 months of the date of
any previous reduction or increase, as the case may be, (d) no Event of Default
has occurred and is continuing as of the date of the request for increase and
immediately before and after giving effect thereto, and (e) the requested
increase does not cause the Commitments to exceed any applicable cap under the
terms of any indenture, note agreement or other agreement governing the Secured
Notes, the Senior Notes, any Debt permitted under Section 10.2.1(g), and any
Refinancing Debt in respect of the foregoing.  Administrative Agent shall
promptly notify Lenders of the requested increase and, within 10 Business Days
thereafter, each Lender shall notify Administrative Agent if and to what extent
such Lender commits to increase its Commitment.  Any Lender not responding
within such period shall be deemed to have declined an increase.  If Lenders
fail to commit to the full requested increase, Eligible Assignees may issue
additional Commitments and become Lenders hereunder.  Administrative Agent and
Borrower Agent shall determine the allocation of the increased

-44-

--------------------------------------------------------------------------------

 

Commitments among committing Lenders and, if necessary, Eligible
Assignees.  Provided the conditions set forth in clauses (a) and (b) (and if a
Borrowing is to be made in connection with such increase, clauses (d), (e) and
(f)) of Section 6.2 are satisfied, total Commitments shall be increased by the
requested amount (or at Borrower Agent’s election, such lesser amount committed
by existing Lenders and Eligible Assignees) on a date agreed upon by
Administrative Agent and Borrower Agent, but no later than 45 days following
Borrowers’ increase request.  Administrative Agent, Borrowers, and new and
existing Lenders shall execute and deliver such documents and agreements as
Administrative Agent reasonably requests to evidence the increase in and
allocations of Commitments.  On the effective date of an increase, the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders, and settled by Administrative Agent if necessary, in accordance with
Lenders’ adjusted shares of such Commitments and the total Commitments under,
and for all purposes of, this Agreement shall be increased by the aggregate
amount of such increase.

2.2Letter of Credit Facility.

2.2.1Issuance of Letters of Credit.  From and after the Closing Date, each
Existing Letter of Credit shall be deemed, for all purposes of this Agreement,
to be a Letter of Credit used for the account of the Borrowers on the Closing
Date.  The Issuing Banks shall also issue Letters of Credit from time to time
until 7 days prior to the Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

(a)Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of an LC Application (via
facsimile or other electronic method of transmission reasonably acceptable to
Issuing Bank) with respect to the requested Letter of Credit, as well as such
other instruments and agreements as Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount.  Each LC Request for
the issuance of a Letter of Credit, or the amendment, renewal, or extension of
any outstanding Letter of Credit, shall be irrevocable and shall be made in
writing by a Senior Officer and delivered to Issuing Bank via facsimile or other
electronic method of transmission reasonably acceptable to Issuing
Bank.  Issuing Bank shall have no obligation to issue any Letter of Credit
unless (i) Issuing Bank receives an LC Request and LC Application at least 3
Business Days prior to the requested date of issuance; (ii) each LC Condition is
satisfied; and (iii) if a Defaulting Lender exists, such Lender or Borrowers
have entered into arrangements satisfactory to Issuing Bank to eliminate any
Fronting Exposure associated with such Lender (after giving effect to Section
4.2).  If, in sufficient time to act, Issuing Bank receives written notice from
Administrative Agent or Required Lenders that an LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit until
such notice is withdrawn in writing.  Prior to receipt of any such notice,
Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b)Letters of Credit may be requested by a Borrower for its own account or the
account of any other Obligor to support obligations incurred in the Ordinary
Course of Business, or as otherwise approved by Administrative Agent and the
applicable Issuing Bank.  Increase, renewal or extension of a Letter of Credit
shall be treated as issuance of a new Letter of Credit, except that Issuing Bank
may require a new LC Application in its reasonable discretion.

(c)Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary;  provided that this assumption is not intended to,
and shall not, preclude any Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.   In connection with any Letter of Credit, none of Administrative
Agent, any Issuing Bank or any Lender shall be responsible for the existence,
character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or

-45-

--------------------------------------------------------------------------------

 

incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or LC Document; any deviation from instructions, delay, default or fraud
by any shipper or other Person in connection with any goods, shipment or
delivery; any breach of contract between a shipper or vendor and a Borrower;
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, facsimile, e-mail, telephone or
otherwise; errors in interpretation of technical terms; the misapplication by a
beneficiary of any Letter of Credit or the proceeds thereof; or any consequences
arising from causes beyond the control of any Issuing Bank, Administrative Agent
or any Lender, including any act or omission of a Governmental
Authority.  Borrowers shall take all action to avoid and mitigate any damages
related to any Letter of Credit or claimed against any Issuing Bank,
Administrative Agent or any Lender, including through enforcement of any
available rights against a beneficiary.  The rights and remedies of any Issuing
Bank under the Loan Documents shall be cumulative.  Each Issuing Bank shall be
fully subrogated to the rights and remedies of each beneficiary whose claims
against Borrowers are discharged with proceeds of any Letter of Credit.

(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.  Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such
experts.  Each Issuing Bank may employ agents and attorneys-in-fact in
connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact selected with reasonable care.

(e)Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers.  Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’
purposes.  With respect to any Letter of Credit containing an “automatic
amendment” to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give prior written notice of nonrenewal
of such Letter of Credit not later than a date to be agreed at the time such
Letter of Credit is issued and, if Borrowers do not at any time want such Letter
of Credit to be renewed, Borrowers will so notify Administrative Agent and
Issuing Bank at least 15 calendar days before Issuing Bank is required to notify
the beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.

2.2.2Reimbursement; Participations.

(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank (x) by 11:00 a.m. on the same day if the
applicable Borrower receives notice of such payment from the Issuing Bank not
later than 9:00 a.m. on the date such Issuing Bank honors such request for
payment or (y) by 11:00 a.m. on the Business Day immediately following the date
on which the Borrower receives such notice from the Issuing Bank, if received
later than 9:00 a.m. on the date of notice (“Reimbursement Date”), the amount
paid by Issuing Bank under such Letter of Credit (the “Draw Amount”).  If any
Draw Amount is not paid on the Reimbursement Date thereof, whether or not
Borrower Agent submits a Notice of Borrowing (and without regard to any required
minimum amounts of Borrowing), Borrowers shall be deemed to have requested a
Borrowing of Base Rate Loans in an amount equal to such Draw Amount on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.  The
obligation of Borrowers to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid under any and all circumstances whatsoever,
including: (i) any lack of validity,

-46-

--------------------------------------------------------------------------------

 

enforceability, or legal effect of any Letter of Credit or this Agreement or any
term or provision therein or herein; (ii) payment against presentation of any
draft, demand or claim for payment under any Drawing Document which proves to be
fraudulent, forged, or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or presented by
a Person or a transferee of such Person purporting to be a successor or
transferee of the beneficiary of such Letter of Credit; (iii) Issuing Bank or
any of its branches or affiliates being the beneficiary of any Letter of Credit;
(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit; (v) the existence of any claim, set-off, defense or other
right that any Borrower or any of its Subsidiaries may have at any time against
any beneficiary, any assignee of proceeds, Issuing Bank or any other Person;
(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.2.2(a), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower’s or any of its Subsidiaries’ reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or (vii) the fact that any Default or Event of Default shall have
occurred and be continuing.  

(b)Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time.  Issuing Bank is issuing Letters
of Credit in reliance upon this participation.  If Borrowers do not make a
payment to Issuing Bank when due hereunder, Administrative Agent shall promptly
notify Lenders and each Lender shall within 1 Business Day after such notice pay
to Administrative Agent, for the benefit of Issuing Bank, such Lender’s Pro Rata
share of such payment.  Upon request by a Lender, Issuing Bank shall provide
copies of Letters of Credit and LC Documents in its possession at such time.

(c)The obligation of each Lender to make payments to Administrative Agent for
the account of Issuing Bank in connection with Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations.  No Issuing
Bank assumes any responsibility for any failure or delay in performance or any
breach by any Borrower or other Person of any obligations under any LC
Documents.  No Issuing Bank makes to Lenders any express or implied warranty,
representation or guaranty with respect to any Letter of Credit, Collateral, LC
Document or Obligor.  No Issuing Bank shall be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct
as may be finally determined in a final, non-appealable judgment of a court of
competent jurisdiction.  Each Issuing Bank may (but is not obligated to) refrain
from taking any action with respect to a Letter of Credit until it receives
written instructions (and in its reasonable discretion, appropriate assurances)
from the Lenders.

-47-

--------------------------------------------------------------------------------

 

2.2.3Cash Collateral.  Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Termination Date is scheduled to occur within 5 Business Days, then Borrowers
shall, in each case, at Issuing Bank’s or Administrative Agent’s written
request, Cash Collateralize the outstanding Letters of Credit and all other LC
Obligations.  Borrowers shall, at Issuing Bank’s or Administrative Agent’s
written request at any time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender (determined after giving effect to Section 4.2 and any cash
collateral provided by the Defaulting Lender).  If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Administrative Agent) advance, as Loans, the amount of Cash Collateral required
(whether or not the Commitments have terminated, an Overadvance exists or is
created thereby or the conditions in Section 6.2 are satisfied).

2.2.4Resignation of Issuing Bank.  Issuing Bank may resign at any time upon not
less than 10 Business Days’ prior written notice to Administrative Agent and
Borrowers, and any resignation of Administrative Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank.  From the
effective date of such resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise continue to have all rights and other obligations of an Issuing Bank
hereunder relating to any Letter of Credit issued by it prior to such
date.  Administrative Agent shall promptly appoint a replacement Issuing Bank,
which, as long as no Event of Default exists, shall be reasonably acceptable to
Borrowers.

2.2.5Indemnification.  Each Borrower agrees to indemnify, defend and hold
harmless each Issuing Bank Indemnitee (to the fullest extent permitted by law)
as set forth in Section 15.2.

2.2.6Limitation of Liability.  The liability of Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused by Issuing Bank’s gross negligence or willful misconduct in (i) honoring
a presentation under a Letter of Credit that on its face does not at least
substantially comply with the terms and conditions of such Letter of Credit,
(ii) failing to honor a presentation under a Letter of Credit that strictly
complies with the terms and conditions of such Letter of Credit or (iii)
retaining Drawing Documents presented under a Letter of Credit.  Issuing Bank
shall be deemed to have acted with due diligence and reasonable care if Issuing
Bank’s conduct is in accordance with Standard Letter of Credit Practice or in
accordance with this Agreement.

Section 3.

INTEREST, FEES AND CHARGES

3.1Interest.

3.1.1Rates and Payment of Interest.

(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.

(b)Automatically following the occurrence and during the continuance of any
Event of Default arising under Section 12.1(a) or 12.1.(i), or following the
occurrence and during the continuance of any other Event of Default (in each
case, after giving effect to applicable grace periods) if the Required Lenders
in their sole discretion so elect, outstanding Obligations shall bear interest
at the Default Rate (whether before or after any judgment).  Accrued and unpaid
interest on past due amounts (including interest on past due interest) shall be
due and payable on demand.  Each Obligor acknowledges that the cost

-48-

--------------------------------------------------------------------------------

 

and expense to Administrative Agent and Lenders due to an Event of Default are
difficult to ascertain and that the Default Rate is fair and reasonable
compensation for this.

(c)Interest shall accrue from the date a Loan is advanced, or in the case of any
other Obligation when such Obligation is not paid when due (without regard to
any applicable grace periods), until paid in full by Borrowers (and shall not
accrue on the day on which such Loan or Obligation is paid; provided that any
Loan that is repaid on the same day on which it is made shall bear interest for
1 day), and shall in no event be less than zero at any time.  Interest accrued
on the Loans shall be due and payable in arrears, (i) on the first day of each
January, April, July and October with respect to a Base Rate Loan, and on the
last day of the applicable Interest Period with respect to a LIBOR Loan (except,
in the case of a LIBOR Loan with an Interest Period of more than 90 days’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of 90 days’ duration after the first day of such Interest Period);
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  

3.1.2Application of LIBOR to Outstanding Loans.

(a)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan.  During any Default or Event of Default, Administrative Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted to or continued as a LIBOR Loan.

(b)Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least 2 Business Days
before the requested conversion or continuation date.  Promptly after receiving
any such notice, Administrative Agent shall notify each Lender thereof.  Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified).  If, upon the expiration
of any Interest Period for any LIBOR Loan, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loan into a Base Rate Loan.  Administrative Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

3.1.3Interest Periods

.  In connection with the making, conversion or continuation of any LIBOR Loans,
Borrowers shall select an interest period (“Interest Period”) to apply, which
interest period shall be 30, 60, 90 or 180 days (or, with the consent of all
Lenders, such other period that is 360 days or less, subject to availability);
provided, however, that:

(a)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)no Interest Period shall extend beyond the Termination Date.

-49-

--------------------------------------------------------------------------------

 

3.1.4LIBOR Successor Rate.  Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
Agent or Required Lenders notify the Administrative Agent (with, in the case of
the Required Lenders, a copy to the Borrower Agent) that the Borrower Agent or
Required Lenders (as applicable) have determined, that:

(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.1.4, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Obligors may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion in consultation with the
Borrowers and may be periodically updated (the “Adjustment”; and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower Agent
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment.  Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with Borrowers.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (to the extent of the affected LIBOR
Loans or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower Agent may revoke any pending request for a Borrowing of, conversion to
or continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

-50-

--------------------------------------------------------------------------------

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than 1.00
percent per annum for purposes of this Agreement (and if the LIBOR Successor
Rate would be less than 1.00 percent per annum, it shall be deemed to be 1.00
percent per annum for purposes of this Agreement).

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement upon the Borrowers’ and Lenders’
receipt of notice of such changes.

3.2Fees.

3.2.1Unused Line Fee.  Borrowers shall pay to Administrative Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Commitments exceed the average daily Revolver Usage during
any quarter.  Such fee shall be payable quarterly in arrears, on the first day
of each January, April, July and October and on the Commitment Termination Date.

3.2.2LC Facility Fees.  Borrowers shall pay (d) to Administrative Agent, for the
Pro Rata benefit of Lenders, a fee equal to the Applicable Margin for LIBOR
Loans times the average daily Stated Amount of Letters of Credit, which fee
shall be payable quarterly in arrears, on the first day of each January, April,
July and October; (e) to the applicable Issuing Bank, for its own account, a
fronting fee equal to 0.125% per annum on the Stated Amount of each applicable
Letter of Credit, which fee shall be payable quarterly in arrears, on the first
day of each January, April, July and October; and (f) to the applicable Issuing
Bank, for its own account, all customary fees and charges associated with the
issuance, amending, drawing, extending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred.  During an Event of Default, the fee payable under clause (a)
shall be increased by 2% per annum to the extent the Default Rate is applied
pursuant to Section 3.1.1(b) hereof.

3.2.3Engagement and Fee Letters.  Borrowers shall pay all fees set forth in the
Engagement Letter and any fee letters executed by any Obligor, any Arranger
and/or Administrative Agent, as applicable, in connection with this Agreement.

3.2.4Closing Fee.  On the Closing Date, the Borrowers shall pay to each Lender a
fee in an amount equal to 0.50% on each such Lender’s Commitment on the Closing
Date.

3.3Computation of Interest, Fees, Yield Protection.  All interest (other than
interest computed by reference to the Base Rate), as well as fees and other
charges calculated on a per annum basis, shall be computed for the actual days
elapsed, based on a year of 360 days, and interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year).  Each determination by Administrative Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error.  All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration.  All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money.  A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.8, submitted to Borrower Agent by Administrative Agent or the affected
Lender shall be final, conclusive and binding for all purposes, absent manifest
error, and Borrowers shall pay such amounts to the appropriate party within 10
days following receipt of the certificate.

3.4Reimbursement Obligations.  Borrowers shall pay all Extraordinary Expenses
promptly upon request.  Borrowers shall also reimburse Administrative Agent,
Lead Left Arranger and their respective Affiliates for all reasonable and
documented out-of-pocket legal, accounting, appraisal, audit

-51-

--------------------------------------------------------------------------------

 

consulting, due diligence, and other fees, costs and expenses (including,
without limitation, reasonable and documented out-of-pocket costs and expenses
for travel, lodging and meals for personnel, out-of-pocket examination costs and
customary charges for field examinations and the preparation of reports)
incurred by Administrative Agent, Lead Left Arranger and their respective
Affiliates in connection with (a) syndication and closing of the credit
facilities provided for herein (including, without limitation, reasonable and
documented out-of-pocket fees, disbursements and charges of one firm of counsel
to Administrative Agent, the Lead Left Arranger and their respective Affiliates,
taken as a whole, and one firm of local counsel to Administrative Agent, the
Lead Left Arranger and their respective Affiliates, taken as a whole, in each
appropriate jurisdiction, and in the case of an actual or potential conflict of
interest as determined by the affected party, one additional firm of counsel to
such affected party and one additional firm of local counsel to such affected
party in each appropriate jurisdiction) and negotiation and preparation of any
Loan Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Administrative Agent’s Liens on any Collateral, to maintain
any insurance required hereunder to the extent not maintained by the applicable
Obligors as required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.1(b), each inspection, audit or appraisal with respect to
any Obligor or Collateral, whether prepared by Administrative Agent’s personnel
or a third party; provided that reasonable and documented out-of-pocket legal
fees, disbursements and charges shall be limited to one firm of counsel to
Administrative Agent and the Lenders taken as a whole and an additional local
law firm in each appropriate jurisdiction and, in the case of an actual or
potential conflict of interest as determined by the affected party, one
additional firm of counsel to such affected party and one additional firm of
local counsel to such affected party in each appropriate
jurisdiction.    Borrowers acknowledge that counsel may provide Administrative
Agent with a benefit (such as a discount, credit or accommodation for other
matters) based on counsel’s overall relationship with Administrative Agent,
including fees paid hereunder.  If, for any reason (including inaccurate
reporting in any Borrower Materials or Report), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Administrative Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid for such
period.  All amounts payable by Borrowers under this Section shall be due on
demand.

3.5Illegality.  If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain, fund or charge applicable interest or fees
with respect to any Loan or Letter of Credit, which interest or fee is based on
the LIBOR Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on written notice thereof by such
Lender to Borrower Agent and Administrative Agent, any obligation of such Lender
to make, maintain or fund such Loan or participate in such Letter of Credit (or
to charge interest or fees with respect thereto) or to continue or convert Loans
as LIBOR Loans shall be suspended until such Lender notifies Borrower Agent and
Administrative Agent that the circumstances giving rise to such determination no
longer exist.  Upon delivery of such notice, Borrowers shall prepay the
applicable Loan, Cash Collateralize the applicable LC Obligations or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans.  Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.6Inability to Determine Rates.  Administrative Agent will promptly notify
Borrower Agent and Lenders if, in connection with any LIBOR Loan or request for
a LIBOR Loan, (a) Administrative Agent determines that (i) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable Loan amount or Interest Period of such LIBOR Loan, or (ii) adequate
and reasonable means do not exist for determining LIBOR for the Interest Period
with respect to a proposed LIBOR Loan; or (b) Administrative Agent or Required
Lenders determine for any reason that the LIBOR

-52-

--------------------------------------------------------------------------------

 

Rate for the Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to Lenders of funding such
Loan.  Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans
and utilization of the LIBOR component (if affected) in determining Base Rate
shall be suspended until Administrative Agent (upon instruction by Required
Lenders) withdraws the notice.  Upon receipt of such notice, Borrower Agent may
revoke any pending request for a LIBOR Loan or, failing that, will be deemed to
have requested a Base Rate Loan.

3.7Increased Costs; Capital Adequacy.

3.7.1Increased Costs Generally.  If any Change in Law shall:

(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
any Issuing Bank;

(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, (iii)
Connection Income Taxes) and (iv) other Taxes indemnifiable under Section 5.8)
with respect to any Loan, Letter of Credit, Commitment or other obligations or
its deposits, reserves, other liabilities or capital attributable thereto; or

(c)impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense (in each case, other than Taxes) affecting any Loan,
Letter of Credit, participation in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan, or converting to or continuing any interest option
for a LIBOR Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank and the delivery of the certificate
contemplated by Section 3.7.5, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2Capital Requirements.  If a Lender or an Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or had the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Swingline Loans, to a level below that which such Lender, Issuing
Bank or holding company could have achieved but for such Change in Law (taking
into consideration its policies with respect to capital adequacy), then from
time to time Borrowers will pay to such Lender or Issuing Bank, as the case may
be, such additional amounts as will compensate it or its holding company for the
reduction suffered; provided that such Lender or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

3.7.3LIBOR Loan Reserves.  If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive).  The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Administrative Agent), which notice shall include the

-53-

--------------------------------------------------------------------------------

 

amount of such costs, the methodology for the calculation and the calculation
thereof, of the additional interest less than 10 days prior to the interest
payment date, then such interest shall be payable 10 days after Borrowers’
receipt of the notice.

3.7.4Compensation.  Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or an Issuing Bank for any increased costs
incurred or reductions suffered more than 9 months (plus any period of
retroactivity of the Change in Law giving rise to the demand) prior to the date
that such Lender or Issuing Bank notifies Borrower Agent of the applicable
Change in Law and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor.

3.7.5Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
specifying the Change in Law and setting forth the amount or amounts necessary
to compensate such Lender or Issuing Bank or its holding company, as the case
may be, and the method for calculating such amount or amounts as specified in
Section 3.7.1 or 3.7.2, as applicable, and delivered to Borrower Agent and
Administrative Agent shall be conclusive absent manifest error.

3.8Mitigation.  If any Lender gives a notice under Section 3.5 or any Lender or
Issuing Bank, as applicable, requests compensation under Section 3.7, or if
Borrowers are required to pay any Indemnified Taxes or additional amounts with
respect to a Lender or Issuing Bank, as applicable, under Section 5.8, then at
the request of Borrower Agent, such Lender or Issuing Bank, as applicable, shall
use reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or Issuing Bank, such designation
or assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender or Issuing Bank, as applicable, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to it or unlawful.  Borrowers
shall pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

3.9Funding Losses.  If for any reason (other than default by a Lender) (a) any
Borrowing, conversion or continuation of a LIBOR Loan does not occur on the date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn), (b) any repayment or conversion of a LIBOR Loan
occurs on a day other than the end of its Interest Period, (c) Borrowers fail to
repay a LIBOR Loan when required hereunder, or (d) a Lender (other than a
Defaulting Lender) is required to assign a LIBOR Loan prior to the end of its
Interest Period pursuant to Section 14.4, then Borrowers shall pay to
Administrative Agent its customary administrative charge charged in connection
therewith and to each Lender all losses, expenses and fees arising from
redeployment of funds or termination of match funding incurred as a result of
any of the foregoing events.  For purposes of calculating amounts payable under
this Section, a Lender shall be deemed to have funded a LIBOR Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and period, whether or not the Loan was in fact so funded. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to
Borrower Agent and shall be conclusive absent manifest error.

3.10Maximum Interest.  Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”).  If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers.  In determining whether the interest
contracted for, charged or received by Administrative Agent or a Lender exceeds
the maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize

-54-

--------------------------------------------------------------------------------

 

any payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 4.

LOAN ADMINISTRATION

4.1Manner of Borrowing and Funding Loans.

4.1.1Notice of Borrowing.

(a)Whenever Borrowers desire funding of Loans, Borrower Agent shall give
Administrative Agent a Notice of Borrowing (or make telephonic or e-mail request
in accordance with Section 4.1.4).  Such notice must be received by
Administrative Agent by 11:00 a.m. (i) on the requested funding date, in the
case of Base Rate Loans, and (ii) at least 3 Business Days prior to the
requested funding date, in the case of LIBOR Loans.  Notices received after such
time shall be deemed received on the next Business Day.  Each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as a Base Rate Loan or LIBOR Loan, and (D)
in the case of a LIBOR Loan, the applicable Interest Period (which shall be
deemed to be 30 days if not specified).

(b)Unless payment is otherwise made by Borrowers, (i) the becoming due of
any  interest or principal shall be deemed to be a request for a Base Rate Loan
on the due date (after giving effect to any applicable grace periods) in the
amount due and the Loan proceeds shall be disbursed as direct payment of such
interest or principal and (ii) the becoming due of any other Obligation (whether
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for a Base Rate Loan on the date that is 10 Business Days after the due date and
the Loan proceeds shall be disbursed as direct payment of such Obligations.  In
addition, Administrative Agent may, at its option, charge such amount against
any operating, investment or other account of a Borrower maintained with
Administrative Agent or any of its Affiliates.

(c)If a Borrower maintains a disbursement account with Administrative Agent or
any of its Affiliates, then presentation for payment in the account of a check,
draft or other item of payment payable by any Obligor when there are
insufficient funds to cover it shall be deemed to be a request for a Base Rate
Loan on the presentation date, in the amount of such check, draft or other item
of payment.  Proceeds of the Loan may be disbursed directly to the account.

4.1.2Fundings by Lenders.  Except for Borrowings to be made as Swingline Loans,
Administrative Agent shall notify Lenders of each Notice of Borrowing (or deemed
request for a Borrowing) by 1:00 p.m. on the proposed funding date for a Base
Rate Loan or by 3:00 p.m. at least 2 Business Days before a proposed funding of
a LIBOR Loan.  Each Lender shall fund its Pro Rata share of a Borrowing in
immediately available funds not later than 3:00 p.m. on the requested funding
date.  Subject to its receipt of such amounts from Lenders, Administrative Agent
shall disburse the Borrowing proceeds received from the Lenders in a manner
directed by Borrower Agent and reasonably acceptable to Administrative
Agent.  Unless Administrative Agent shall have received (in sufficient time to
act) written notice from a Lender that it will not fund its share of a
Borrowing, Administrative Agent may assume that such Lender has deposited or
promptly will deposit its share with Administrative Agent, and Administrative
Agent may disburse a corresponding amount to Borrowers.  If a Lender’s share of
a Borrowing or of a settlement under Section 4.1.3(b) is not received by
Administrative Agent, then the applicable Lender and Borrowers severally agree
to repay to Administrative Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.  A Lender or an Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices,

-55-

--------------------------------------------------------------------------------

 

and this shall not affect any obligation of Obligors under the Loan Documents or
with respect to any Obligations.

4.1.3Swingline Loans; Settlement.

(a)To fulfill any request for a Base Rate Loan hereunder, upon receiving a
borrowing request from any Borrower not later than 11:00 a.m. on any Business
Day requesting that a Base Rate Loan be made, the Swing Line Lender may in its
discretion advance Swingline Loans to such Borrower on the same Business Day
such request is received by Swing Line Lender, up to an aggregate outstanding
amount of $5,000,000.  Swingline Loans shall constitute Loans for all purposes,
except that payments thereon shall be made to the Swing Line Lender for its own
account until Lenders have funded their participations therein as provided
below.

(b)Settlement of Loans, including Swingline Loans, among Lenders, the Swing Line
Lender and Administrative Agent shall take place on a date determined from time
to time by Administrative Agent (but at least weekly, unless the settlement
amount is de minimis), on a Pro Rata basis in accordance with the Settlement
Report delivered by Administrative Agent to Lenders.  Between settlement dates,
Administrative Agent may in its discretion apply payments on Loans to Swingline
Loans, regardless of any designation by Borrowers or any provision herein to the
contrary.  Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled.  If a Swingline Loan cannot be settled among Lenders,
whether due to an Obligor’s Insolvency Proceeding or for any other reason, each
Lender shall pay the amount of its participation in the Loan to Administrative
Agent, in immediately available funds, within 1 Business Day after
Administrative Agent’s request therefor.  Lenders’ obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied.

4.1.4Notices.  Borrowers may request, convert or continue Loans, select interest
rates and transfer funds based on telephonic or e-mailed instructions to
Administrative Agent.  Borrowers shall confirm each such request by prompt
delivery to Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Administrative Agent or Lenders, the records of Administrative
Agent and Lenders shall govern.  Neither Administrative Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Administrative Agent or any Lender acting upon its understanding of telephonic
or e-mailed instructions from a person reasonably believed in good faith by
Administrative Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

4.2Defaulting Lender.  Notwithstanding anything herein to the contrary:

4.2.1Reallocation of Pro Rata Share; Amendments.  For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Administrative Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares.  A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 15.1.1(c).

4.2.2Payments; Fees.  To the extent the Borrowers or any other Obligors are
required to pay any amounts to a Defaulting Lender hereunder or under any other
Loan Documents, Administrative Agent may, in its discretion, receive and retain
any amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Administrative Agent such
amounts until all Obligations owing to Administrative Agent, non-Defaulting
Lenders and other Secured Parties have been paid in full.  Administrative Agent
may use such amounts to cover the Defaulting Lender’s defaulted obligations, to
Cash Collateralize such Lender’s Fronting Exposure, to readvance the

-56-

--------------------------------------------------------------------------------

 

amounts to Borrowers or to repay Obligations.  A Lender shall not be entitled to
receive any fees accruing hereunder while it is a Defaulting Lender and its
unfunded Commitment shall be disregarded for purposes of calculating the Unused
Line Fee Rate under Section 3.2.1, and the Borrowers shall not be required to
pay such Unused Line Fee Rate to such Defaulting Lender (or Administrative Agent
for the benefit of such Defaulting Lender).  If any LC Obligations owing to a
Defaulting Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such Lenders.  Administrative
Agent shall be paid all fees attributable to LC Obligations that are not
reallocated.

4.2.3Status; Cure.  Administrative Agent may determine in its discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest
error.  Borrowers, Administrative Agent and Issuing Bank may agree in writing
that a Lender has ceased to be a Defaulting Lender, whereupon Pro Rata shares
shall be reallocated without exclusion of the reinstated Lender’s Commitments
and Loans, and the Revolver Usage and other exposures under the Commitments
shall be reallocated among Lenders and settled by Administrative Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender.  Unless expressly agreed by Borrowers, Administrative
Agent and Issuing Bank, or as expressly provided herein with respect to Bail-In
Actions and related matters, no reallocation or Commitments and Loans to
non-Defaulting Lenders or reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender.  The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform obligations hereunder shall not relieve any other Lender of its
obligations under any Loan Document.  No Lender shall be responsible for default
by another Lender.

4.3Number and Amount of LIBOR Loans; Determination of Rate.  Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $100,000 in excess thereof.  No more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose.  Upon determining LIBOR for any
Interest Period requested by Borrowers, Administrative Agent shall promptly
notify Borrowers thereof by telephone or electronically and, if requested by
Borrowers, shall confirm any telephonic notice in writing.

4.4Borrower Agent.  Each Obligor hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials and Reports, receipt and payment
of Obligations, requests for waivers, amendments or other accommodations,
actions under the Loan Documents (including in respect of compliance with
covenants), and all other dealings with Administrative Agent, any Issuing Bank
or any Lender.  Borrower Agent hereby accepts such appointment.  Administrative
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any Notice of Borrowing)
delivered by Borrower Agent on behalf of any Obligor.  Administrative Agent and
Lenders may give any notice or communication with an Obligor hereunder to
Borrower Agent on behalf of such Obligor.  Each of Administrative Agent, Issuing
Bank and Lenders shall have the right, in its reasonable discretion, to deal
exclusively with Borrower Agent for all purposes under the Loan Documents.  Each
Obligor agrees that any notice, election, communication, delivery,
representation, agreement, action, omission or undertaking on its behalf by
Borrower Agent shall be binding upon and enforceable against such Obligor.

4.5One Obligation.  The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Administrative Agent’s
Lien on all Collateral; provided, however, that Administrative Agent, each
Issuing Bank and each Lender shall be deemed to be a creditor

-57-

--------------------------------------------------------------------------------

 

of, and the holder of a separate claim against, each Borrower to the extent of
any Obligations jointly or severally owed by such Borrower.

4.6Effect of Termination.  On the Commitment Termination Date, the Obligations
shall be immediately due and payable (except, in the case of any Secured Bank
Product Obligations, as otherwise agreed in writing between any Obligor and/or
Restricted Subsidiary (as applicable) and any applicable Secured Bank Product
Provider).  Until Full Payment of the Obligations, all undertakings of Borrowers
contained in the Loan Documents shall continue, and Administrative Agent shall
retain its Liens in the Collateral (except as otherwise released in accordance
with the terms of this Agreement) and all of its rights and remedies under the
Loan Documents.  Administrative Agent shall not be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
reasonably satisfactory to it, protecting Administrative Agent and Lenders from
dishonor or return of any Payment Item previously applied to the
Obligations.  Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 5.10, 13, 15.2,
this Section, and each indemnity or waiver given by an Obligor or Lender in any
Loan Document, shall survive Full Payment of the Obligations.

4.7Designated Borrower.  

4.7.1Applicant Borrower.  So long as no Default shall have occurred and is
continuing or shall result therefrom: Borrower Agent may at any time, upon not
less than 10 Business Days’ notice from Borrower Agent to Administrative Agent
(or such shorter period as may be agreed by Administrative Agent in its sole
discretion), designate any additional Subsidiary of the Company that is not
already a Designated Borrower (an “Applicant Borrower”) as a Designated Borrower
to receive Loans hereunder by delivering to Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”); provided that such Subsidiary shall be a
Wholly-Owned Domestic Subsidiary of the Company and shall remain a Wholly-Owned
Domestic Subsidiary of the Company for as long as such Subsidiary is a
Designated Borrower.  Notwithstanding anything else to the contrary in this
Section 4.7.1, the parties hereto acknowledge and agree that (x) prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein each Lender shall have had 5 Business Days to review such Applicant
Borrower’s Designated Borrower Request and Assumption Agreement and notify
Administrative Agent in writing of any objection to such Applicant Borrower
becoming a Designated Borrower on the basis of such Lender (A) not being
permitted to make any Loan to such Designated Borrower under applicable Law or
(B) not being able to commit or make such Loan to such Designated Borrower
because of adverse tax consequences for such Lender when such Subsidiary of
Borrower Agent becomes a Designated Borrower  and (y) Administrative Agent and
the Lenders shall have received such supporting resolutions, incumbency
certificates, opinions of counsel, appraisals and field exams, any documents or
instruments required pursuant to Section 10.1.12 and other documents or
information (including, without limitation, information and documentation of the
type provided under Section 6.1(q), in each case, in form, content and scope
reasonably satisfactory to Administrative Agent, as may be required by
Administrative Agent in its reasonable discretion, and a promissory note signed
by such new Borrower to the extent any Lender so requires) (such deliverables
collectively, the “Applicant Borrower Materials”).  If (1) no Lender objects to
the addition of an Applicant Borrower as a Designated Borrower as set forth in
clause (x) of the preceding sentence and (2) Administrative Agent determines in
its reasonable discretion that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all the Applicant
Borrower Materials, Administrative Agent shall send a notice in substantially
the form of Exhibit I (a “Designated Borrower Notice”) to Borrower Agent and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Designated Borrower for purposes hereof, whereupon each of the
Lenders agrees to permit such Designated Borrower to receive Loans hereunder, on
the terms and conditions set forth herein, and each of the parties agrees that
such Designated Borrower otherwise shall be a Borrower for all purposes of this
Agreement.

-58-

--------------------------------------------------------------------------------

 

4.7.2Joint and Several. The Obligations of Borrower Agent and each Designated
Borrower that is a Subsidiary shall be joint and several in nature.

4.7.3Confirmation. Each Subsidiary of Borrower Agent that is or becomes a
“Designated Borrower” pursuant to this Section 4.7 hereby irrevocably confirms
the appointment and powers of Borrower Agent under Section 4.4 and will become a
Guarantor pursuant to Section 10.1.12.

4.7.4Termination. Borrower Agent may from time to time, upon not less than 10
Business Days’ notice from Borrower Agent to Administrative Agent (or such
shorter period as may be agreed by Administrative Agent in its reasonable
discretion), terminate a Designated Borrower’s status as such, provided that (i)
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination or (ii) if Revolver Usage exceeds
the Line Cap at the time of such termination of status, the Borrowers shall
contemporaneously make such prepayments as are required hereunder to eliminate
such excess.  Administrative Agent will promptly notify the Lenders of any such
termination of a Designated Borrower’s status.

Section 5.

PAYMENTS

5.1General Payment Provisions.  All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than noon on the due date.  Any payment after such
time shall be deemed made on the next Business Day.  Any payment of a LIBOR Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9.  Borrowers agree that after an Event of Default has occurred
and is continuing, Administrative Agent shall have the continuing, exclusive
right to apply and reapply payments and proceeds of Collateral against the
Obligations, in such manner as Administrative Agent reasonably deems advisable,
but whenever possible, any prepayment of Loans shall be applied first to Base
Rate Loans and then to LIBOR Loans.

5.2Repayment of Loans.  Loans shall be due and payable in full on the
Termination Date, unless payment is sooner required hereunder.  Loans may be
prepaid from time to time, without penalty or premium.  Subject to Section
2.1.5, if an Overadvance exists at any time, Borrowers shall, on the sooner of
Administrative Agent’s demand or the first Business Day after any Borrower has
knowledge thereof, repay Loans in an amount sufficient to reduce Revolver Usage
to the Line Cap.  

5.3Payment of Other Obligations.  Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.4Marshaling; Payments Set Aside.  None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations.  If any payment by or on behalf of Borrowers is made to
Administrative Agent, any Issuing Bank or any Lender, or if Administrative
Agent, any Issuing Bank or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, an Issuing Bank or a Lender in its
reasonable discretion) to be repaid to a trustee, receiver or any other Person,
then to the extent of such recovery by such trustee, receiver or other Person,
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.




-59-

--------------------------------------------------------------------------------

 

5.5Application and Allocation of Payments.

5.5.1Application.  Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (c) third, to other Obligations specified by Borrowers; and (d) fourth,
as determined by Administrative Agent in its reasonable discretion.

5.5.2Post-Default Allocation.  Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:

(a)first, to all fees, indemnification, costs and expenses (other than fees,
costs and expenses constituting Secured Bank Product Obligations), including
Extraordinary Expenses, owing to Administrative Agent;

(b)second, to all amounts owing to the Lenders and Administrative Agent on
Swingline Loans, Protective Advances, and Loans and participations that a
Defaulting Lender has failed to settle or fund;

(c)third, to all amounts owing to Issuing Bank, ratably among each Issuing Bank
in proportion to the respective amounts described in this clause payable to it;

(d)fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e)fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f)sixth, to Cash Collateralize all LC Obligations;

(g)seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) that are pari
passu with the Loans and up to the amount of the Bank Product Reserve existing
therefor;

(h)eighth, to all other Secured Bank Product Obligations;

(i)ninth, to all remaining Obligations;

(j)last, the balance, if any, after all Obligations have been indefeasibly paid
in full, to the Borrowers or as otherwise required by Applicable Law.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories.  If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category.  Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable
category.  Administrative Agent shall have no obligation to calculate the amount
of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider.  If the provider fails
to deliver the calculation within 5 days following request, Administrative Agent
may assume the amount is zero.  

5.5.3Erroneous Application.  Administrative Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount

-60-

--------------------------------------------------------------------------------

 

should have been paid shall be to recover the amount from the Person that
actually received it (and, if such amount was received by a Secured Party, the
Secured Party agrees to return it).

5.6Dominion Account.  The ledger balance in each Dominion Account as of the end
of a Business Day shall be applied to the Obligations at the beginning of the
next Business Day.  For the avoidance of doubt, if a credit balance results from
such application, it shall not accrue interest in favor of Borrowers and shall
be made available to Borrowers as long as no Event of Default exists.

5.7Account Stated.  Administrative Agent shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers
hereunder.  Any failure of Administrative Agent to record anything in a loan
account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder.  Entries made in a
loan account shall constitute presumptive evidence of the information contained
therein.  If any information contained in a loan account is provided to or
inspected by any Person, the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Administrative Agent in writing within 90 days after receipt or
inspection that specific information is subject to dispute.

5.8Taxes.

5.8.1Payments Free of Taxes; Obligation to Withhold; Tax Payment.  

(a)Any and all payments by or on account of any Obligations by Obligors shall be
made without deduction or withholding for any Taxes, except as required by
Applicable Law.  If Applicable Law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Agent, then the applicable
Withholding Agent shall be entitled to make such deduction or withholding,
taking into account information and documentation provided pursuant to Section
5.9.

(b)If a Withholding Agent is required by any Applicable Law to withhold or
deduct Taxes from any payment, then (i) the applicable Withholding Agent, to the
extent required by Applicable Law, shall apply such withholding or deduction and
timely pay the full amount to be withheld or deducted to the relevant
Governmental Authority in accordance with Applicable Law, and (ii) to the extent
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Obligor shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

5.8.2Payment of Other Taxes.  Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Administrative Agent’s option, timely reimburse Administrative Agent
for payment of, any Other Taxes.

5.8.3Tax Indemnification.

(a)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall make payment within 10 days after demand for any
amount or liability payable under this Section.  A certificate as to the amount
of such payment or liability delivered to Borrowers by a Lender or an Issuing
Bank (with a copy to

-61-

--------------------------------------------------------------------------------

 

Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of any Recipient, shall be conclusive absent manifest error.

(b)Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Administrative Agent against any Indemnified Taxes attributable to
such Lender or Issuing Bank (but only to the extent Borrowers have not already
paid or reimbursed Administrative Agent therefor and without limiting Borrowers’
obligation to do so), (ii) Administrative Agent and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Administrative Agent and
Obligors, as applicable, against any Excluded Taxes attributable to such Lender
or Issuing Bank, in each case, that are payable or paid by Administrative Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section.  A certificate as
to the amount of such payment or liability delivered to any Lender or any
Issuing Bank by Administrative Agent shall be conclusive absent manifest
error.  Each Lender and Issuing Bank hereby authorizes Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or
Issuing Bank under any Loan Document or otherwise payable by Administrative
Agent to the Lender or Issuing Bank from any other source against any amount due
to Administrative Agent under this subsection (b).

5.8.4Evidence of Payments.  As soon as practicable after payment of Taxes by any
Obligor pursuant to this Section, Borrower Agent shall deliver to Administrative
Agent a copy of a receipt issued by the appropriate Governmental Authority
evidencing the payment, a copy of any return required by Applicable Law to
report the payment, or other evidence of payment reasonably satisfactory to
Administrative Agent.

5.8.5Treatment of Certain Refunds.  Unless required by Applicable Law, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, nor have any obligation to pay
to any Lender or any Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or an Issuing Bank.  If a Recipient
determines in its discretion exercised in good faith that it has received a
refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which a Borrower has paid additional amounts pursuant to this
Section, it shall pay Borrowers an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrowers with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority.  Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  In no event
shall Administrative Agent or any other Recipient be required to make its tax
returns (or any other information relating to its Taxes that it deems
confidential) available to any Obligor or other Person.

5.5.6Survival.  Each party’s obligations under Sections 5.8 and 5.9 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by or replacement of a Lender or an Issuing Bank, the termination of
the Commitments, and the repayment, satisfaction, discharge or Full Payment of
any Obligations.




-62-

--------------------------------------------------------------------------------

 

5.9Lender Tax Information.

5.9.1Status of Lenders.  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Administrative Agent, at the time or times reasonably
requested by Borrowers or Administrative Agent, properly completed and executed
documentation reasonably requested by Borrowers or Administrative Agent as will
permit such payments to be made without or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by Borrowers or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Administrative Agent to enable them to
determine whether such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding the foregoing, such documentation
(other than documentation described in Sections 5.9.2(a), (b) and (d)) shall not
be required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

5.9.2Documentation.  Without limiting the foregoing, if any Borrower is a U.S.
Person;

(a)Any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Administrative Agent), executed copies of IRS Form W-9, certifying
that such Lender is exempt from U.S. federal backup withholding Tax;

(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or Administrative Agent), whichever of the
following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from or reduction of U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty, and (y)
with respect to other payments under the Loan Documents, IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii)executed copies of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably satisfactory to Administrative Agent to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate in form reasonably satisfactory
to Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

-63-

--------------------------------------------------------------------------------

 

(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed copies of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Administrative Agent to determine the withholding or
deduction required to be made;

(d)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Administrative Agent at the time(s) prescribed by law and otherwise as
reasonably requested by Borrowers or Administrative Agent such documentation
prescribed by Applicable Law (including Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrowers or
Administrative Agent as may be appropriate for them to comply with their
obligations under FATCA and to determine that such Lender has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date hereof; and

(e)on or before the date on which Bank of America (and any successor or
replacement Administrative Agent) becomes Administrative Agent hereunder, it
shall deliver to the Borrowers two properly completed and executed copies of
either (i) IRS Form W-9, or (ii) IRS Form W-8ECI with respect to any payments to
be received on its own behalf and IRS Form W-8IMY (certifying that it is either
a “qualified intermediary” within the meaning of Treasury Regulation Section
1.1441-1(e)(5) that has assumed primary withholding obligations under the Code,
including Chapters 3 and 4 of the Code, or a “U.S. branch” within the meaning of
Treasury Regulation Section 1.1441-1(b)(2)(iv) that is treated as a U.S. Person
for purposes of withholding obligations under the Code) for the amounts
Administrative Agent receives for the account of others.

5.9.3Redelivery of Documentation

.  If any form or certification previously delivered by a Lender or
Administrative Agent pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender or Administrative Agent, as applicable
shall promptly update the form or certification or notify Borrowers and
Administrative Agent in writing of its legal inability to do so.

5.10Nature and Extent of Each Borrower’s Liability.

5.10.1Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations.  Each Borrower agrees that
its guaranty obligations hereunder constitute a continuing guaranty of payment
and not of collection, that such obligations shall not be discharged until Full
Payment of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Administrative
Agent or any Lender with respect thereto; (c) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Administrative Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Administrative Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the

-64-

--------------------------------------------------------------------------------

 

disallowance of any claims of Administrative Agent or any Lender against any
Obligor for the repayment of any Obligations under Section 502 of the Bankruptcy
Code or otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations.

5.10.2Waivers.  

(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Administrative Agent or Lenders to marshal assets or to proceed against any
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such
Borrower.  Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than Full Payment of Obligations and waives, to
the maximum extent permitted by law, any right to revoke any guaranty of
Obligations as long as it is a Borrower.  It is agreed among each Borrower,
Administrative Agent and Lenders that the provisions of this Section 5.10 are of
the essence of the transaction contemplated by the Loan Documents and that, but
for such provisions, Administrative Agent and Lenders would decline to make
Loans and issue Letters of Credit.  Each Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.

(b)Administrative Agent and Lenders may, in their discretion, pursue such rights
and remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
other rights and remedies under this Section 5.10.  If, in taking any action in
connection with the exercise of any rights or remedies, Administrative Agent or
any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
such action, even if the action may result in loss of any rights of subrogation
that any Borrower might otherwise have had.  Any election of remedies that
results in denial or impairment of the right of Administrative Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations.  Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower’s rights of
subrogation against any other Person.  Administrative Agent may bid Obligations,
in whole or part, at any foreclosure, trustee or other sale, including any
private sale, and the amount of such bid need not be paid by Administrative
Agent but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Administrative Agent or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Administrative Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

5.10.3Extent of Liability; Contribution.

(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.10 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(b)If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations

-65-

--------------------------------------------------------------------------------

 

satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.  The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c)Section 5.10.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.  

(d)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide funds or other
support to each Specified Obligor with respect to such Swap Obligation as may be
needed by such Specified Obligor from time to time to honor all of its
Obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP’s obligations and undertakings
under this Section 5.10 voidable under any applicable fraudulent transfer or
conveyance act).  The obligations and undertakings of each Qualified ECP under
this Section shall remain in full force and effect until Full Payment of all
Obligations.  Each Qualified ECP intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.

5.10.4Joint Enterprise.  Each Borrower has requested that Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group.  Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  Borrowers
acknowledge that Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.10.5Subordination.  Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of the
Obligations.

Section 6.

CONDITIONS PRECEDENT

6.1Conditions Precedent to Closing.  This Agreement shall become effective on
the date (“Closing Date”) that each of the following conditions has been
satisfied (or waived in accordance with this Agreement):

(a)Each Loan Document shall have been duly executed and delivered to
Administrative Agent by each of the signatories thereto, and each Obligor shall
be in compliance with all terms of each Loan Document to which it is a party.

-66-

--------------------------------------------------------------------------------

 

(b)Administrative Agent shall have received (i) acknowledgments of all filings
or recordations necessary to perfect its Liens in the Collateral, or
arrangements reasonably satisfactory to Administrative Agent for such filings
and recordations shall have been made (and all filing and recording fees and
taxes in connection therewith shall have been duly paid or arrangements
reasonably satisfactory to Administrative Agent for the payment of such fees and
taxes shall have been made), and (ii) subject to Section 10.1.15, UCC and Lien
searches and termination documents or other evidence reasonably satisfactory to
Administrative Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens.

(c)Administrative Agent shall have received Lien Waivers with respect to any
location where Eligible Spare Parts Inventory is held (other than Inventory
located at customer locations in the Ordinary Course of Business); provided that
no such Lien Waiver is required so long as a Rent and Charges Reserve has been
deducted from the Borrowing Base in respect of such Eligible Spare Parts
Inventory.

(d)Subject to Section 10.1.15, Administrative Agent shall have received duly
executed Deposit Account Control Agreements on each Deposit Account (other than
an Excluded Account and the Secured Notes Collateral Account) (i) that is a
collections account and (ii) as required by Section 8.6, Securities Account
Control Agreements and agreements establishing each Dominion Account and, if
applicable, related lockbox, in form and substance reasonably satisfactory to
Administrative Agent.

(e)Administrative Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of the
Company certifying that, as of the Closing Date, after giving effect to the
Transactions (including, without limitation, any initial Loans made or Letters
of Credit issued or Existing Letters of Credit deemed issued hereunder on the
Closing Date), the Company and its Subsidiaries, taken as a whole, are Solvent.

(f)Administrative Agent shall have received a certificate of a duly authorized
Senior Officer of each Obligor, certifying as of the Closing Date (i) that
attached copies of such Person’s Organizational Documents, as applicable, are
true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents on behalf of such Person, as
applicable.  Administrative Agent may conclusively rely on this certificate
until it is otherwise notified by such Person in writing.

(g)Administrative Agent shall have received a written opinion of Vinson & Elkins
LLP, in form and substance reasonably satisfactory to Administrative Agent.

(h)Administrative Agent shall have received copies of the charter documents of
each Obligor, certified by the Secretary of State or other appropriate official
of such Person’s jurisdiction of organization.  Administrative Agent shall have
received good standing certificates for each Obligor, issued by the Secretary of
State or other appropriate official of such Person’s jurisdiction of
organization as of a reasonably recent date.

(i)Subject to Section 10.1.15, Administrative Agent shall have received
certificates of insurance for the insurance policies carried by Obligors
reasonably satisfactory to Administrative Agent, as well as all necessary
endorsements naming Administrative Agent as an additional insured and lender
loss payee with respect to the Collateral, as the case may be, all in compliance
with the Loan Documents.

-67-

--------------------------------------------------------------------------------

 

(j)No event shall have occurred or circumstance exist since December 31, 2017
that has or would reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.  

(k)Borrowers shall have paid all reasonable and documented costs and expenses of
the Lead Left Arranger, Administrative Agent and Lenders (including, without
limitation, reasonable and documented fees (including such fees agreed upon in
the Engagement Letter), disbursements and other charges of one firm of counsel
for Administrative Agent, the Lead Left Arranger and their Affiliates, due
diligence expenses, the costs of lender meetings, and the audit and appraisal
fees and expenses (including, without limitation, reasonable and documented
costs and expenses for travel, lodging and meals for personnel, out-of-pocket
examination costs and customary charges for field examinations and the
preparation of reports) for Administrative Agent) for which invoices with
reasonable detail and supporting documentation have been presented at least 1
Business Day prior to the Closing Date.

(l)Administrative Agent shall have received a certificate, in form and substance
reasonably satisfactory to it, of a duly authorized Senior Officer of each
Borrower certifying that, as of the Closing Date, upon the Borrowing of Loans,
giving effect to the issuance or deemed issuance of Letters of Credit, and the
payment by Borrowers of all fees and expenses incurred in connection herewith
and therewith, as well as any payables stretched beyond their customary payment
practices, on the Closing Date Excess Availability (based on the Borrowing Base
Report described in clause (r) below) shall be at least $10,000,000.

(m)Administrative Agent shall have received a certificate, in form and substance
reasonably satisfactory to it, of a duly authorized Senior Officer of each
Obligor, certifying that, as of the Closing Date, the conditions specified in
Sections 6.1(s) and (u) and Sections 6.2(a) and (b) are satisfied.

(n)Administrative Agent and Lenders shall have received (i) pro forma
consolidated financial statements of the Company and its Subsidiaries and
consolidating financial statements of the Borrowers, in each case, giving effect
to the initial funding of Loans, issuance of Letters of Credit and the funding
of the Secured Notes on or before the Closing Date, (ii) forecasts prepared by
management of the Borrowers (each in form reasonably satisfactory to
Administrative Agent and the Lenders, and evidencing Borrowers’ ability to
comply with the financial covenant set forth in Section 10.3) of balance sheets,
income statements and cash flow statements on a quarterly basis for the first
year following the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement, (iii) Audited Financial Statements, (iv) the
unaudited consolidating financial statements of the Borrowers as of and for each
Fiscal Year ended December 31, 2017, December 31, 2016 and December 31, 2015 and
(v) unaudited consolidated financial statements of the Company and its
Subsidiaries and consolidating financial statements of the Borrowers, in each
case, for the Fiscal Quarter ended March 31, 2018.

(o)Administrative Agent and Lenders shall be reasonably satisfied with the
capital structure of the Company and its Subsidiaries.

(p)Each Lender shall have received internal credit approval for the extension of
credit under this Agreement.

(q)(i) Administrative Agent shall have received, at least 3 Business Days prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
reasonably requested in writing at least 5 Business Days prior to the Closing
Date by Administrative Agent or any Lender; (ii) at least 3 Business Days prior
to the Closing Date, any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall deliver, to Administrative Agent
and each Lender that so requests in writing at least 5 Business Days prior to
the Closing Date, a Beneficial Ownership Certification in relation to such
Borrower and (iii) Administrative

-68-

--------------------------------------------------------------------------------

 

Agent shall have received reasonably satisfactory background checks on key
members of management of each Borrower.

(r)Administrative Agent shall have received a Borrowing Base Report dated as of
May 31, 2018 in form and substance reasonably satisfactory to it, including
aging reports for the Eligible Accounts Receivable.

(s)There is no action, suit, investigation, litigation or proceeding pending or,
to the knowledge of the Borrowers, threatened in any court or before any
arbitrator or Governmental Authority that (a) either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(b) relates to this Agreement, any other Loan Document or any Transaction.

(t)Administrative Agent shall have received a certificate, in form and substance
reasonably satisfactory to it, of a duly authorized Senior Officer of each
Obligor, (i) either (x) attaching copies of all consents and approvals required
in connection with the execution, delivery and performance by any Obligor and
the validity against any such Obligors of the Loan Documents to which it is a
party, and such consents and approvals shall be in full force and effect, or (y)
certifying that no such consents, licenses or approvals are so required and (ii)
certifying no law or regulation is applicable that could restrain, prevent or
impose any material adverse conditions on the Obligors.

(u)After giving effect to the Transactions, neither the Company nor its
Subsidiaries shall have any Material Debt for borrowed money other than (i) the
Secured Notes, (ii) the Senior Notes and (iii) this Agreement.

(v)The Lenders shall have received the fees required to be paid under Section
3.2.4.

Without limiting the generality of the provisions of Section 13.3, for purposes
of determining compliance with the conditions specified in this Section 6.1,
each Lender and Issuing Bank that has executed and delivered (and, as
applicable, released from escrow) its signature page to this Agreement shall be
deemed to (i) have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender and Issuing Bank and (ii) have
received internal credit approval for the extension of credit under this
Agreement, in each case, unless Administrative Agent shall have received notice
from such Lender or Issuing Bank prior to the proposed Closing Date specifying
its objection thereto.  

 

6.2Conditions Precedent to All Credit Extensions.  Administrative Agent, Issuing
Bank and Lenders shall not be required to fund any Loans or arrange for issuance
of any Letters of Credit to or for the benefit of Borrowers, unless the Closing
Date shall have occurred and the following conditions are satisfied (or waived
in accordance with this Agreement):

(a)No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance;

(b)The representations and warranties of each Obligor in the Loan Documents to
which they are a party shall be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) on the date
of, and upon giving effect to, such funding or issuance (except for
representations and warranties that expressly relate to an earlier date), except
that for purposes of this Section 6.2, the representations contained in clauses
(a) and (b) of Section 9.1.5 shall be deemed to be the most recent financial
statements furnished pursuant to Section 6.1(n) or clauses (a) and (b),
respectively, of Section 10.1.2, as applicable;

-69-

--------------------------------------------------------------------------------

 

(c)With respect to issuance of a Letter of Credit (other than the Existing
Letters of Credit), the Issuing Bank shall have received an LC Application at
least 3 Business Days prior to the requested date of issuance and the LC
Conditions shall have been satisfied;

(d)Administrative Agent shall have received a Notice of Borrowing with respect
to the funding of any Loan;

(e)With respect to funding any Loan, Administrative Agent shall have received a
Borrowing Base Report in a form and substance reasonably satisfactory to
Administrative Agent dated no more than 30 days prior to such request; and

(f)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 4.7 to the designation of such Borrower as a Designated Borrower shall
have been satisfied.

Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.

Section 7.

COLLATERAL

7.1Grant of Security Interest.  To secure the prompt payment and performance of
the Obligations (including all obligations of the Guarantors), each Obligor
hereby grants to Administrative Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all of the following Property of
such Obligor, whether now owned or hereafter acquired, and wherever located:

(a)all Accounts;

(b)all Inventory;

(c)General Intangibles (excluding Intellectual Property), to the extent relating
to Accounts and Inventory;

(d)Chattel Paper, to the extent relating to Accounts and Inventory;

(e)all Deposit Accounts, Securities Accounts and Commodity Accounts (excluding
the Secured Notes Collateral Account and the Excluded Accounts), including sums
in any blocked, lockbox, sweep or collection account (excluding the Secured
Notes Collateral Account and the Excluded Accounts), and all cash, Cash
Equivalents and any other amounts credited to such accounts;

(f)all cash and Cash Equivalents (other than cash and Cash Equivalents credited
to the Secured Notes Collateral Account credited in compliance with Section
10.2.19);

(g)all Investment Property, Documents, and Instruments, to the extent relating
to the foregoing;

(h)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies with respect to Collateral, and
claims against any Person for loss, damage or destruction of any Collateral;

(i)all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain

-70-

--------------------------------------------------------------------------------

 

information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and

(j)all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to, destruction
of, business interruption in relation to, or other involuntary conversion of any
kind or nature of any or all of the other Collateral.

Notwithstanding anything herein to the contrary, in no event shall the security
interest or Lien attach to, or the term “Collateral” be deemed to include, any
Excluded Property.

7.2Deposit Accounts; Securities Accounts; Commodity Accounts; Cash Collateral.

7.2.1Deposit Accounts; Securities Accounts; Commodity Accounts.  Each Obligor
hereby authorizes and directs each bank or other depository or securities
intermediary to deliver to Administrative Agent, upon request of Administrative
Agent, all balances in any Deposit Account, Securities Account and Commodity
Account maintained for such Obligor that constitutes Collateral, in accordance
with the applicable control agreement between such Obligor, Administrative Agent
and such bank or other depository or securities intermediary.  For the avoidance
of doubt, the Administrative Agent may issue such request at any time (it being
understood that the Administrative Agent is directed by the Lenders to and shall
provide such request on the Second Amendment Effective Date).

7.2.2Cash Collateral.  Cash Collateral may be invested, at Administrative
Agent’s reasonable discretion (and with the consent of Borrower Agent, as long
as no Event of Default has occurred and is continuing), but Administrative Agent
shall have no duty to do so, regardless of any agreement or course of dealing
with any Obligor, and shall have no responsibility for any investment or
loss.  As security for the Obligations, each Obligor hereby grants to
Administrative Agent, for the benefit of Secured Parties, a security interest in
and Lien upon all Cash Collateral held from time to time and all proceeds
thereof, whether held in a Cash Collateral Account or otherwise.  Upon a drawing
on any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under Applicable Law, to
reimburse the applicable Issuing Bank. To the extent not applied in accordance
with the immediately preceding sentence, after an Event of Default has occurred
and is continuing, Administrative Agent may apply Cash Collateral to the payment
of such Obligations as they become due, in such order as Administrative Agent
may elect.  Each Cash Collateral Account and all Cash Collateral shall be under
the sole dominion and control of Administrative Agent, and no Obligor or other
Person shall have any right to any Cash Collateral, until Full Payment of the
Obligations.

7.3Other Collateral.

7.3.1Certain After-Acquired Collateral.  Obligors shall promptly notify
Administrative Agent in writing if, after the Closing Date, any Obligor obtains
any interest in any Collateral consisting of Investment Property, Chattel Paper,
Documents, or Instruments, in each case, constituting Collateral with an
individual value of or face amount in excess of $1,000,000, and, upon
Administrative Agent’s written request, shall promptly take such actions as
Administrative Agent reasonably deems appropriate to effect Administrative
Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession or control agreement or using its
commercially reasonable efforts to obtain any Lien Waiver. If any Collateral is
in the possession of a third party, at Administrative Agent’s written request,
Obligors shall use commercially reasonable efforts to obtain an acknowledgment
that such third party holds the Collateral for the benefit of Administrative
Agent.

7.4Limitations.  The Lien on Collateral granted hereunder is given as security
only and shall not subject Administrative Agent or any other Secured Party to,
or in any way modify, any obligation or liability of Obligors relating to any
Collateral.  In no event shall the grant of any Lien under any Loan Document
secure an Excluded Swap Obligation of the granting Obligor.

-71-

--------------------------------------------------------------------------------

 

7.5Further Assurances.  All Liens granted to Administrative Agent under the Loan
Documents are for the benefit of Secured Parties.  Promptly upon reasonable,
written request, Obligors shall deliver such instruments and agreements, and
shall take such actions, as Administrative Agent deems reasonably appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement.  Each Obligor
authorizes Administrative Agent to file any financing statement that describes
the Collateral in the same manner as described herein (or by any other
description which reasonably approximates the description contained in this
Agreement) and ratifies any action taken by Administrative Agent before the
Closing Date to effect or perfect its Lien on any Collateral.

7.6Collateral Rights Agreement.  Notwithstanding anything herein to the
contrary, the Liens and security interests granted to Administrative Agent
pursuant to this Agreement and the exercise of any right or remedy by
Administrative Agent hereunder are subject to the provisions of the Collateral
Rights Agreement.  In the event of any conflict between the terms of the
Collateral Rights Agreement and this Agreement, the terms of the Collateral
Rights Agreement shall govern and control.

Section 8.

COLLATERAL ADMINISTRATION

8.1Borrowing Base Reports.

8.1.1Delivery.  Borrowers shall deliver to Administrative Agent (and
Administrative Agent shall promptly deliver same to Lenders) a Borrowing Base
Report (i) as of the close of business of the previous Fiscal Quarter by the
25th of each Fiscal Quarter, (ii) if any Loans are outstanding, as of the close
of business of the previous month by the 25th day of each month, and (iii)
during any Borrowing Base Reporting Trigger Period, as of the close of business
of the previous week by the third Business Day of each week.  All information
(including calculation of Availability) in a Borrowing Base Report shall be
certified by Borrower Agent.  Administrative Agent, in its Permitted Discretion,
may from time to time adjust any such report (a) to reflect Administrative
Agent’s reasonable estimate of declines in value of Collateral, due to
collections received in any Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent any information or calculation does not comply
with this Agreement.

8.1.2Availability Reserves.  Administrative Agent shall have the right, at any
time and from time to time after the Closing Date in its Permitted Discretion to
establish, modify or eliminate Availability Reserves upon at least 3 Business
Days’ prior written notice (which may be by email) to Borrower Agent, which
notice shall include a description of such Availability Reserve being
established (during which period Administrative Agent shall, if requested,
discuss any such Availability Reserve or change with Borrower Agent and Borrower
Agent may take such action as may be required so that the event, condition or
matter that is the basis for such Availability Reserve or change no longer
exists or exists in a manner that would result in the establishment of a lower
Availability Reserve or result in a lesser change, in each case, in a manner and
to the extent reasonably satisfactory to Administrative Agent); provided, that
such notice and opportunity shall not limit the right of Administrative Agent to
establish or change such Availability Reserve; provided further that, in no
event shall such prior notice be required for (a) changes to any Availability
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Availability Reserve in accordance with the methodology of calculation
previously utilized, or (b) changes to Availability Reserves or establishment of
additional Availability Reserves if it would be reasonably likely that a
Material Adverse Effect would occur were such Availability Reserve not changed
or established prior to the expiration of such 3 Business Day period or (c)
changes to Availability Reserves when a Default or Event of Default
exists.  Promptly after Administrative Agent has knowledge that the event,
condition or matter which is the basis for the establishment of a new
Availability Reserve no longer exists, Administrative Agent shall eliminate such
Availability Reserve.  Notwithstanding any other provision of this Agreement to
the contrary, (i) except with respect to the Excess Availability Reserve
component of Availability Reserve, the amount of any Availability Reserve (or
change in Availability Reserve) shall have a reasonable relationship to the
event, condition or other matter that is the basis for

-72-

--------------------------------------------------------------------------------

 

such Availability Reserve or change, (ii) except with respect to the Excess
Availability Reserve component of Availability Reserve,  in no event shall any
Availability Reserve (or change in Availability Reserve) with respect to any
component of the Borrowing Base duplicate any Availability Reserve or adjustment
already expressly accounted for through eligibility criteria and (iii) the
Excess Availability Reserve component of any Availability Reserve shall not be
subject to the other requirements of this Section 8.1.2, including any prior
notice period before a change therein shall establish, modify or eliminate
Availability Reserves.

8.2

8.2Accounts.

8.2.1Records and Schedules of Accounts.  Each Borrower shall keep accurate and
complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Administrative Agent
copies of sales, collection, reconciliation and other similar reports in form
reasonably satisfactory to Administrative Agent, on such periodic basis as
Administrative Agent may reasonably request.  Each Borrower shall also provide
to Administrative Agent, on or before (i) the 25th day after the end of each
Fiscal Quarter, (ii) during any period that any Loans are outstanding, the 25th
day after the end of each month (iii) and, during any Borrowing Base Reporting
Trigger Period, by the third Business Day of each week, a reasonably detailed
aged trial balance of all Accounts (including all invoices aged by due date), as
applicable, (x) as of the end of the preceding Fiscal Quarter, (y) during any
period that any Loans are outstanding, as of the end the preceding month, (z)
and, during any Borrowing Base Reporting Trigger Period, as of the end of the
preceding week, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Administrative Agent may
reasonably request.  If any Account in an aggregate face amount of $5,000,000 or
more ceases to be an Eligible Accounts Receivable, Borrowers shall notify
Administrative Agent of such occurrence promptly (and in any event within 5
Business Days) after any Borrower has knowledge thereof.

8.2.2 Taxes.  If an Account of any Borrower constituting Collateral includes a
charge for any Taxes (in each case to the extent such Taxes are then due and
payable (except if being contested in good faith by appropriate proceedings
being diligently conducted and for which adequate reserves have been provided in
accordance with GAAP) and which have priority over the Liens of Administrative
Agent in such Accounts), Administrative Agent is authorized, during the
continuance of an Event of Default, in its reasonable discretion, to pay the
amount thereof to the proper taxing authority for the account of such Borrower
and to charge Borrowers therefor; provided, however, that neither Administrative
Agent nor Lenders shall be liable for any Taxes that may be due from Borrowers
or with respect to any Collateral.

8.2.3Account Verification.  Whether or not a Default or an Event of Default has
occurred and is continuing, Administrative Agent shall have the right at any
time, in the name of Administrative Agent, any designee of Administrative Agent
or any Borrower, to verify the validity, amount or any other matter relating to
any Accounts of Borrowers by mail, telephone or otherwise; provided that
Administrative Agent shall take such action in the name of Administrative Agent
only while an Event of Default has occurred and is continuing.  Borrowers shall
reasonably cooperate fully with Administrative Agent in an effort to facilitate
and promptly conclude any such verification process.

8.2.4Maintenance of Dominion Accounts.  Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Administrative Agent.  Borrowers shall obtain an agreement (in form and
substance reasonably satisfactory to Administrative Agent) from each lockbox
servicer and Dominion Account bank, establishing Administrative Agent’s control
over and Lien in the lockbox or Dominion Account, which may be exercised by
Administrative Agent at any time (it being understood that the Administrative
Agent is directed by the Lenders to and shall exercise such control on the
Second Amendment Effective Date), requiring immediate deposit of all remittances
received in the lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges.  All Dominion
Accounts shall be maintained with Bank

-73-

--------------------------------------------------------------------------------

 

of America, any Lender or any of their respective Affiliates.  Administrative
Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5Proceeds of Collateral.  Borrowers shall request in writing and otherwise
take all reasonably necessary steps to ensure that all payments on Accounts or
otherwise relating to the Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account).  If any Borrower or Restricted
Subsidiary receives cash or Payment Items with respect to any Collateral, it
shall hold same in trust for Administrative Agent and promptly (not later than
the next Business Day) deposit same into a Dominion Account.

8.3Proceeds of Secured Notes Collateral.  To the extent deposited in a Secured
Notes Collateral Account, identifiable proceeds received from (i) asset sales of
Secured Notes Collateral required to be deposited therein in accordance with the
terms of any indenture, note agreement or other agreement governing the Secured
Notes, any Debt permitted under Section 10.2.1(g) or any Refinancing Debt in
respect of the foregoing, (ii) foreclosures on or sales of Secured Notes
Collateral or (iii) any other awards or proceeds of Secured Notes Collateral
(including insurance proceeds with respect to events of loss relating to Secured
Notes Collateral) pursuant to the security documents in respect of the Secured
Notes, any additional notes issued pursuant to the Secured Notes Indenture, any
Debt permitted to be issued pursuant to Section 10.2.1(g) and any Refinancing
Debt in respect of the foregoing, including earnings, revenues, rents, issues,
profits and income from the Secured Notes Collateral received pursuant to such
security documents after foreclosure or conveyance in lieu of foreclosure, and
interest earned thereon or the proceeds of the Secured Notes, any additional
notes issued pursuant to the Secured Notes Indenture, any Debt permitted to be
issued pursuant to Section 10.2.1(g) and any Refinancing Debt in respect of the
foregoing received on the issue date thereof, (A) may not be commingled with any
funds constituting Collateral and (B) shall be held as segregated funds,
separate and apart from any funds of the Borrowers and their Subsidiaries
constituting Collateral; provided, for the avoidance of doubt, that nothing
herein shall prohibit any such funds in any Secured Notes Collateral Account
from being deposited into, held in and/or disbursed from any Excluded Account.  

8.4Inventory.

8.4.1Records and Reports of Inventory.  Each Obligor shall keep accurate and
complete records of its Inventory in all material respects, including with
respect to any returns of Inventory to a supplier, vendor or other Person, costs
and daily withdrawals and additions and shall submit to Administrative Agent
inventory and reconciliation reports in form satisfactory to Administrative
Agent, on such periodic basis as Administrative Agent may request.  Each Obligor
shall conduct periodic cycle counts consistent with historical practices, and
shall provide to Administrative Agent a report based on such counts on an annual
basis, together with such supporting information as Administrative Agent may
request.  Administrative Agent may participate in and observe each physical
count or periodic cycle count.

8.4.2Returns of Inventory.  No Obligor shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default or Event of Default
or Overadvance exists or would result therefrom; (c) the Administrative Agent is
promptly notified if the aggregate value of all Inventory returned in any month
exceeds $5,000,000; and (d) any payment received by a Borrower for a return is
promptly remitted to the Administrative Agent for application to the
Obligations.

8.4.4Acquisition, Sale and Maintenance.  No Obligor shall acquire or accept any
Inventory on consignment or approval and each Borrower shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law.  No
Obligor shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require an Obligor to repurchase such
Inventory.  Obligors shall use, store and maintain all Inventory with reasonable
care and caution, in

-74-

--------------------------------------------------------------------------------

 

accordance with applicable standards of any insurance and in conformity with all
Applicable Law, in each case, in all material respects.

8.5Spare Parts Inventory.

8.5.1Records and Schedules.  Each Obligor shall keep accurate and complete
records of its Spare Parts Inventory, in all material respects, including kind,
quality, quantity, cost, acquisitions and dispositions thereof.  Each Obligor
shall submit to Administrative Agent information from the reports and additional
information concerning the locations where Spare Parts Inventory is located, in
each case, promptly following Administrative Agent’s reasonable written request
therefor.  

8.6Deposit Accounts; Securities Accounts; Commodity Accounts.

(a)As of the Closing Date, Schedule 8.6 sets forth all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by Borrowers and other
Obligors (other than any Secured Notes Collateral Account), including all
Dominion Accounts as of the Closing Date.  Each Borrower and other Obligors
shall take all actions reasonably necessary to establish Administrative Agent’s
control of each such Deposit Account (i) that is a collections account and (ii)
as required by Section 8.6(b) and each such Securities Account and such
Commodity Account and each Deposit Account that is a collections account or
other account to the extent reasonably requested by the Administrative Agent,
Securities Account or Commodity Account (except, in each case, any such account
that is solely a disbursement account) opened, acquired or no longer
constituting an Excluded Account after the Closing Date (other than (A)
operating and deposit accounts that hold at all times less than $1,000,000 in
the aggregate for all such accounts, (B) payroll, withholding tax and other
fiduciary deposit accounts, (C) zero-balance disbursement only accounts and (D)
accounts containing cash or letter of credit margin collateral that are used to
fulfill margin obligations under hedging agreements that hold at all times less
than $5,000,000 in the aggregate (each an “Excluded Account” and collectively
for all such accounts in clauses (A) through (D) above, the “Excluded
Accounts”)).  Each Borrower and each other Obligor shall be the sole account
holder of each Deposit Account, Securities Account and Commodity Account and
shall not allow any other Person (other than Administrative Agent) to have
control over a Deposit Account, a Securities Account or Commodity Account (other
than the Excluded Accounts and the Secured Notes Collateral Account) or any
Property deposited therein, in each case, constituting Collateral.  Each
Borrower and each other Obligor shall promptly notify Administrative Agent of
any opening, acquisition or closing of a Deposit Account, a Securities Account
or a Commodity Account (other than an Excluded Account).  Each Borrower shall
(i) request in writing and otherwise take such reasonable steps to ensure that
all Account Debtors forward payment directly to lockboxes and Dominion Accounts
maintained pursuant to and in accordance with Section 8.2.4, and (ii) deposit or
cause to be deposited promptly, and in any event no later than the third
Business Day after the date of receipt thereof, all cash, checks, drafts or
other similar items of payment relating to or constituting payments made in
respect of any and all Collateral (whether or not otherwise delivered to a
lockbox) into one or more Dominion Accounts.  Notwithstanding anything to the
contrary herein, all proceeds of Collateral received by any Obligor and all
disbursement of loan proceeds shall be deposited directly into the applicable
Dominion Accounts.

(b)Commencing on the Closing Date and continuing until Full Payment of the
Obligations, each Borrower and the other Obligors shall maintain Bank of America
as their principal depository bank in the United States, including for the
maintenance of operating and deposit accounts, lockbox administration, funds
transfer, information reporting services and other treasury management services,
in each case, for the avoidance of doubt, except for Excluded Accounts, any
Secured Notes Collateral Account or any operating and Deposit Accounts
maintained outside of the United States.




-75-

--------------------------------------------------------------------------------

 

8.7General Provisions.

8.7.1Location of Collateral.  All material tangible items of Collateral, other
than Inventory in transit, shall at all times be kept by the Borrowers at
locations owned or leased by an Obligor, at customer locations, at locations in
respect of which Administrative Agent has received a Lien Waiver (or taken a
Rent and Charges Reserve) or at manufacturer locations or other locations for
the purposes of repair or servicing of such Collateral, except that the
Borrowers may make sales or other dispositions of Collateral in accordance with
Section 10.2.9.  Schedule 8.7.1 lists all locations where Collateral is located
as of the Closing Date.    

8.7.2Insurance of Collateral.

(a)Each Obligor shall maintain insurance with respect to the Collateral and
provide the endorsements with respect thereto, in each case, in accordance with
Section 10.1.8.  From time to time upon reasonable written request, the
Borrowers shall provide Administrative Agent with reasonably detailed
information as to the insurance so carried. If any Borrower fails to provide and
pay for any insurance with respect to Collateral required to be maintained under
the Loan Documents, Administrative Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor.  If no Event
of Default has occurred and is continuing, Borrowers may settle, adjust or
compromise any insurance claim with respect to Collateral.  If an Event of
Default has occurred and is continuing, only Administrative Agent, or any
Obligor with Administrative Agent’s consent (not to be unreasonably withheld or
delayed),  shall be authorized to settle, adjust and compromise such claims.

(b)Any proceeds of insurance with respect to any Collateral (other than proceeds
from workers’ compensation or fiduciary and/or director and officer insurance)
and any awards arising from condemnation of any Collateral shall be deposited in
a Dominion Account.

8.7.3Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by
Obligors.  Administrative Agent shall not be liable or responsible in any way
for the safekeeping of any Collateral, for any loss or damage thereto (except
for reasonable care in its custody while Collateral is in Administrative Agent’s
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Obligors’ sole risk.

8.7.4Defense of Title.  Each Obligor shall defend its title to Collateral and
Administrative Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

8.8Power of Attorney.  Each Obligor hereby irrevocably constitutes and appoints
(until the Full Payment of the Obligations) Administrative Agent (and all
Persons designated by Administrative Agent) as such Borrower’s and such
Obligor’s true and lawful attorney (and agent-in-fact) for the purposes provided
in this Section (provided that, Administrative Agent agrees that, except for the
powers granted in Section 8.8(b)(iv) (which may be exercised at any time in
accordance with Section 5.6, Section 7.2.1 and Section 8.2.4, including on the
Second Amendment Effective Date), it shall not exercise any power or authority
granted to it unless an Event of Default has occurred and is
continuing).  Administrative Agent, or Administrative Agent’s designee, may,
without notice and in either its or a Borrower’s or an Obligor’s name, but at
the cost and expense of the Borrowers and the other Obligors:

(a)endorse any Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control; and

-76-

--------------------------------------------------------------------------------

 

(b)to the extent any of the following relate to the Collateral, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as
Administrative Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts, Securities Accounts or Commodity Accounts, and
take control, in any manner, of proceeds of Collateral; (v) prepare, file and
sign an Obligor’s name to a proof of claim or other document in a bankruptcy of
an Account Debtor, or to any notice, assignment or satisfaction of Lien or
similar document; (vi) receive, open and dispose of mail addressed to any
Obligor, and notify postal authorities to deliver any such mail to an address
designated by Administrative Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as
Administrative Agent reasonably deems appropriate to fulfill an Obligor’s
obligations under the Loan Documents.

Section 9.

REPRESENTATIONS AND WARRANTIES

9.1General Representations and Warranties.  To induce Administrative Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Borrower represents and warrants, as
applicable, that:

9.1.1Legal Existence, Qualification and Power; No Affected Financial
Institutions.  Each Obligor and its Restricted Subsidiaries (a) is duly
organized or formed, validly existing and in good standing under the Applicable
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business in which it is currently engaged and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Applicable Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.  None of the
Obligors nor any of their Subsidiaries is an Affected Financial Institution.

9.1.2Authorization; No Contravention.  The execution, delivery and performance
by each Obligor of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) violate the terms of the Organizational Documents of the
General Partner or any Obligor; (b) result in the creation of any Lien other
than the Lien created pursuant to the Loan Documents, require any payment to be
made under, or violate (i) any Material Contract or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Applicable Law.

9.1.3Approvals; Other Consents.  Except as set forth on Schedule 9.1.3, for the
perfection or maintenance of the Liens created under the Security Documents
(including the first priority nature thereof) or such as have been obtained or
made and are in full force and effect, no material Approval is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Obligor of this Agreement or any other Loan Document
and (b) the consummation of the Transactions.

-77-

--------------------------------------------------------------------------------

 

9.1.4Enforceability.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Obligor that is party thereto.  This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Obligor, enforceable against each Obligor that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other Applicable Laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

9.1.5Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of Company and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) to the extent required by GAAP show
all Material Debt and other liabilities, direct or contingent, of Company and
its Subsidiaries as of the date thereof, including liabilities for material
Taxes, material commitments and Debt.

(b)The unaudited consolidated balance sheets of the Company and its Subsidiaries
and the unaudited consolidating balance sheets of the Borrowers, in each case,
dated March 31, 2018 and the related consolidated and consolidating, as
applicable, statements of income or operations, partners’ capital and cash flows
for each completed quarter since the date of the most recent Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii) and, to the absence of footnotes and to normal year-end
audit adjustments.

(c)The pro forma consolidated financial statements of the Company and its
Subsidiaries and the forecasts of balance sheets, income statements and cash
flow statements described in Section 6.1(n) were prepared in good faith based on
assumptions that are believed by the Borrowers to be reasonable as of the
Closing Date (it being understood that such forecasted financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Obligors, that no assurance is given that any particular
forecasts will be realized, that actual results may differ and that such
differences may be material).

(d)Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

(e)No Obligor nor any Subsidiary has, on the Closing Date after giving effect to
the Transactions, any Material Debt (including Disqualified Capital Stock)
except for this Agreement, the Senior Notes under the Senior Notes Indenture,
the Secured Notes under the Secured Notes Indenture or as shown on Schedule
9.1.5.

9.1.6Litigation.  Except as disclosed on Schedule 9.1.6, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrowers, threatened in writing or any ongoing, pending or threatened
investigation known to the Borrowers, in each case, in any court or conducted
before or by any arbitrator or Governmental Authority, by or against the
Borrowers or any Restricted Subsidiary or against any of their respective
Properties or revenues that (a) purport to affect or pertain to the
Transactions, this Agreement or any other Loan Document, or the extensions of
credit

-78-

--------------------------------------------------------------------------------

 

contemplated hereby, or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.

9.1.7Properties; Titles, Intellectual Property; Licenses; Etc.

(a)The Borrowers and each Restricted Subsidiary has good and defensible title
to,  or valid leasehold interests in, all of its Property free and clear of all
Liens except Permitted Liens and such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)The Borrowers and each Restricted Subsidiary has good and defensible title
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for Permitted Liens and defects in
title or failure to have such title or other interest as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c)Except, in each case, as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) the Borrowers
and their Restricted Subsidiaries own, or possesses the right to use, all
Intellectual Property that are reasonably necessary for the operation of its
respective business, (ii) the operation of its respective business by any
Obligor or any Restricted Subsidiary, does not infringe upon any Intellectual
Property rights held by any other Person and (iii) no claim or litigation
regarding the foregoing is pending or, to the best knowledge of the Obligors,
threatened in writing against any Obligor or Restricted Subsidiary.

9.1.8Environmental Matters.  

(a)Except for any matters that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, no Obligor or any
Restricted Subsidiary thereof or any of their respective facilities or
operations (i) is or has been in violation of any Environmental Law or has
failed to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) is subject to any Environmental
Liability, (iii) is in receipt of any pending notice, claim, complaint, or
request for information with respect to any Environmental Law or Environmental
Liability or (iv) is aware of any basis for any Environmental Liability; and

(b) No Obligor or any Restricted Subsidiary thereof is undertaking, has
undertaken, or is obligated to undertake, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened Release of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law, except for any investigations, assessments, remedial or
response actions that would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

9.1.9Taxes.  Except for failures that would not reasonably be expected, either
individually or in the aggregate, to result in a Material Adverse Effect, the
Borrowers and each of their Restricted Subsidiaries have filed, all Tax returns
and reports required to be filed (or have obtained extensions in respect
thereof), and have paid all Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable (including in the
capacity of withholding agent), except Taxes that are being contested in good
faith by appropriate proceedings being diligently conducted and for which
adequate reserves have been provided in accordance with GAAP, as to which Taxes
no Liens (other than Permitted Liens on account thereof) have been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation.  There is no current,
pending or proposed Tax audit, deficiency, assessment or other claim or
proceeding with respect to any Borrower, any Restricted Subsidiary or any of
their properties that, individually, or in the aggregate, would

-79-

--------------------------------------------------------------------------------

 

reasonably be expected to result in a Material Adverse Effect.  No Obligor and
no Restricted Subsidiary thereof is party to any tax sharing agreement.

9.1.10ERISA.  

(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state laws, except where non-compliance would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect.  No Lien imposed under the Code or ERISA exists or is likely to
arise on account of any Plan that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect;

(b)There are no pending or, to the best knowledge of Borrower Agent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or individually or in the aggregate would reasonably
be expected to result in a Material Adverse Effect; and

(c)Except for such matters that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (i) No ERISA Event has
occurred or is reasonably expected to occur; (ii) neither any Obligor nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) neither any Obligor
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and to the best knowledge of Borrower Agent, no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Obligor nor any ERISA Affiliate has engaged
in a transaction that would be subject to Sections 4069 or 4212(c) of ERISA and
(v) neither any Obligor nor any ERISA Affiliate sponsors, maintains or
contributes to an employee welfare benefit plan, as defined in Section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by the
Obligor or ERISA Affiliate in is sole discretion at any time without any
liability.

9.1.11Capital Structure; Subsidiaries.  As of the Closing Date, the Borrowers
have no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 9.1.11, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by an Obligor in the amounts specified on Part (a) of Schedule 9.1.11 free
and clear of all Liens other than Permitted Liens.  Except as disclosed on
Schedule 9.1.11, in the 5 years preceding the Closing Date, no Obligor nor any
Restricted Subsidiary has acquired any substantial assets from any other Person
nor has been the surviving entity in a merger or combination.  As of the Closing
Date, the Borrowers have no equity investments in any other corporation, entity
or business venture other than those specifically disclosed in Part (b) of
Schedule 9.1.11.  Schedule 9.1.11, as of the Closing Date, identifies each
Subsidiary by its state of organization, and its organizational identification
number, and each Subsidiary on such schedule is a Wholly-Owned Subsidiary unless
noted otherwise therein.

9.1.12Common Enterprise.  The Borrowers and the Restricted Subsidiaries and
their business operations are closely integrated with one another into a single,
interdependent and collective, common enterprise so that any benefit received by
any one of them from the financial accommodations provided under this Agreement
will be expected to be to the direct benefit of the others.  The Borrowers and
the Restricted Subsidiaries may render services to or for the benefit of each
other, to purchase or sell and supply goods to or from or for the benefit of
each other, to make loans, advances and provide other financial accommodations
to or for the benefit of each other and to provide administrative, marketing,
payroll and management services to or for the benefit of each other (in each
case, except as may be prohibited by this Agreement and the other Loan
Documents).

-80-

--------------------------------------------------------------------------------

 

9.1.13Use of Proceeds.  The proceeds of the Loans and the Letters of Credit
shall be used to pay fees and transaction expenses in connection with the
Transactions, to pay Obligations in accordance with this Agreement and for
ongoing working capital and for other lawful, general corporate, limited
liability company or partnership purposes (including Permitted Acquisitions and
Investments permitted hereunder) of the Borrowers and their Subsidiaries.

9.1.14Margin Regulations; Investment Company Act.  None of the Obligors nor any
of their Restricted Subsidiaries is engaged and none of the foregoing will
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock.  None of the proceeds of any of the Credit
Extensions hereunder will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry Margin Stock, or
to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund indebtedness originally incurred for such purpose.  None of
the Borrowers, any Person Controlling the Borrowers, or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

9.1.15Disclosure.  

(a)The Borrowers have made available to Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of the Restricted Subsidiaries is subject, and has specifically disclosed all
other matters known to such Borrowers, that, in each case, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.  No report, financial statement, certificate or other information
furnished in writing by or on behalf of any Borrower to Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (excluding projected financial information, forward-looking statements
and general industry or general economic data) (in each case, as modified or
supplemented by other information so furnished), and taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading with respect to any Borrower and the
Restricted Subsidiaries and their operations, business and properties, taken as
a whole; provided that, with respect to projected information concerning the
Company and its Subsidiaries, the Borrowers represent only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Obligors, that no assurance is given that any particular
projections will be realized, that actual results may differ and that such
differences may be material).

(b)As of the Closing Date, the information included in the Beneficial Ownership
Certification, if applicable, is true and correct in all respects.

9.1.16Compliance with Laws. Except as disclosed on Schedule 9.1.16, each of the
Obligors and each Restricted Subsidiary thereof is and has been in compliance
with the requirements of all Applicable Laws and all orders, writs, injunctions
and decrees applicable to it or to its Properties, except in such instances
(other than Anti-Terrorism Laws) in which (a) such requirement of Applicable Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.    

9.1.17OFAC; Sanctions.  Neither the Borrowers, nor any of their Subsidiaries,
nor any director or officer of any of the foregoing, nor to the knowledge of the
Borrowers and their Subsidiaries, any employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is  owned (with
respect to the Company, 50% or more, individually or in the aggregate, directly
or indirectly) or controlled

-81-

--------------------------------------------------------------------------------

 

by any individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) a Sanctioned Person or (iii) located, organized or residing in a
Designated Jurisdiction.

9.1.18Anti-Corruption Laws.  The Borrowers and their Subsidiaries have conducted
their businesses in compliance with applicable Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws, to the extent such laws are applicable to the
Borrowers and their Subsidiaries.

9.1.19Solvency.  Immediately after giving effect to the execution of this
Agreement and the other Loan Documents by the Borrowers and each Obligor that is
a party hereto or thereto, as applicable,  the consummation of the Transactions
contemplated hereby and thereby, the Company and its Subsidiaries, taken as a
whole, will be Solvent.  Before and after giving effect to each Credit
Extension, the Obligors, taken as a whole, are Solvent.

9.1.20Security Documents.

(a)The provisions of this Agreement are effective to create, in favor of
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on, and security interest in, all of the Collateral described
herein, and (i) when financing statements and other filings in appropriate form
are filed in the offices set forth on Schedule 9.1.20(a) and (ii) upon the
taking of possession or “control” (as defined in the UCC) by Administrative
Agent of the Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to Administrative Agent to the extent possession or control by
Administrative Agent is required by this Agreement or the other Loan Documents),
the Liens created by this Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Obligors in the
Collateral covered thereby (other than such Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction), in each case free of all Liens other than Permitted
Liens, and prior and superior to all other Liens, other than as expressly
permitted under the Loan Documents.

(b)Each Security Document delivered pursuant to this Agreement, upon execution
and delivery thereof, is effective to create in favor of Administrative Agent,
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, all of the Collateral thereunder in accordance with
the terms of such Security Document, and when all appropriate filings or
recordings are made in the appropriate offices as may be required under
Applicable Law or possession or control is conferred to Administrative Agent, as
applicable, the Liens created by such Security Document will constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Obligors in the Collateral covered thereby (other than such Collateral in
which a security interest cannot be perfected under the UCC as in effect at the
relevant time in the relevant jurisdiction), in each case free of all Liens
other than Permitted Liens, and prior and superior to all other Liens, other
than as expressly permitted under the Loan Documents.

9.1.21Accounts

and Eligible Spare Parts.  Administrative Agent may rely, in determining which
Accounts are Eligible Accounts Receivable and which Spare Parts Inventory are
Eligible Spare Parts Inventory, on all statements and representations made by
Borrowers with respect thereto.  At the time of delivery of each Borrowing Base
Report, assuming that any eligibility criterion that requires the approval or
satisfaction of Administrative Agent has been approved by or is satisfactory to
Administrative Agent, Accounts and Spare Parts Inventory, as applicable,
reflected therein as eligible for inclusion in the Borrowing Base constitute
Eligible Accounts Receivable and Eligible Spare Parts Inventory, as applicable,
in each case, as of the period end date for which such Borrowing Base Report is
calculated.

9.1.22Location of Business and Offices.  Schedule 9.1.22 shows, as of the
Closing Date, the name of each Obligor as listed in the public records of its
jurisdiction of organization, such Obligor’s

-82-

--------------------------------------------------------------------------------

 

organizational identification number in its jurisdiction of organization, and
the address for such Obligor’s principal place of business and chief executive
office.

9.1.23No Default.  Neither the Borrowers nor any Restricted Subsidiary are in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

9.1.24Insurance.  The Properties of the Borrowers and the Restricted Subsidiary
are insured with financially sound and reputable insurance companies and not
Affiliates of the Company, in such amounts, with such deductibles and covering
such risks (including public liability risks) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Obligor or the applicable Subsidiary operates.

 

9.1.25[Reserved].

9.1.26Status as Senior Debt.  The Obligations shall rank pari passu with any
other senior Debt or securities of the Obligors and shall constitute senior Debt
of the Obligors under and as defined in any documentation governing any junior
Debt of the Obligors.

9.1.27Material Contracts.  Schedule 9.1.27 sets forth an accurate and complete
list of all Material Contracts (including all amendments thereto) in effect on
or as of the Closing Date to which any Borrower or any Restricted Subsidiary is
a party or is bound (other than the Loan Documents). The Borrowers have
delivered true, correct and complete copies of such Material Contracts to
Administrative Agent on or before the Closing Date, subject to confidentiality
restrictions contained therein. No Borrower or Restricted Subsidiaries is in
breach or in default of or under any Material Contract which would reasonably
likely result in a Material Adverse Effect and have not received any written
notice of the intention of any other party thereto to terminate any Material
Contract prior to the end of its current term.

9.1.28Labor Disputes and Acts of God.  Neither the businesses nor the properties
of any Obligor are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty, that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect
(except to the extent such event is covered by insurance sufficient to ensure
that, upon application of the proceeds thereof, no Material Adverse Effect would
reasonably be expected to occur).

9.1.29Employee Matters.  The consummation of the transactions contemplated by
the Loan Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Obligor or any of its Restricted Subsidiaries is bound that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  No petition for certification or union election is pending or,
to the knowledge of any Borrower or any Restricted Subsidiary, threatened with
respect to the employees thereof and no union or collective bargaining unit has
sought such certification or recognition with respect to the employees of any
Borrower or any Restricted Subsidiary that individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.  There are no
strikes, slowdowns, work stoppages or controversies pending or, to the knowledge
of any Borrower, threatened between any Borrower or any Restricted Subsidiary
and its respective employees that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

9.1.30[Reserved].

-83-

--------------------------------------------------------------------------------

 

Section 10.

COVENANTS AND CONTINUING AGREEMENTS

10.1Affirmative Covenants.  Until Full Payment of all Obligations, each Borrower
(on behalf of itself and its Restricted Subsidiaries or Subsidiaries, as
applicable) and each Guarantor by its execution of this Agreement, covenants and
agrees with Administrative Agent, Issuing Banks and the Lenders that:

10.1.1Inspections; Appraisals.

(a)Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent from time to time, subject (except when an Event of Default
exists) to reasonable prior notice and normal business hours, to visit and
inspect the Properties of any Borrower or any Restricted Subsidiary, inspect,
audit and make extracts from any Borrower’s or Restricted Subsidiary’s books and
records, and discuss with its officers, employees, agents, advisors and
independent accountants such Borrower’s and Restricted Subsidiary’s business,
financial condition, assets, prospects and results of operations; provided,
however, that unless an Event of Default has occurred and is continuing, only
one visit in any calendar year shall be permitted.  Neither Administrative Agent
nor any Lender shall have any duty to any Borrower to make any inspection, nor
to share any results of any inspection, appraisal or report with any Borrower or
any Restricted Subsidiaries; provided that, the Administrative Agent will share
a copy of any completed appraisal of Spare Parts Inventory for the limited
purposes of calculating the Borrowing Base.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by (or at the direction of) the
Administrative Agent and Lenders for their purposes, and the Obligors shall not
be entitled to rely upon them except for the limited purposes of calculating the
Borrowing Base.

(b)Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent, upon reasonable prior notice, to examine any Obligor’s or
Restricted Subsidiary’s books and records or any other financial or Collateral
matters as Administrative Agent reasonably deems appropriate, including
appraisals of Spare Parts Inventory and field collateral examinations (i) which
appraisals of Spare Parts Inventory shall be limited to one time per any
12-month period unless an Event of Default has occurred and is continuing and
(ii) which field collateral examinations shall be limited to (A) one time per
any 12-month period or (B) 2 times per any 12-month period if any Loans are
outstanding and either (I) for a period of 5 consecutive Business Days the
amount equal to the sum of Excess Availability plus the Excess Availability
Reserve is less than 20% of the Line Cap during such 12-month period at any time
of measurement or (II) the Consolidated Fixed Charge Coverage Ratio for the
Measurement Period ending on the last day of the most recent Fiscal Quarter
shall be less than 1.00 to 1.00; provided, however, that none of the foregoing
limits shall apply if an examination is initiated during the occurrence and
continuation of any Event of Default.  Each Obligor shall, and shall cause each
Restricted Subsidiary to, reimburse Administrative Agent for all reasonable and
documented charges, costs and expenses of Administrative Agent in connection
with foregoing examinations and appraisals (including any inspections made
pursuant to Section 10.1.1(a)), and Obligors agree to pay Administrative Agent’s
then standard charges for examination activities, including reasonable and
documented charges for Administrative Agent’s internal examination and appraisal
groups and the reasonable and documented out-of-pocket charges of any third
party used for such purposes.  No Borrowing Base calculation shall include
Collateral acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business until completion of applicable field examinations and
appraisals (which shall not be included in the limits provided above) reasonably
satisfactory to Administrative Agent.

10.1.2Delivery of Financial Statements; Budgets; Other Information.  The
Borrowers will furnish to Administrative Agent for prompt delivery to the
Lenders (the documents required to be delivered pursuant to clauses (a) and (b)
below shall be deemed to have been delivered on the date on which such documents
are posted on the SEC website at www.sec.gov):

(a)Annual Financial Statements.  As soon as available, but in any event within
120 days after the end of each Fiscal Year of the Company, a Consolidated
balance sheet of the Company and

-84-

--------------------------------------------------------------------------------

 

its Subsidiaries, and related unaudited consolidating balance sheet of the
Borrowers, as at the end of such Fiscal Year, and the related Consolidated and
consolidating, as applicable, statements of income or operations and cash flows
of the Company and its Subsidiaries, or the Borrowers, as applicable, and
Consolidated and consolidating partners’ capital (or other form of owners’
equity) of the Company and its Subsidiaries, or the Borrowers, as applicable,
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP consistently applied; provided that, the Consolidated
financials required pursuant to this Section 10.1.2(a) shall be audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (ii) an attestation report of such
Registered Public Accounting Firm as to the Company’s internal controls pursuant
to Section 404 of Sarbanes-Oxley that does not identify any material weaknesses
or scope limitations, other than (1) scope limitations related to acquisitions
by the Company or the Subsidiaries that are effected during the period covered
by the attestation report or (2) material weaknesses or scope limitations to
which the Required Lenders do not object; provided further that, the
consolidating financials required pursuant to this Section 10.1.2(a) shall be
accompanied by a certificate of a Senior Officer of Borrower Agent certifying
that such consolidating financial statements fairly presenting all material
respects the financial condition, results of operations, partners’ capital (or
other form of owners’ equity) and cash flows of the Company and its Subsidiaries
or the Borrowers, as applicable, on a consolidating basis in accordance with
GAAP consistently applied; provided further, that, any time that any
Unrestricted Subsidiary has been designated under this Agreement, a Senior
Officer of Borrower Agent shall deliver supplemental consolidating information
that summarizes in reasonable detail the differences between the information
relating to the CSI Group, on the one hand, and all consolidated Unrestricted
Subsidiaries, on the other hand, which consolidating information shall be
certified by a Senior Officer of Borrower Agent to have been prepared in
accordance with GAAP consistently applied.

(b)Quarterly Financial Statements.  As soon as available, but in any event
within 45 days after the end of each of the first 3 Fiscal Quarters of each
Fiscal Year of the Company, commencing with the Fiscal Quarter ending June 30,
2018, (A) a Consolidated balance sheet of the Company and its Subsidiaries and
(B) a consolidating balance sheet of the Borrowers, in each case, as at the end
of such Fiscal Quarter, the related Consolidated and consolidating statements of
income or operations and cash flows of the Company and its Subsidiaries, or the
Borrowers, as applicable, for such Fiscal Quarter and for the portion of the
Company’s Fiscal Year then ended (or, in the case of the statement of cash
flows, solely the portion of the Company’s Fiscal Year then ended), and the
Consolidated and consolidating partners’ capital (or other form of owners’
equity) of the Company and its Subsidiaries, or the Borrowers, as applicable,
for the portion of the Company’s Fiscal Year then ended, setting forth in each
case in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, such Consolidated and consolidating statements to be
certified by a Senior Officer of Borrower Agent as fairly presenting in all
material respects the financial condition, results of operations, partners’
capital (or other form of owners’ equity) and cash flows of the Company and its
Subsidiaries or Borrowers, as applicable, on a Consolidated and consolidating
basis in accordance with GAAP consistently applied, subject only to normal
year-end audit adjustments and the absence of footnotes; provided, that, any
time that any Unrestricted Subsidiary has been designated under this Agreement,
a Senior Officer of Borrower Agent shall deliver supplemental consolidating
information that summarizes in reasonable detail the differences between the
information relating to the CSI Group, on the one hand, and all consolidated
Unrestricted Subsidiaries, on the other hand, which consolidating information
shall be certified by a Senior Officer of Borrower Agent to have been prepared
in accordance with GAAP consistently applied.

(c)Annual Financial Projections.  Promptly after delivery thereof by the
Company’s management to the board of directors, or the then governing body, of
the General Partner, but in any event

-85-

--------------------------------------------------------------------------------

 

within 90 days after the end of each Fiscal Year, an annual business plan,
budget and projections of Company’s consolidated balance sheet and related
statement of operations, with such projections certified by Senior Officer of
Borrower Agent as being based on reasonable estimates and assumptions taking
into account all facts and information known (or reasonably available to the
Company or any of its Subsidiaries) by such Senior Officer, and such additional
information as may be sufficient to calculate the Fixed Charge Coverage Ratio
and Availability for the next Fiscal Year, quarter by quarter; provided that, it
is understood and agreed that (i) any forecasts furnished hereunder are subject
to significant uncertainties and contingencies, which may be beyond the control
of the Obligors, (ii) no assurance is given by the Obligors that the results or
forecast in any such projections will be realized and (iii) the actual results
may differ from the forecasted results set forth in such projections and such
differences may be material.

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this Section 10.1.2 may be satisfied with respect to financial information of
the Company and its Subsidiaries by furnishing (A) the Company’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that, (i) such information is
accompanied by consolidating information that summarizes in reasonable detail
the differences between the information relating to the CSI Group, on the one
hand, and all consolidated Unrestricted Subsidiaries, on the other hand, and
(ii) to the extent such information is in lieu of information required to be
provided under this Section 10.1.2, such materials are accompanied by a report
and opinion of an independent Registered Public Accounting Firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with GAAP and consistent with the requirements of Section 10.1.2.

(d)Certificate of Senior Officer – Compliance.  Concurrently with any delivery
of the financial statements referred to in Sections 10.1.2(a) and (b), (i) a
duly completed Compliance Certificate signed by a Senior Officer of Borrower
Agent, (ii) a report, in form and substance reasonably satisfactory to
Administrative Agent, setting forth, as of the date of the most recent
Compliance Certificate, all Hedging Agreements (if any) to which any Obligor is
a party and (iii) the calculations required in Section 10.3.1;

(e)Other Accounting Reports.  Promptly after receipt thereof, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or equivalent body or the audit committee of the board of
directors) of the Borrowers, Restricted Subsidiary, or the General Partner by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;

(f)SEC and Other Filings; Reports to Shareholders.  Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the owners of the Borrowers or Restricted
Subsidiaries generally, and copies of all annual, regular, periodic and special
reports and registration statements which the Company is required to file with
the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
Administrative Agent pursuant hereto; provided that the Company’s timely filing
of the foregoing items on “EDGAR” (or any successor thereto) and/or on the
Company’s website shall satisfy the requirements of this clause (f);

(g)Material Statements to Material Debt Holders.  Promptly after the furnishing
thereof, copies of any material statement or report furnished to any holder of
Material Debt of any Obligor or any Restricted Subsidiary thereof pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to Administrative Agent pursuant to this
Section 10.1.2;

(h)SEC Correspondence.  Promptly, and in any event within five (5) Business Days
after receipt thereof by any Obligor or any Restricted Subsidiary thereof,
copies of each written notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency

-86-

--------------------------------------------------------------------------------

 

regarding financial or other operational results of any Obligor or any
Restricted Subsidiary thereof that could reasonably be expected to cause a
Material Adverse Effect;

(i)Rolling Thirteen-Week Forecasts.  Commencing with the first full calendar
week following the Second Amendment Effective Date and ending upon the earlier
of (x) delivery of a notice by the Administrative Agent to the Borrowers and the
Lenders (which notice shall be delivered at the sole discretion of the
Administrative Agent) and (y) the first date upon which Excess Availability is
greater than or equal to $15,000,000 for each day of any consecutive 30-day
period commencing after delivery of the appraisal ordered pursuant to Section
10.1.14, on the second Business Day of each calendar week, the Borrower shall
deliver to the Administrative Agent, a Rolling Forecast Report;

(j)Acquisition or Divestiture Notice.  Promptly upon the occurrence thereof,
notice of any acquisition or divestiture by the Borrowers or any Restricted
Subsidiary of any assets or properties outside of the Ordinary Course of
Business in excess of $10,000,000;

(k)Material Contracts.  Promptly upon its becoming available, copies of all
notices or documents received by the Company or any other Obligor pursuant to
any Material Contract alleging a material default or nonperformance by such
Person thereunder or terminating or suspending any such Material Contract to the
extent such occurrence would reasonably be expected to have such a Material
Adverse Effect;

(l)Certificate of Insure/Broker – Insurance Coverage.  Concurrently with the
annual renewal of the Obligors’ insurance policies, if requested in writing by
Administrative Agent, a certificate of insurance showing all insurance required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect;

(m)Information Regarding Obligors. (i) Promptly, and in any event within 5
Business Days after the effectiveness thereof, copies of any material amendment
to any Obligor’s charter, by-laws, partnership agreements, limited partnership
agreements or other Organizational Document, such notice to identify the
amendments and (ii) prompt written notice (and in any event not less than 10
Business Days prior thereto (or such shorter period as may be agreed by
Administrative Agent in its reasonable discretion)) of any change (i) in any
Obligor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of any Obligor’s chief executive office or principal place of business,
(iii) in any Obligor’s identity or corporate structure, (iv) in any Obligor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in any Obligor’s federal
taxpayer identification number; and

(n)Collateral Information.  Promptly, such additional information regarding the
Collateral or the business, financial, legal or corporate affairs of any
Obligor, or compliance with the terms of the Loan Documents, as Administrative
Agent or any Lender (through Administrative Agent) may from time to time
reasonably request.

10.1.3Notices of Material Events.  The Borrowers will furnish to Administrative
Agent (for prompt delivery to the Lenders) prompt written notice of the
following:

(a)the occurrence of any Default;

(b)the occurrence of any event which would reasonably be expected to have a
Material Adverse Effect, promptly after the Company or any of its Subsidiaries,
after due and prompt investigation, conclude that such event would reasonably be
expected to have such a Material Adverse Effect;

(c)the occurrence of any ERISA Event that would reasonably be expected to have a
Material Adverse Effect;

-87-

--------------------------------------------------------------------------------

 

(d)any material change in accounting policies or financial reporting practices
by any Obligor or any Restricted Subsidiary;

(e)receipt of any Environmental Notice;

(f)the occurrence of any casualty event affecting Collateral with a Fair Market
Value in excess of $10,000,000; and

(g)if Excess Availability falls below 12.5 % of the Line Cap at any time.

Each notice delivered under this Section 10.1.3 (other than with respect to
clause (g)) shall be accompanied by a statement of a Senior Officer of Borrower
Agent setting forth the details of the event or development requiring such
notice and stating what action the Borrowers have taken and proposes to take
with respect thereto.  Each notice pursuant to Section 10.1.4(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

10.1.4Existence; Conduct of Business.  Each Borrower, will, and will cause each
Restricted Subsidiary to, do or cause to be done all things necessary to (h)
preserve, renew and maintain in full force and effect the legal existence and
good standing of the Obligors under the Applicable Laws of the jurisdiction of
its organization except in a transaction permitted by Section 10.2.5 or Section
10.2.9; (i) take all reasonable action it deems necessary in its reasonable
business judgment, to maintain all rights, privileges, permits, licenses and
franchises necessary for the normal conduct of its business, except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect; and (j) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which would
reasonably be expected to have a Material Adverse Effect.

10.1.5Payment of Obligations and Tax Liabilities.  Each Borrower, will, and will
cause each Restricted Subsidiary to, pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Restricted Subsidiary,
such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, and no Lien has been filed
with respect thereto (other than Permitted Liens); (b) all lawful claims which,
if unpaid, would by Applicable Law become a Lien upon its property, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrowers or the Restricted Subsidiaries; and (c) all Debt, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt, in each case, except where the
failure to make such payment would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. Nothing contained
herein shall be deemed to limit the rights of Administrative Agent with respect
to determining Availability Reserves pursuant to this Agreement.  

10.1.6[Reserved].

10.1.7Operation and Maintenance of Properties.  Each Borrower, at its own
expense, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, will and will cause each Restricted Subsidiary
to:

(a)maintain, preserve and protect all of its material Properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and casualty and condemnation events excepted; and

(b)make all necessary repairs thereto and renewals and replacements thereof.

-88-

--------------------------------------------------------------------------------

 

10.1.8Insurance. The Borrowers will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies not
Affiliates of the Obligors, adequate insurance with respect to its properties
(including properties that are subject to a mortgage or deed of trust) and
business against loss or damage of the kinds (including public liability risks)
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing, with respect to insurance
covering Collateral, (a) for payment of losses to Administrative Agent as its
interests may appear, (b) that such policies may not be canceled or reduced or
affected in any material manner for any reason without 30 days prior notice to
Administrative Agent, and (c) for any other matters specified in any applicable
Security Document or which Administrative Agent may reasonably require to
protect the interests of the Lenders in the Collateral.  Unless Administrative
Agent shall agree otherwise, each policy shall include reasonably satisfactory
endorsements (i) showing Administrative Agent as lender loss payee in respect of
the property insurance policies covering the Collateral and additional insured
in respect of the liability insurance policies, in each case, as applicable and
(ii) specifying that the interest of Administrative Agent shall not be impaired
or invalidated by any act or neglect of any Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy.

10.1.9Books and Records.  Each Borrower will, and will cause each Restricted
Subsidiary to, maintain proper books of record and account, in which full, true
and correct entries in all material respects in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Company or such Restricted Subsidiary,
as the case may be. At all times retain a Registered Public Accounting Firm
which is reasonably satisfactory to the Administrative Agent and shall instruct
such Registered Public Accounting Firm to cooperate with, and be available to,
the Administrative Agent or its representatives to discuss the Obligors’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be reasonably raised by the Administrative Agent;
provided that an officer of the Borrower Agent shall be entitled to participate
in any such discussions.

10.1.10Compliance with Laws.  Each Borrower will, and will cause each Subsidiary
to, comply with all Applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or Property, except in such
instances (other than Anti-Terrorism Laws) in which (a) such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted; or (b) the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect.  The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Obligors, their Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

10.1.11Environmental Matters.  Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each
Borrower will, and will cause each Restricted Subsidiary to, (i) comply with all
Environmental Laws, and (ii) obtain, maintain and comply with all permits,
licenses and other authorizations required under applicable Environmental Laws.

10.1.12Future Subsidiaries.  The Borrowers will promptly notify Administrative
Agent upon any Person becoming a Domestic Subsidiary (other than an Excluded
Domestic Subsidiary) and cause it within 20 Business Days (as such time period
may be extended by Administrative Agent in its reasonable discretion) after such
Person becomes a Subsidiary, to become a borrower under this Agreement (subject
to Section 4.7) or to guaranty the Obligations in a manner reasonably
satisfactory to Administrative Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Administrative
Agent shall reasonably require to evidence and perfect a Lien in favor of
Administrative Agent on the Collateral of such Person, including, upon
Administrative Agent’s request, delivery of such legal opinions, in form and
substance reasonably satisfactory to Administrative Agent, as it shall deem
reasonably appropriate; provided that any such Domestic Subsidiary that
constitutes an Immaterial

-89-

--------------------------------------------------------------------------------

 

Subsidiary need not become a Guarantor until such time as it ceases to be an
Immaterial Subsidiary.  Notwithstanding anything in this Agreement to the
contrary, the Company shall not permit any Subsidiary to guarantee the Secured
Notes, the Senior Notes, any Debt permitted under Section 10.2.1(g), or any
Refinancing Debt in respect of the foregoing, unless such Subsidiary is a
Guarantor and provides a Guaranty with respect to the Obligations.

10.1.13ERISA Compliance.  Borrower Agent will furnish to Administrative Agent
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Borrower Agent or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided that if Borrower
Agent or any ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of Administrative Agent, Borrower Agent and/or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
to Administrative Agent promptly after receipt thereof.

10.1.14Post-Second Amendment Effective Date Undertakings.  Each Borrower shall,
and shall cause each Restricted Subsidiary to, permit and assist the
Administrative Agent in ordering and conducting an appraisal of such Persons’
Spare Parts Inventory (to be performed by an appraiser reasonably satisfactory
to the Administrative Agent), which appraisal shall commence no later than sixty
(60) days after the Second Amendment Effective Date and which shall be delivered
to the Administrative Agent in completed form on or prior to September 15, 2020
(or such later date reasonably acceptable to the Administrative Agent in its
sole discretion), and fully comply and cooperate with the appraiser in
completing such appraisal (it being understood and agreed that such appraisal of
Spare Parts Inventory shall constitute the single appraisal of Spare Parts
Inventory to occur in any 12-month period pursuant to Section 10.1.1(b) unless
an Event of Default has occurred and is continuing).

10.1.15Further Assurances; Post-Closing Undertakings.  Each Obligor will, and
will cause each Restricted Subsidiary to, (a) to the extent not delivered on or
prior to the Closing Date, deliver all of the Security Documents and any other
document, instrument, agreement, recording or filing listed on Schedule 10.1.15
within the timeframe indicated therein, (b) promptly upon reasonable request by
Administrative Agent or the Required Lenders through Administrative Agent, (x)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (y) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as Administrative Agent or any Lender through Administrative
Agent, may reasonably require from time to time in order to (i) carry out the
purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Obligor’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Secured Parties the rights
granted or now or hereafter intended to be granted to the Secured Parties under
any Loan Document or under any other instrument executed in connection with any
Loan Document to which any Obligor or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so and (c) promptly following
any request therefor, provide information and documentation reasonably requested
by Administrative Agent or any Lender (through Administrative Agent) for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.

10.1.16Designation of Restricted and Unrestricted Subsidiaries.

(a)The board of directors of the General Partner may designate a Subsidiary as
an Unrestricted Subsidiary if immediately prior to and after giving effect to
such designation: (i) such Subsidiary otherwise meets the definition of
Unrestricted Subsidiary; (ii) the Payment Conditions are

-90-

--------------------------------------------------------------------------------

 

satisfied; (iii) no Default has occurred and is continuing or will result from
such designation; and (iv) after giving effect to such designation on a pro
forma basis, the Consolidated Fixed Charge Coverage Ratio for the Measurement
Period ending on the last day of the most recently ended Fiscal Quarter is at
least 1.00:1.00 as demonstrated in a certificate, in form and substance
reasonably satisfactory to Administrative Agent, of a Senior Officer of Borrower
Agent.

(b)The board of directors of the General Partner may designate an Unrestricted
Subsidiary to be a Restricted Subsidiary if immediately prior to and after
giving effect to such designation: (i) the Payment Conditions are satisfied;
(ii) no Default has occurred and is continuing or will result from such
designation; and (iii) after giving effect to such designation on a pro forma
basis, the Consolidated Fixed Charge Coverage Ratio for the Measurement Period
ending on the last day of the most recently ended Fiscal Quarter is at least
1.00:1.00 as demonstrated in a certificate, in form and substance reasonably
satisfactory to Administrative Agent, of a Senior Officer of Borrower Agent.

(c)All Subsidiaries of an Unrestricted Subsidiary shall also be Unrestricted
Subsidiaries.  The Company shall not permit any Unrestricted Subsidiary to hold
any Equity Interests in, or any Debt of, any Restricted Subsidiary.

(d)The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in such Unrestricted Subsidiary at the date of such
designation in an amount equal to the Fair Market Value of the applicable
Obligor’s investment therein.  The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute, at the time of such designation, the
incurrence of any Debt or Liens of such Subsidiary existing at such time.

10.1.17Senior Debt

.  The Obligors will promptly take all actions as may be necessary to ensure
that the Obligations shall rank at least pari passu with any other senior Debt
or securities of the Obligors and shall constitute senior Debt of the Obligors
under and as defined in any documentation documenting any present or future
junior or subordinated Debt of the Obligors.

10.1.18[Reserved].

10.1.19[Reserved].

10.2Negative Covenants.  Until Full Payment of all Obligations, each Borrower
(on behalf of itself and its Restricted Subsidiaries or Subsidiaries, as
applicable) and each Restricted Subsidiary by its execution of this Agreement,
covenants and agrees with Administrative Agent, Issuing Banks and the Lenders
that:

10.2.1Debt.  It will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, guarantee or suffer to exist any Debt,
except:

(a)Debt under the Loan Documents;

(b)(i) Debt in respect of Cash Management Services incurred in the Ordinary
Course of Business and (ii) reimbursement obligations with respect to letters of
credit; provided that, upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;

(c)Debt in respect of Capitalized Leases (including obligations from Capitalized
Leases arising from Permitted Sale/Leaseback Transactions), Synthetic Lease
Obligations and purchase money obligations for the acquisition, construction or
improvement of fixed or capital assets (including, without limitation, office
equipment, data processing equipment and motor vehicles (whether or not
constituting purchase money Debt)) within the limitations set forth in Section
10.2.2(i);

-91-

--------------------------------------------------------------------------------

 

(d) the guarantee of or other reimbursement obligations in connection with
performance bonds to the extent all such Debt at any one time outstanding does
not exceed $10,000,000;

(e)(i) the incurrence by the Company or any of its Restricted Subsidiaries of
liability in respect of the Debt of any Unrestricted Subsidiary or any joint
venture but only to the extent that such liability is the result of the
Company’s or any such Restricted Subsidiary’s being a general partner or member
of, or owner of an Equity Interest in, such Unrestricted Subsidiary or joint
venture and not as a guarantor of such Debt; provided that, after giving effect
to any such incurrence, the aggregate principal amount of all Debt incurred
under this clause (e)(i) and then outstanding does not exceed $20,000,000 and
(ii) the incurrence by any Foreign Subsidiary of Debt that, in the aggregate
together with all other Debt of all Foreign Subsidiaries (including all
Refinancing Debt incurred to extend, refinance, renew, replace, defease, refund,
discharge or otherwise retire for value any Debt incurred pursuant to this
clause (e)(ii)), does not exceed $20,000,000;

(f)Debt consisting of the financing of insurance premiums in the Ordinary Course
of Business;

(g)Debt (i) (x) in an aggregate stated principal amount at any time outstanding
not exceeding $350,000,000 consisting of Secured Notes and Refinancing Debt in
respect thereof and (y) in an aggregate stated principal amount at any time
outstanding not exceeding $50,000,000 consisting of Debt secured on a pari passu
basis to the Secured Notes and Refinancing Debt in respect thereof (in each
case, to the extent such Debt under this clause (g)(i)(y) (A) is permitted
pursuant to the terms set forth in the Secured Notes Indenture as in effect on
the Closing Date, (B) unless approved by the Administrative Agent in its sole
discretion, has representations, covenants and defaults applicable to it that
are not less favorable (taken as a whole) in any material respect to the
Borrowers than those applicable to the Secured Notes, (C) is secured solely by
Secured Notes Collateral and (D) is subject to the Collateral Rights Agreement)
(the conditions set forth in the foregoing subclauses (A) through (D), the
“Secured Notes Collateral Debt Requirements”) and (ii) in an aggregate stated
principal amount at any time outstanding not exceeding $235,000,000 consisting
of Debt secured on a junior basis to the Secured Notes and Refinancing Debt in
respect thereof (in each case, to the extent such Debt meets the Secured Notes
Collateral Debt Requirements);

(h)Debt outstanding on the date hereof and listed on Schedule 10.2.1(h) and any
Refinancing Debt in respect thereof;

(i)obligations (contingent or otherwise) of Borrowers or any Restricted
Subsidiary existing or arising under any Hedging Agreement permitted under
Section 10.2.14, provided that, the amount of cash collateral supporting all
Hedging Agreements shall be limited to the amount set forth in Section
10.2.2(l);

(j)Debt that is in existence when a Person (other than an Unrestricted
Subsidiary) becomes a Restricted Subsidiary or that is secured by an asset
(other than Accounts or Inventory) of any Person (other than an Unrestricted
Subsidiary) when acquired by a Borrower or a Subsidiary (other than an
Unrestricted Subsidiary) and any Refinancing Debt in respect thereof, as long as
such Debt was not incurred in contemplation of such Person becoming a Subsidiary
(or an Unrestricted Subsidiary becoming a Restricted Subsidiary) or such
acquisition, and as long as such Debt (i) was assumed by the Company or any
Subsidiary (other than an Unrestricted Subsidiary) in connection with a
Permitted Acquisition to and (ii) the extent that such Debt does not exceed an
aggregate amount of $10,000,000 outstanding at any one time;

(k)Contingent Obligations (i) of any Obligor in respect of Debt otherwise
permitted hereunder of any other Obligor, (ii) of any Obligor in respect of Debt
of any Restricted Subsidiary that is

-92-

--------------------------------------------------------------------------------

 

not an Obligor; provided, such Debt does not exceed $5,000,000, and (iii) of any
Restricted Subsidiary that is not an Obligor in respect of Debt of any other
Restricted Subsidiary that is not an Obligor;

(l)[reserved];

(m)Senior Notes issued prior to, and outstanding at the close of business on,
June 15, 2020 (or, if it occurs and is earlier, the date the Exchange
Transaction is fully closed) and any Refinancing Debt in respect thereof;

(n)[reserved];

(o)Debt of any Obligor owing to another Obligor;

(p)Debt of any Restricted Subsidiary that is not an Obligor in an aggregate
principal amount not exceeding $10,000,000, provided no Obligor has any
liability with respect thereto;

(q)Debt of Restricted Subsidiaries that are not Obligors owing to any other
Restricted Subsidiary;

(r)any Debt arising from judgments or decrees not deemed to be a Default or
Event of Default under Section 12.1(g); and

(s)other Debt not otherwise listed in clauses (a) through (r) above at any time
outstanding in an aggregate principal amount not exceeding $35,000,000; provided
that in no event shall any Debt permitted under this Section 10.2.1(s) be
secured by a Lien on any Collateral.

10.2.2Liens.  Each Obligor will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
Properties, assets or revenues, whether now owned or hereafter acquired, or
assign any account or other right to receive income, other than the following
(collectively, “Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens existing on the date hereof and listed on Schedule 10.22 and any
renewals or extensions thereof, provided that (i) no additional property is
added to the Property covered thereby, (ii) the amount secured or benefited
thereby is not increased, and (iii) the direct or any contingent obligor with
respect thereto is not changed;

(c)Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Restricted Subsidiary
and such contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation;

(d)landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, lessor’s or other like Liens, in each case arising in the Ordinary
Course of Business which are not overdue for a period of more than 30 days or
which are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
such Borrower or such Restricted Subsidiary and such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation;

(e)pledges or deposits in the Ordinary Course of Business in connection with
workers’ compensation, unemployment insurance and other social security
legislation or security deductibles, self-insurance, insurance premiums,
co-payment, co-insurance, retentions and similar obligations (other than any
Lien imposed by ERISA);

-93-

--------------------------------------------------------------------------------

 

(f)deposits to secure the performance of bids, trade contracts and leases (other
than Debt in respect of Capitalized Leases and Synthetic Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case incurred in the Ordinary Course of
Business;

(g)(i) terms, conditions, exceptions, limitations, easements, rights-of-way,
restrictions (including zoning restrictions), covenants, licenses,
encroachments, protrusions and other similar charges or encumbrances, minor
right-of-way gaps and minor title deficiencies on or with respect to any real
property, in each case, whether now or hereafter in existence, that do not
secure any monetary obligations and would not, individually or in the aggregate,
be reasonably expected to materially interfere with the ordinary conduct of the
business of the Borrowers and their Restricted Subsidiaries, taken as a whole,
or materially detract from the use of the property which they affect, and for
the purposes of this Agreement, any minor title deficiency shall include, but
not be limited to, terms, conditions, exceptions, limitations, easements,
rights-of-way, servitudes, permits, surface leases and other similar rights in
respect of surface operations, and easements for pipelines, streets, alleys,
highways, telephone lines, power lines, railways and other easements and
rights-of-way on, over or in respect of any of the properties of any Obligor
that are customarily granted or permitted to exist in the oil and gas industry;
provided, however, that such deficiencies, individually and in the aggregate, do
not materially interfere with the ordinary conduct of the business of the
Borrowers and their Restricted Subsidiaries, taken as a whole, and do not
materially detract from the use of the property which they affect and (ii)
mortgages, liens, security interests, restrictions, encumbrances or any other
matters of record that have been placed by any government, statutory or
regulatory authority, developer, landlord or other third party (in each case,
other than an Obligor or any Restricted Subsidiary) on property over which an
Obligor or any Restricted Subsidiary of an Obligor has easement rights or on any
leased property with respect to which an Obligor or a Restricted Subsidiary is
the tenant and subordination or similar arrangements relating thereto;

(h)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 12.1(g); and

(i)Liens securing Debt permitted under Section 10.2.1(c); provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Debt, (ii) the Debt secured thereby does not exceed the purchase price
or cost of the property being acquired on the date of acquisition and (iii) such
Liens do not at any time encumber any assets included in the Borrowing Base;

(j)(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depository or brokerage agreements, and burdening only deposit or
brokerage accounts or other funds and assets maintained with a creditor
depository institution or brokerage and (ii) possessory Liens in favor of
brokers and dealers arising in connection with the acquisition or disposition of
Investments owned as of the Closing Date and Investments permitted under this
Agreement, provided that such Liens (A) attach only to such Investments and (B)
secure only obligations arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

(k)Liens arising from precautionary UCC financing statements relating to
operating leases and other contractual arrangements entered into in the Ordinary
Course of Business that describe only the property subject to such operating
lease or contractual arrangement;

(l)Liens arising from cash collateralization of Hedging Agreements permitted
under Section 10.2.14 in an aggregate amount of up to $5,000,000 at any time
outstanding;

(m)rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such

-94-

--------------------------------------------------------------------------------

 

right, power, franchise, grant, license or permit or to condemn or acquire by
eminent domain or similar process;

(n)rights reserved to or vested by law in any Governmental Authority to in any
manner, control or regulate in any manner any of the properties of any Obligor
or any of its Restricted Subsidiaries or the use thereof or the rights and
interest of any Obligor or any of its Restricted Subsidiaries therein, in any
manner under any and all laws;

(o)Liens existing on any Property or asset (other than Accounts or Inventory) of
any Person (other than an Unrestricted Subsidiary) prior to the acquisition of
such Property or asset by any Borrower or any of its Subsidiaries (other than
Unrestricted Subsidiaries) or existing on any Property or asset of any Person
(other than an Unrestricted Subsidiary) that becomes a Restricted Subsidiary
after the Closing Date prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Liens are not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or an
Unrestricted Subsidiary becoming a Restricted Subsidiary), as applicable, (ii)
such Liens shall not apply to any other Property or assets of any Borrower or
any of its other Subsidiaries (other than Unrestricted Subsidiaries), (iii) such
Liens shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as
applicable, and extensions, renewals, refinancings and replacements thereof that
do not increase the outstanding principal amount thereof and (iv) the Debt
secured by such Lien is Debt permitted under Section 10.2.1(j) hereof;

(p)Liens arising in connection with Permitted Sale/Leaseback Transactions;

(q)Liens securing insurance premium financing under customary terms and
conditions in respect of insurance policies, provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;

(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the Ordinary Course of Business;

(s)Liens consisting of an agreement to transfer any property (other than with
respect to a transfers resulting from any casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding) that is permitted under this Agreement;

(t)leases, subleases, space leases, licenses or sublicenses, in each case, in
the Ordinary Course of Business and which do not interfere in any material
respect with the business of any Obligor or any Restricted Subsidiary;

(u)[reserved];

(v)Liens solely on Secured Notes Collateral securing Debt permitted by Section
10.2.1(g);

(w)[reserved];

(x)Liens on Excluded Property (except to the extent securing Debt permitted by
Section 10.2.1(g));

(y)any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

-95-

--------------------------------------------------------------------------------

 

(z)Liens solely on any cash earnest money deposits, provided that the aggregate
balance of all such deposits not exceeding $5,000,000 when taken together with
amounts under clause (aa) below, made by a Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder or consisting of an agreement to sell any property
(including liens on assets deemed to arise as a result thereof); and

(aa)Liens on cash collateral deposited into any escrow account issued in
connection with any Permitted Acquisition pursuant to customary escrow
arrangements reasonably satisfactory to Administrative Agent to the extent such
cash collateral represents the proceeds of financing and additional amounts to
pay accrued interest on and/or the redemption price of the financing, provided
that the aggregate amount of such Liens shall not exceed $5,000,000 when taken
together with amounts under clause (z) above.

provided, nothing in this Section 10.2.2 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by Administrative Agent or
any Lender that any Debt subject to or secured by any Lien, right or other
interest ranks senior in priority to any Obligation.

10.2.3Restricted Payments.  Obligors will not, and will not permit any of their
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so
except:

(a)the Company and any of its Restricted Subsidiaries may declare and pay
Restricted Payments to the Parent, so long as at the time of such Restricted
Payment and immediately thereafter, (i) no Event of Default shall have occurred
and be continuing and (ii) no Loans are outstanding;

(b)each Restricted Subsidiary of the Company may make Restricted Payments to the
Company and any other Restricted Subsidiary that owns an Equity Interest in such
Restricted Subsidiary ratably to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(c)the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests that are
not Disqualified Capital Stock of such Person and the Company may issue Equity
Interests that are not Disqualified Capital Stock upon the conversion of Equity
Interests that are not Disqualified Capital Stock;

(d)additional Restricted Payments (including, without limitation, any redemption
of Perpetual Preferred Equity Interests) so long as on a pro forma basis, the
Payment Conditions are satisfied;

(e)the Company may make Restricted Payments in cash in an amount not exceeding
the Available Cash (so long as no Event of Default shall have occurred and be
continuing at the time of any such action or would result therefrom and, with
respect to such action, after giving effect thereto Excess Availability shall be
no less than the $10,000,000);

(f)the Company may declare and make cash distributions to holders of Perpetual
Preferred Equity Interests (so long as no Event of Default shall have occurred
and be continuing at the time of any such action or would result therefrom and,
with respect to such action, after giving effect thereto Excess Availability
shall be no less than the $10,000,000); and

(g)Restricted Payments made with the proceeds of substantially concurrent
Excluded Contributions.

10.2.4Investments, Loans and Advances.  Obligors will not, and will not permit
any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except:

-96-

--------------------------------------------------------------------------------

 

(a)Investments in existence on the Closing Date and described in Schedule 10.2.4
and any Investments that replace, refinance, refund, renew or extend any such
Investment but not any increase in the amount thereof unless required by the
terms of the Investment or otherwise permitted hereunder;

(b)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
Ordinary Course of Business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(c)Investments held by Borrowers or such Restricted Subsidiary in the form of
Cash Equivalents or short-term marketable debt securities;

(d)Investments of (i) the Borrowers in any Wholly-Owned Subsidiary that is a
Guarantor, (ii) any Wholly-Owned Subsidiary that is a Guarantor in the Borrowers
or in another Wholly-Owned Subsidiary that is a Guarantor and (iii) any
Subsidiary that is not an Obligor in any other Subsidiary that is not an
Obligor;

(e)[reserved];

(f)Investments consisting of Equity Interests, real or personal property
received as non-cash consideration for any Disposition permitted under Section
10.2.9(c);

(g)loans or advances to officers, directors and employees of the General
Partner, the Company and Restricted Subsidiaries in an aggregate amount not to
exceed $500,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes;

(h)(i) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with customers and
suppliers, (ii) Investments consisting of deposits, prepayments and other
credits to suppliers, (iii) advances of payroll payments to employees and
Investments made pursuant to employment and severance arrangements of officers
and employees or stock option plans and employee benefit plans, and (iv) the
endorsement of instruments for collection or deposit, in each case for the
foregoing clauses (i), (ii), (iii) and (iv), in the Ordinary Course of Business;

(i)Permitted Acquisitions;

(j)Contingent Obligations permitted by Section 10.2.1 and Contingent Obligations
of Restricted Subsidiaries that are not Guarantors; provided that such Debt does
not exceed $5,000,000;

(k)Investments constituting deposits made in connection with the purchase of
goods or services in the Ordinary Course of Business;

(l)Investments in the form of Hedging Agreements permitted under Section
10.2.14;

(m)Investments made with Excluded Property;

(n)Investments by an Unrestricted Subsidiary entered into prior to the day such
Unrestricted Subsidiary is designated as a Restricted Subsidiary and not entered
into in contemplation thereof; and

(o)other Investments; provided that the Payment Conditions are satisfied at the
time of such Investments.

-97-

--------------------------------------------------------------------------------

 

10.2.5Fundamental Changes.  Each Borrower will not, and will not permit any
Restricted Subsidiary to, (p) engage in any material line of business
substantially different than those lines of business conducted by the Company
and its Restricted Subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental, ancillary or complementary thereto, or
is a reasonable extension, development or expansion thereof; (q) change its name
or conduct business under any fictitious name; (r) change its tax, charter or
organizational identification number; or (s) change its form or state of
organization; provided, in the case of clause (b), (c), and (d), Obligors and
Restricted Subsidiaries may make such changes if they have (i) complied with
Section 10.1.2(m) and given written notice of such change in accordance
therewith and (ii) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of
Administrative Agent’s security interest in the Collateral granted or intended
to be granted and agreed to hereby or as Administrative Agent may reasonably
request.

10.2.6Proceeds of Loans.  Each Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Sections 9.1.13
and 9.1.14.  Neither any Borrower nor any Person acting on behalf of any
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X.  Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan proceeds, nor use, lend, contribute
or otherwise make available any (or any part of) Letter of Credit or Loan
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Loan, is the subject of any Sanction; (ii) in any manner that would
result in a violation of a Sanction by any Person (including any Secured Party
or other individual or entity participating in a transaction); or (iii) for any
purpose that would breach the Anti-Corruption Laws or Anti-Terrorism
Laws.  Borrowers shall not, directly or indirectly, cause or permit any of the
funds of any Borrower that are used to repay the Loans to be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of any Applicable Law.

10.2.7Mergers, Etc.  Each Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired), or liquidate or dissolve; except
that, so long as no Event of Default exists or would result therefrom:

(a)any Restricted Subsidiary may merge, amalgamate or consolidate with or into
(i) a Borrower; provided that such Borrower shall be the continuing or surviving
Person or (ii) one or more other Restricted Subsidiaries; provided that when any
Person that is an Obligor is merging with a Restricted Subsidiary, an Obligor
shall be the continuing or surviving Person;

(b)(i) any Restricted Subsidiary that is not an Obligor may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not an Obligor;
and (ii) any Subsidiary may liquidate or dissolve or a Borrower or any
Subsidiary may change its legal form if the Company determines in good faith
that such action is in the best interest of the Company and its Restricted
Subsidiaries and if not materially disadvantageous to the Lenders (it being
understood that in the case of any change in legal form, (x) any Borrower shall
remain a Borrower and (y) a Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c)any Restricted Subsidiary of the Company may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Company or to
a Wholly-Owned Subsidiary; provided that if the transferor in such a transaction
is an Obligor, then (i) the transferee must be an Obligor or (ii) to the extent
constituting an Investment, such Investment must be an Permitted Investment in a
Restricted Subsidiary which is not an Obligor in accordance with Section 10.2.4
(other than Permitted Investments under Section 10.2.4(j)); and

-98-

--------------------------------------------------------------------------------

 

(d)so long as no Event of Default exists or would result therefrom, a Borrower
may merge with any other Person; provided that (1) such Borrower shall be the
continuing or surviving corporation or (2) if the Person formed by or surviving
any such merger or consolidation is not a Borrower (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity organized or
existing under the Laws of the United States, any state thereof, the District of
Columbia or any territory thereof, (B) the Successor Company shall expressly
assume all the obligations of such Borrower under this Agreement and the other
Loan Documents to which such Borrower is a party pursuant to a supplement hereto
or thereto in form reasonably satisfactory to Administrative Agent, (C) each
Obligor, unless it is the other party to such merger or consolidation, shall
have confirmed that its obligations under the Loan Documents, including the
Guaranty, shall continue to apply to the Successor Company’s obligations under
the Loan Documents, (D) each Obligor, unless it is the other party to such
merger or consolidation, shall have by a supplement to this Agreement and any
other applicable Security Documents confirmed that its obligations thereunder
shall apply to the Successor Company’s obligations under the Loan Documents, (E)
such Borrower shall have delivered to Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
does not conflict with this Agreement, (F) Administrative Agent shall have
received at least 5 Business Days prior to such merger all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act reasonably requested by the Lenders, (G) if the
Successor Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, Administrative Agent and each Lender that so requests,
shall have received a Beneficial Ownership Certification in relation to such
Successor Company at least 5 Business Days prior to such merger, and (H)
Borrower Agent shall have provided written notice of such merger to
Administrative Agent at least 5 Business Days prior to such merger; provided
further that if the foregoing are satisfied (and in the case of the preceding
sub-clauses (F), (G) and (H) are satisfied at least 5 Business Days, or such
shorter time as Administrative Agent may agree in its reasonable discretion, in
advance), the Successor Company will succeed to, and be substituted for, such
Borrower under this Agreement.

10.2.8Equity Interests; Perpetual Preferred Equity Interests.  No Obligor shall
issue any Equity Interests which (i) may be classified in whole or part as Debt
under GAAP, (ii) require mandatory distributions (other than dividends or
distributions of additional Equity Interests of such type not prohibited under
Section 10.2.3, distributions of Available Cash not prohibited under Section
10.2.3 or distributions of cash not prohibited under Section 10.2.3) or
mandatory redemption prior to 91 days after the Termination Date, or (iii)
provide for a scheduled distribution above generally prevailing market rates at
the time of issuance (other than distributions of Available Cash or
distributions of cash not prohibited under Section 10.2.3).  No Restricted
Subsidiary of the Company will issue any additional Equity Interests, except a
direct Restricted Subsidiary of an Obligor may issue additional Equity Interests
to such Obligor, another Restricted Subsidiary or to the Company so long as such
Restricted Subsidiary issuing additional Equity Interests is a Wholly-Owned
Restricted Subsidiary of the Company after giving effect thereto.  In no event
shall the Company or any Restricted Subsidiary issue Perpetual Preferred Equity
Interest unless the Payment Conditions are satisfied at the time of such
issuance.  

10.2.9Dispositions.  The Obligors will not, and will not permit any Restricted
Subsidiary to make any Disposition or enter into any agreement to make any
Disposition, except:

(a)Dispositions of Inventory in the Ordinary Course of Business, including such
Dispositions to other Subsidiaries;

(b)Dispositions of obsolete, surplus or worn out Property, whether now owned or
hereafter acquired, in the Ordinary Course of Business;

-99-

--------------------------------------------------------------------------------

 

(c)Dispositions of equipment (for the avoidance of doubt, not including Spare
Parts Inventory) or real property (including abandonment of or other failures to
maintain and preserve) so long as no Default or Event of Default shall exist
prior to or after giving effect to such Disposition;

(d)Dispositions of Property (i) by any Obligor to another Obligor (provided
that, no Borrower may Dispose of all or substantially all of its assets except
to another Borrower) or (ii) by any Restricted Subsidiary to an Obligor or (iii)
among Restricted Subsidiaries that are not Obligors;

(e)Dispositions constituting Liens permitted by Section 10.2.2, constituting
Investments permitted by Section 10.2.4, constituting Restricted Payments
permitted by Section 10.2.3 or constituting Dispositions permitted by Section
10.2.7;

(f)liquidations or other dispositions of cash, Cash Equivalents and short-term
marketable debt securities held pursuant to Section 10.2.4(c);

(g)disposition of owned or leased vehicles in the Ordinary Course of Business;

(h)Permitted Sale/Leaseback Transactions;

(i)leases of Service and Rental Fleet Equipment in effect on the Closing Date,
such leases in the Ordinary Course of Business, and leases, subleases, licenses
and sublicenses in each case in the Ordinary Course of Business and that do not
materially interfere with the business of the Obligors or the Restricted
Subsidiaries;

(j)discounts granted to settle collection of Accounts or the sale of defaulted
Accounts arising in the Ordinary Course of Business in connection with the
compromise or collection thereof and not in connection with any financing
transaction as long as such Accounts are not Eligible Accounts Receivables;

(k)Dispositions of the Equity Interests of any Unrestricted Subsidiary;

(l)Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are promptly applied to the purchase price of
such replacement property (including to the extent allowable under Section 1031
of the Code, any exchange of like property (excluding any boot thereon) for use
in a Similar Business);

(m)except to the extent constituting a Disposition of Collateral outside the
Ordinary Course of Business, any surrender or waiver of contract rights or the
settlement, release or surrender of contract, tort or other claims of any kind;

(n)(i) any Disposition of Excluded Property (or the Equity Interests of Persons
the only assets of which constitute Excluded Property) and (ii) any Disposition
of Secured Notes Collateral permitted under each of the Secured Notes Documents
and other agreements governing outstanding Debt permitted under Section
10.2.1(g);

(o)the unwinding of any Hedging Agreements pursuant to its terms; and

(p)any other Dispositions in an aggregate amount not to exceed $5,000,000 during
in any Fiscal Year so long any such Disposition is for Fair Market Value and if
such Disposition is a Disposition of Collateral (other than in the Ordinary
Course of Business), it is made for at least 75% cash consideration;

-100-

--------------------------------------------------------------------------------

 

provided that, all payments with respect to a Disposition of Collateral are
deposited in a Dominion Account to the extent required by Section 8.2.5 if any
Loans or LC Obligations are outstanding.

Notwithstanding anything to the contrary Obligors shall not, and shall not
permit any Subsidiary to make any Disposition of (i) Inventory, except as
permitted by Section 10.2.9(a), or (ii) Accounts, except as permitted by Section
10.2.9(j).  The Lenders hereby consent and agree to the release by
Administrative Agent of any and all Liens on the property sold or otherwise
disposed of in compliance with this Section 10.2.9.

10.2.10Transactions with Affiliates.  Except as set forth on Schedule 10.2.10,
the Obligors shall not, nor shall any of their Restricted Subsidiaries, enter
into any transaction of any kind with any Affiliate of the Company whether or
not in the Ordinary Course of Business, other than on fair and reasonable terms
not materially less favorable to the Company or such Restricted Subsidiary,
taken as a whole, as would be obtainable by the Company or such Restricted
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; except: (q) (i) transactions that are between or among
any one or more Obligors not involving any other Affiliate and (ii) transactions
that are between or among any one or more Obligors and a Restricted Subsidiary
to extent permitted under Section 10.2.4 or Section 10.2.9, (r) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the General Partner’s board of directors, (s) the
Omnibus Agreement, the Contribution Agreement and the Partnership Agreement, in
each case, as in effect on the Closing Date and the transactions contemplated
thereby, (t) any issuance (but not any redemption or purchase) by the Company of
its units (including incentive distribution units) to the General Partner, (u)
any transactions approved by the Conflicts Committee.

10.2.11[Reserved].

10.2.12[Reserved].

10.2.13Burdensome Agreements.  Each Borrower will not, and will not permit any
Restricted Subsidiary to enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document, the Senior
Note Documents, the Secured Note Documents and any documents evidencing Debt
permitted pursuant to Section 10.2.1(g) (provided that the provisions therein,
taken as a whole, are no more restrictive or burdensome than the provisions in
this Agreement and are not materially adverse to the Secured Parties) that (v)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to any Borrower or any Guarantor or to otherwise transfer property to or invest
in any Borrower or any Guarantor, except for any agreement in effect at the time
any Restricted Subsidiary becomes a Restricted Subsidiary of the Company, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary of the Company, (ii) of any Restricted
Subsidiary to Guarantee the Debt of the Company or (iii) of the Company or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person in favor of Administrative Agent; provided, however,
that this clause (iii) shall not prohibit (A) any negative pledge incurred or
provided in favor of any holder of Debt permitted under Section 10.2.1(c),
10.2.1(h) or (j) solely to the extent any such negative pledge relates to the
Property financed by or the subject of such Debt, (B) customary non-assignment
provisions in purchase and sale or exchange agreements or similar operational
agreements, or provisions in licenses, easements or leases, in each case entered
into in the Ordinary Course of Business, which restrict the transfer, assignment
or encumbrance thereof or (C) restrictions on cash or other deposits required by
utility, insurance, surety or bonding companies, in each case, under contracts
entered into in the Ordinary Course of Business; or (w) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person, unless such Contractual Obligation provides
that such requirement shall not apply with respect to Liens granted to secure
the Obligations.

-101-

--------------------------------------------------------------------------------

 

10.2.14Hedging Agreements.  Each Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreements except (a) Hedge
Agreements to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes and (b) Hedge Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrowers or any
Restricted Subsidiary.

10.2.15Sale and Leaseback.  Except for Permitted Sale/Leaseback Transactions,
the Borrower shall not, nor permit any Restricted Subsidiary to, enter into any
arrangement, directly or indirectly, with any Person whereby it or any of its
Restricted Subsidiaries shall sell or transfer any of its property, whether now
owned or hereafter acquired, and whereby it or any of its Restricted
Subsidiaries shall then or thereafter rent or lease such property or any part
thereof or other property that it or such Restricted Subsidiary intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

10.2.16Amendments to Organizational Documents, Documents Governing Senior Notes,
Debt Permitted Under 10.2.1(g) and Subordinated Debt, or Fiscal Year End;
Prepayments of Secured Notes, Senior Notes and Subordinated Debt.

(a)Each Borrower shall not, and shall not permit any Restricted Subsidiary to
(i) amend, modify or otherwise change, or consent to any amendment, modification
or change to (or otherwise permit) or waive any material right or obligation of
any Person under, its Organizational Documents, the Omnibus Agreement, except to
the extent that, such amendment, modification, changes and consents (A) does not
violate the terms and conditions of this Agreement or any of the other Loan
Documents and (B)(I) would not reasonably be expected be materially adverse to
any of Administrative Agent, the Lenders or the Issuing Banks (in their
respective capacities as such) or (II) relates solely to a Perpetual Preferred
Equity Issuance as approved in advance by Administrative Agent in its reasonable
discretion, such approval not to be unreasonably withheld or delayed, (ii)
amend, modify or otherwise change, or consent to any amendment, modification or
change to (or otherwise permit) the definition of Available Cash (or any related
definitions having similar effect) in the Partnership Agreement, except with
respect to amendments, modifications or changes that relate solely to a
Perpetual Preferred Equity Issuance as approved in advance by Administrative
Agent in its reasonable discretion, such approval not to be unreasonably
withheld or delayed or (iii) amend, modify or otherwise change, or consent to
any amendment, modification or change to (or otherwise permit) the terms of or
documents evidencing the Secured Notes, the Senior Notes, any Debt permitted
under Section 10.2.1(g), or any Refinancing Debt in respect of the foregoing in
a manner that would be reasonably expected to be materially adverse to the
Lenders (in their capacities as such).

(b)Each Borrower shall not, and shall not permit any Restricted Subsidiary to
make any change in (i) material accounting policies or reporting practices,
except as required by GAAP, or (ii) fiscal year; provided, however, that the
Borrowers may, upon written notice to Administrative Agent from Borrower Agent,
change their Fiscal Quarter and Fiscal Year to any other quarterly accounting
periods and fiscal year reasonably acceptable to Administrative Agent, in which
case Borrower Agent and Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such changes.

(c)Each Borrower shall not, and shall not permit any Restricted Subsidiary to
call, make or offer to make any optional or voluntary redemption of or otherwise
optionally or voluntarily redeem (whether in whole or in part) the Secured
Notes, the Senior Notes, any Debt permitted under Section 10.2.1(g), or any
Refinancing Debt in respect of the foregoing; provided that, if the Payment
Conditions are satisfied, the Company may (x) refinance the Secured Notes, the
Senior Notes, any Debt permitted under Section 10.2.1(g), or any Refinancing
Debt in respect of the foregoing, in each case, with Refinancing Debt or (y)
redeem the Secured Notes, the Senior Notes, any Debt permitted under Section
10.2.1(g), or any Refinancing Debt in respect of the foregoing; provided further
that, regardless of whether the Payment

-102-

--------------------------------------------------------------------------------

 

Conditions are satisfied or not, on or prior to June 15, 2020 the Company may
consummate the Exchange Transaction so long as no Default or Overadvance shall
have occurred and be continuing at the time of any such action or would result
therefrom.

(d)Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
prior to the date that is 91 days after the Termination Date: (i) call, make or
offer to make any optional or voluntary redemption of or otherwise optionally or
voluntarily redeem (whether in whole or in part) any Debt that is contractually
subordinated to the Loans or other Obligations (other than intercompany Debt)
unless the Payment Conditions are satisfied with respect thereto or (ii) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
supplement, modification, waiver or other change to, any of the terms of any
Debt that is contractually subordinated to the Loans or other Obligations (other
than intercompany Debt) if the effect thereof would be to remove or weaken the
subordination provisions thereof, in a manner that would be materially adverse
to the Lenders (in their capacities as such).

10.2.17 [Reserved].

10.2.18[Reserved].

10.2.19Additional Deposits in the Secured Notes Collateral Account Prohibited.
Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
deposit any funds or other Property in, or credit any funds or other Property
to, any Secured Notes Collateral Account other than identifiable proceeds
received from (a) asset sales of Secured Notes Collateral required to be
deposited therein in accordance with the terms of any indenture, note agreement
or other agreement governing the Secured Notes, any Debt permitted under Section
10.2.1(g) or any Refinancing Debt in respect of the foregoing, (b) foreclosures
on or sales of Secured Notes Collateral or (c) any other awards or proceeds of
Secured Notes Collateral (including insurance proceeds with respect to events of
loss relating to Secured Notes Collateral) pursuant to the security documents in
respect of the Secured Notes, any additional notes issued pursuant to the
Secured Notes Indenture, any Debt permitted to be issued pursuant to Section
10.2.1(g) and any Refinancing Debt in respect of the foregoing, including
earnings, revenues, rents, issues, profits and income from the Secured Notes
Collateral received pursuant to such security documents after foreclosure or
conveyance in lieu of foreclosure, and interest earned thereon or the proceeds
of the Secured Notes, any additional notes issued pursuant to the Secured Notes
Indenture, any Debt permitted to be issued pursuant to Section 10.2.1(g) and any
Refinancing Debt in respect of the foregoing received on the issue date thereof.

10.2.20Sale or Discount of Receivables.  Other than in connection with the
bankruptcy or financial distress of counterparties, or in the Ordinary Course of
Business, each Borrower shall not, and shall not permit any Restricted
Subsidiary to, discount, assign or sell (with or without recourse) any income or
revenues (including notes receivable and accounts receivable) or any rights in
respect thereof, in each case, constituting Collateral, to the extent exceeding
$5,000,000 in the aggregate in any Fiscal Year, without the prior written
consent of Administrative Agent (not to be unreasonably withheld).

10.2.21Material Contracts.  Each Borrower shall not, and shall not permit any
Restricted Subsidiary to (a) cancel or terminate any Material Contract (or
consent to or accept any cancellation or termination thereof), or (b) amend or
otherwise modify any provision of any Material Contract or give any consent,
waiver or approval thereunder, or waive any material breach of or material
default under any Material Contract, in each case, that would reasonably be
expected to have a Material Adverse Effect (provided that for purposes of this
Section 10.2.21, the termination and replacement of a Material Contract in the
Ordinary Course of Business shall be deemed not to have such an adverse effect
if the replacement will occur with reasonable promptness in the business
judgment of the Company, and the replacement Contractual Obligation is not
materially less favorable to Administrative Agent, the Issuing Bank and the
Lenders (in their respective capacities as such) than the Contractual Obligation
being replaced).

-103-

--------------------------------------------------------------------------------

 

10.3Financial Covenants.  As long as any Commitments or Obligations are
outstanding, Borrowers shall:

10.3.1Consolidated Fixed Charge Coverage Ratio.  Concurrently with the delivery
of each Compliance Certificate required under Section 10.1.2(d), provide
calculations in reasonable detail of the Consolidated Fixed Charge Coverage
Ratio as of the last day of each fiscal quarter for the most recent Measurement
Period for which financial statements were required to be delivered hereunder.

Section 11.

GUARANTY

11.1Guaranty.  For value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrowers and
the other Obligors by the Secured Parties, each Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Administrative Agent, for the
ratable benefit of the Secured Parties, the full and prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of the Guaranteed Obligations (as
hereafter defined) and the punctual performance of all of the terms contained in
the documents executed by such Guarantor in favor of one or more Secured Parties
in connection with the Guaranteed Obligations.  This Guaranty is a guaranty of
payment and performance and is not merely a guaranty of collection.  As used
herein, the term “Guaranteed Obligations” means any and all existing and future
Obligations of any Obligor to any Secured Party, whether associated with any
credit or other financial accommodation made to or for the benefit of any
Obligor by any Secured Party or otherwise and whenever created, arising,
evidenced or acquired (including all renewals, extensions, increases,
amendments, modifications, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof); provided, however, that
the definition of “Guaranteed Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.  Without limiting the generality
of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations, and liabilities which may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any proceeding or
case commenced by or against any Guarantor or any Obligor under the Bankruptcy
Code, any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and shall include interest that accrues after the commencement by or
against any Obligor of any proceeding under any Debtor Relief Laws.  Anything
contained herein to the contrary notwithstanding, the obligations of each
Guarantor hereunder at any time shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable provisions of any similar federal or state
law.

11.2No Setoff or Deductions; Taxes; Payments.  Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature (other
than Taxes, which shall be governed by Section 5.8) now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or authority
therein unless such Guarantor is compelled by law to make such deduction or
withholding.  If any such obligation (other than one arising with respect to
Taxes) is imposed upon a Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the applicable Secured Party, on the date
on which such amount is due and payable hereunder, such additional amount in
U.S. dollars as shall be necessary to enable such Secured Party to receive the
same net amount which such Secured Party would have received on such due date
had no such obligation been imposed upon such Guarantor.  Each Guarantor will
deliver promptly to such Secured Party certificates or other valid vouchers for
all charges deducted from or paid with respect to payments made by

-104-

--------------------------------------------------------------------------------

 

such Guarantor hereunder.  The obligations of each Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

11.3Rights of Secured Parties.  Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Secured Parties in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

11.4Certain Waivers.  Each Guarantor waives to the fullest extent permitted by
Applicable Law (a) any defense arising by reason of any disability or other
defense of any Obligor or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of any Obligor; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of any Borrower or any
other Obligor; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require any Secured Party to
proceed against any Borrower or any other Obligor, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in any
Secured Party’s power whatsoever and any defense based upon the doctrines of
marshalling of assets or of election of remedies; (e) any benefit of and any
right to participate in any security now or hereafter held by any Secured Party;
(f) any defense relating to the failure of any Secured Party to comply with the
Applicable Laws in connection with the sale or other disposition of Collateral
for all or any part of the Guaranteed Obligations; (g) any amendment or waiver
of the term of any Guaranteed Obligation; (h) any law or regulation of any
jurisdiction or any other event affecting any term of a Guaranteed Obligation;
(i) any fact or circumstance related to the Guaranteed Obligations which might
otherwise constitute a defense to the obligations of such Guarantor under this
Guaranty and (j) any and all other defenses or benefits that may be derived from
or afforded by Applicable Law limiting the liability of or exonerating
guarantors or sureties, other than the defense that the Guaranteed Obligations
have been fully performed and indefeasibly paid in full in cash.

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any Collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

11.5Obligations Independent.  The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrowers or any other Person is joined as a party.

-105-

--------------------------------------------------------------------------------

 

11.6Subrogation.  No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty.  If any amounts are
paid to any Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of itself and the
other Secured Parties) to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

11.7Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until Full Payment of all Guaranteed Obligations
and any amounts payable under this Guaranty.  Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of any Borrower or any Guarantor is made,
or any Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Secured Party in its reasonable discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not such Secured Party is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

11.8Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Obligor owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
any Obligor to such Guarantor as subrogee of any Secured Party or resulting from
such Guarantor’s performance under this Guaranty, to the Full Payment of all
Guaranteed Obligations.  If Administrative Agent so requests, any such
obligation or indebtedness of any Obligor to any Guarantor shall be enforced and
performance received by such Guarantor as trustee for Administrative Agent and
the proceeds thereof, as well as any other amounts received by such Guarantor in
violation of this Section, shall be paid over to Administrative Agent on account
of the Guaranteed Obligations, but without reducing or affecting in any manner
the liability of such Guarantor under this Guaranty.

11.9Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Obligor under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by any
Guarantor immediately upon demand by Administrative Agent.

11.10Expenses.  Each Guarantor shall pay on demand all reasonable and documented
out-of-pocket expenses in any way relating to the enforcement or protection of
any Secured Party’s rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
under any Debtor Relief Laws.  The obligations of each Guarantor under this
paragraph shall survive the Full Payment of the Guaranteed Obligations and
termination of this Guaranty.

11.11Miscellaneous.  Administrative Agent’s books and records showing the amount
of the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor and conclusive, absent
manifest error, for the purpose of establishing the amount of the Guaranteed
Obligations.  No failure by any Secured Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity.  The
unenforceability or invalidity of any provision of this Guaranty

-106-

--------------------------------------------------------------------------------

 

shall not affect the enforceability or validity of any other provision
herein.  Unless otherwise agreed by Administrative Agent and each Guarantor in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by any Guarantor or any other guarantor
for the benefit of the Secured Parties or any term or provision thereof.

11.12Condition of Obligors.  Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and the other Obligors and any other guarantor such information
concerning the financial condition, business and operations of the Obligors and
any such other guarantor as each Guarantor requires, and that the Secured
Parties have no duty, and each Guarantor is not relying on any Secured Party at
any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of the Obligors or any other
guarantor (the guarantor waiving any duty on the part of any Secured Party to
disclose such information and any defense relating to the failure to provide the
same).

11.13Additional Guarantors.  Each Person that is required to become a party to
this Guaranty pursuant to Section 10.1.12 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Administrative Agent.

Section 12.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1Events of Default.  Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a)(i) Any Obligor fails to pay principal on any Loan when due (whether at
stated maturity, on demand, upon acceleration or otherwise), or (ii) any
Borrower fails to pay any interest, fee or any other Obligation, and such
failure arising in clause (ii) continues unremedied for a period of 5 Business
Days;

(b)Any representation, warranty or other written statement of an Obligor made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when (without duplication of any
materiality qualifier contained therein) made or confirmed;

(c)(i) An Obligor breaches or fails to perform any covenant contained in Section
7.2, 7.4, 8.2.5, 8.2.5, 8.3, 8.7.2, 10.1.1, 10.1.2, 10.1.3, 10.1.4, 10.1.12,
10.1.14, 10.1.15, 10.1.17. 10.2 or 10.3, (ii) in the case of other than during a
Borrowing Base Reporting Triggering Period, an Obligor breaches or fails to
perform any covenant contained in Section 8.1 or 8.2.1 and such failure
continues unremedied for a period of 3 consecutive Business Days or (iii) in the
case of during a Borrowing Base Reporting Triggering Period, an Obligor breaches
or fails to perform any covenant contained in Section 8.1 or 8.2.1 and such
failure continues unremedied for a period of 1 Business Day;

(d)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents (not specified in (a), (b) or (c) above), and such breach or
failure is not cured within 30 days after a Senior Officer of such Obligor, as
applicable, has knowledge thereof or receives notice thereof from Administrative
Agent, whichever is sooner; provided, however, that such notice and opportunity
to cure shall not apply if the breach or failure to perform is not capable of
being cured within such period or is a willful breach by an Obligor;

(e) (i) Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder, ceases to be in full force and effect; or any Obligor
contests in any manner the validity or enforceability of any material provision
of any Loan Document; or any Obligor denies that it has any or further liability
or obligation under any material provision of any Loan Document, or purports to
repudiate, revoke, terminate or rescind

-107-

--------------------------------------------------------------------------------

 

(or attempts to do any of the foregoing) any material provision of any Loan
Document or seeks to avoid, limit or otherwise adversely affect any Lien
purported to be created under any Security Document; or (ii) any Lien purported
to be created under any Security Document shall cease to be (other than pursuant
to the terms thereof), or shall be asserted by any Obligor not to be, a valid
and perfected Lien on any Collateral (other than an immaterial portion of the
Collateral not of the type included in the Borrowing Base), with the priority
required by the applicable Security Document;

(f)(i) Any Borrower or any Restricted Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Debt (other than Debt hereunder
and Debt under Hedging Agreement) or Perpetual Preferred Equity Interest, in
each case, after giving effect to the expiration of any applicable grace periods
and having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) (or, in the case of Perpetual
Preferred Equity Interests, having an aggregate outstanding amount) of more than
$20,000,000, or (B) after the expiration of all grace periods relating thereto,
fails to observe or perform any other agreement or condition relating to any
such Material Debt or Perpetual Preferred Equity Interest contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Debt or the beneficiary or beneficiaries of
such Contingent Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) or the holder or beneficiary of a
Perpetual Preferred Equity Interest to cause, with or without the giving of
notice, the passage of time, or both, such Debt or Perpetual Preferred Equity
Interest, as applicable, to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Debt or Perpetual Preferred Equity
Interest, as applicable, to be made, prior to its stated maturity, if any, or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Agreement an
“Early Termination Date” (as defined in such Hedging Agreement) resulting from
(A) any event of default under such Hedging Agreement as to which the Company or
any Restricted Subsidiary is the “Defaulting Party” (as defined in such Hedging
Agreement) or (B) any “Termination Event” (as so defined) under such Hedging
Agreement as to which the Company or any Restricted Subsidiary is an “Affected
Party” (as so defined) and, in either event, the Hedging Termination Value owed
by the Company or such Subsidiary as a result thereof is greater than
$20,000,000.

(g)There is entered against any Borrower or any Restricted Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $20,000,000 (to the extent not
adequately covered by solvent independent third party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage) or (ii) one or more non-monetary
judgements that have, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and in each case, (A) enforcement
proceedings are commenced by any creditor upon such judgement or order, or (B)
with respect to monetary judgments, there is a period of 30 consecutive days
from the date of entry during which such judgment remains unpaid, unvacated,
unbonded or a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect;

(h)any  material portion of the Collateral of any Borrower or any other Obligor
is taken or impaired through condemnation;

(i)An Insolvency Proceeding is commenced by any Borrower or any Restricted
Subsidiary; any Borrower or any Restricted Subsidiary agrees to or commences any
liquidation, dissolution or winding up of its affairs; any Borrower or any
Restricted Subsidiary shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; any Borrower or
any Restricted Subsidiary shall make a general assignment for the benefit of
creditors; any Borrower or any Restricted Subsidiary makes an offer of
settlement, extension or composition to its unsecured creditors generally; a
trustee is appointed to take possession of any substantial Property of or to
operate any of the

-108-

--------------------------------------------------------------------------------

 

business of any Borrower or any Restricted Subsidiary; any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for 60 calendar days; or an
Insolvency Proceeding is commenced against any Borrower or any Restricted
Subsidiary and such Borrower or Restricted Subsidiary, as applicable, consents
to institution of the proceeding, the petition commencing the proceeding is not
timely contested by such Borrower or Restricted Subsidiary, as applicable, the
petition is not dismissed within 30 days after filing, or an order for relief is
entered in the proceeding;

(j)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that, when taken together with all other ERISA Events that have occurred, has
resulted or would reasonably be expected to result in liability of any Obligor
or Restricted Subsidiary to a Pension Plan, Multiemployer Plan or PBGC which
would be reasonably likely to result in a Material Adverse Effect; any Obligor
or any ERISA Affiliate fails to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan that would reasonably be expected to have a Material Adverse
Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan;

(k)A Change of Control occurs;

(l)Any Borrower or any Restricted Subsidiary purports to repudiate, revoke,
terminate or rescind (or attempts to do any of the foregoing) any subordination
agreement in favor of Administrative Agent; or any Borrower or any Restricted
Subsidiary or third party (subject to the succeeding proviso) denies or contests
the validity or enforceability of any subordination agreement in favor of
Administrative Agent; provided that, with respect to any third party, this
clause (l) shall apply only in respect of subordination agreements governing
Collateral or delivered in connection with this Agreement in an amount exceeding
$20,000,000 individually or in the aggregate; or

(m)Any Obligor is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any material portion of the
Property of such Obligor.

12.2Remedies upon Default.  If an Event of Default described in Section 12.1(i)
occurs with respect to any Obligor, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Administrative Agent or notice of any kind.  In addition, or if any
other Event of Default exists, Administrative Agent may in its discretion (and
shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers and the other Obligors to the fullest extent
permitted by law;

(b)terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c)require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if any Obligors fail to deposit such Cash Collateral,
Administrative Agent may (and shall upon the direction of Required Lenders)
advance the required Cash Collateral as Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied); and

(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble

-109-

--------------------------------------------------------------------------------

 

Collateral, at Obligors’ expense, and make it available to Administrative Agent
at a place designated by Administrative Agent; (iii) enter any premises where
Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by an Obligor, Obligors agree not to charge for
such storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Administrative Agent, in its discretion,
deems advisable.  Each Obligor agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Administrative Agent shall be reasonable,
and that any sale conducted on the internet or to a licensor of Intellectual
Property shall be commercially reasonable.  Administrative Agent may conduct
sales on any Obligor’s premises, without charge, and any sale may be adjourned
from time to time in accordance with Applicable Law.  Administrative Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Administrative Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

12.3License.  Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Obligors, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral.

12.4Setoff.  At any time during an Event of Default, Administrative Agent,
Issuing Banks, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against the
Obligations, whether or not Administrative Agent, such Issuing Bank, such Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch or office of Administrative Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of Administrative Agent,
each Issuing Bank, each Lender and each such Affiliate under this Section 12.4
are in addition to other rights and remedies (including other rights of setoff)
that such Person may have.

12.5Remedies Cumulative; No Waiver.

12.5.1Cumulative Rights.  All agreements, warranties, guaranties, indemnities
and other undertakings of the Obligors under the Loan Documents are cumulative
and not in derogation of each other.  The rights and remedies of Administrative
Agent, any Issuing Bank, the Lenders and any other Secured Party under the Loan
Documents are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise.  All such
rights and remedies shall continue in full force and effect until Full Payment
of all Obligations.

12.5.2Waivers.  No waiver or course of dealing shall be established by (a) the
failure or delay of Administrative Agent or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Administrative
Agent or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein.  Any failure to satisfy
a financial covenant or a covenant exception requiring a financial calculation
on a

-110-

--------------------------------------------------------------------------------

 

measurement date, as the case may be, shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

Section 13.

ADMINISTRATIVE AGENT

13.1Appointment, Authority and Duties of Administrative Agent.

13.1.1Appointment and Authority.  Each Secured Party appoints and designates
Bank of America as Administrative Agent under all Loan
Documents.  Administrative Agent may, and each Secured Party authorizes
Administrative Agent to, enter into all Loan Documents to which Administrative
Agent is intended to be a party and accept all Security Documents.  Any action
taken by Administrative Agent in accordance with the provisions of the Loan
Documents, and the exercise by Administrative Agent of any rights or remedies
set forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties.  Without limiting
the generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Secured Parties with respect to all payments and collections arising in
connection with the Loan Documents; (b) execute and deliver, as Administrative
Agent, each Loan Document, including the Collateral Rights Agreement and any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise.  Administrative Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base in
accordance with the terms of this Agreement, whether to impose or release any
reserve, or whether any conditions to funding or issuance of a Letter of Credit
have been satisfied, which determinations and judgments, if exercised in good
faith, shall exonerate Administrative Agent from liability to any Secured Party
or other Person for any error in judgment.  In addition to the foregoing, each
Secured Party hereby irrevocably authorizes Administrative Agent, at
Administrative Agent’s option and reasonable discretion, to enter into, or
amend, the Collateral Rights Agreement (or similar agreements with the same or
similar purpose).  Any such Collateral Rights Agreement entered into by
Administrative Agent on behalf of the Secured Parties shall be binding upon each
Secured Party.  Each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 14.3) and each other Secured Party hereby authorizes and
directs Administrative Agent to enter into the Collateral Rights Agreement on
behalf of such Secured Party and agrees that Administrative Agent may take such
actions on its behalf as is contemplated by the terms of the Collateral Rights
Agreement.  Administrative Agent shall notify the Secured Parties of the
effectiveness of the Collateral Rights Agreement when executed and shall provide
a copy of the executed Collateral Rights Agreement to the Secured Parties as and
when effective.

13.1.2Duties.  The title of “Administrative Agent” is used solely as a matter of
market custom and the duties of Administrative Agent are administrative in
nature only.  Administrative Agent has no duties except those expressly set
forth in the Loan Documents, and in no event does Administrative Agent have any
agency, fiduciary or implied duty to or relationship with any Secured Party or
other Person by reason of any Loan Document or related transaction.  The
conferral upon Administrative Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.

13.1.3Agent Professionals.  Administrative Agent may perform its duties through
agents and employees.  Administrative Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional.  Administrative Agent shall not be responsible for the negligence
or misconduct of any agents, employees or Agent Professionals selected by it
with reasonable care.

-111-

--------------------------------------------------------------------------------

 

13.1.4Instructions of Required Lenders.  The rights and remedies conferred upon
Administrative Agent under the Loan Documents may be exercised without the
necessity of joining any other party, unless required by Applicable Law.  In
determining compliance with a condition for any action hereunder, including
satisfaction of any condition in Section 6, Administrative Agent may presume
that the condition is satisfactory to a Secured Party unless Administrative
Agent has received notice to the contrary from such Secured Party before
Administrative Agent takes the action.  Administrative Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents or
Collateral, and may seek assurances to its satisfaction from Secured Parties of
their indemnification obligations against Claims that could be incurred by
Administrative Agent.  Administrative Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining.  Instructions of Required Lenders shall
be binding upon all Secured Parties, and no Secured Party shall have any right
of action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting pursuant to instructions of Required
Lenders.  Notwithstanding the foregoing, instructions by and consent of specific
parties shall be required to the extent provided in Section 15.1.1.  In no event
shall Administrative Agent be required to take any action that it determines in
its discretion is contrary to Applicable Law or any Loan Documents or could
subject any Agent Indemnitee to liability.

13.2Agreements Regarding Collateral and Borrower Materials.

13.2.1Lien Releases; Care of Collateral.  Secured Parties authorize
Administrative Agent to release any Lien with respect to any Collateral (a) upon
Full Payment of the Obligations; (b) that is the subject of a disposition or
Lien that Borrower Agent certifies in writing is a Disposition permitted
pursuant to Section 10.2.9 or a Permitted Lien entitled to priority over
Administrative Agent’s Liens or another transaction requiring release of such
Lien which is expressly permitted under the Loan Documents (and Administrative
Agent may rely conclusively on any such certificate without further inquiry);
(c) that does not constitute a material part of the Collateral that Borrower
Agent certifies in writing as such (and Administrative Agent may rely
conclusively on such certificate without further inquiry); (d) upon a Subsidiary
becoming an Unrestricted Subsidiary in accordance with the terms of the Loan
Documents; or (e) subject to Section 15.1.1, with the consent of Required
Lenders.  Secured Parties authorize Administrative Agent to subordinate its
Liens to any Lien permitted under Section 10.2.2(i) or other Lien entitled to
priority hereunder.  Administrative Agent has no obligation to assure that any
Collateral exists or is owned by an Obligor, or is cared for, protected or
insured, nor to assure that Administrative Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.

13.2.2Possession of Collateral.  Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control.  If any Lender
obtains possession or control of any Collateral, it shall notify Administrative
Agent thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to Administrative Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.

13.2.3Reports.  Administrative Agent shall promptly provide to Lenders, when
complete, any field examination, audit or appraisal report prepared for
Administrative Agent with respect to any Obligor or Collateral
(“Report”).  Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Administrative Agent
shall not be responsible for system failures or access issues that may occur
from time to time.  Each Lender agrees (a) that Reports are not intended to be
comprehensive audits or examinations, and that Administrative Agent or any other
Person performing an audit or examination will inspect only limited information
and will rely significantly upon Borrowers’ books, records and representations;
(b) that Administrative Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials or any Report and shall not
be liable for any information contained in or omitted from any Borrower
Materials or any Report; and (c) to keep all

-112-

--------------------------------------------------------------------------------

 

Borrower Materials and Reports confidential and strictly for such Lender’s
internal use, not to distribute any Report or Borrower Materials (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and accountants), and to use all Borrower Materials and Reports solely for
administration of the Obligations.  Each Lender shall indemnify and hold
harmless Administrative Agent and any other Person preparing a Report from any
action such Lender may take as a result of or any conclusion it may draw from
any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Administrative Agent furnishing same to such Lender, via the
Platform or otherwise.

13.3Reliance By Administrative Agent.  Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any certification, notice or
other communication (including those by telephone, telex, telegram, telecopy,
e-mail or other electronic means) believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person.  Administrative Agent
shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document in accordance
with this Agreement, and shall not be liable for any reasonable delay in acting.

13.4Action Upon Default.  Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof.  If any Lender
acquires knowledge of a Default, Event of Default or failure of any such
conditions, it shall promptly notify Administrative Agent and the other Lenders
thereof in writing.  Each Secured Party (other than Administrative Agent) agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.

13.5Ratable Sharing.  If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable.  If any of such payment or reduction is thereafter recovered from
the purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.  Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to Administrative Agent describing the Obligation affected by
such payment or reduction.  Notwithstanding anything to the contrary set forth
in any Loan Document, no Lender shall set off against a Dominion Account without
Administrative Agent’s prior consent.

13.6Indemnification.  EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, WHETHER BROUGHT BY A THIRD PARTY OR BY A
BORROWER OR ANY OTHER OBLIGOR OR AFFILIATE THEREOF, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR
ADMINISTRATIVE AGENT (IN THE CAPACITY OF ADMINISTRATIVE AGENT).  In
Administrative Agent’s Permitted Discretion, it may reserve for any Claims made
against an Agent Indemnitee or an Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties.  If
Administrative Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by
Administrative Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to Administrative Agent by
each Secured Party to the extent of its Pro Rata share.

-113-

--------------------------------------------------------------------------------

 

13.7Limitation on Responsibilities of Administrative Agent.  Administrative
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken under the Loan Documents, except for losses directly and solely
caused by Administrative Agent’s gross negligence or willful
misconduct.  Administrative Agent does not assume any responsibility for any
failure or delay in performance or any breach by any Obligor, Lender or other
Secured Party of any obligations under the Loan Documents.  Administrative Agent
does not make any express or implied representation, warranty or guarantee to
Secured Parties with respect to any Obligations, Collateral, Liens, Loan
Documents, Borrower Materials, Reports or Obligors.  No Agent Indemnitee shall
be responsible to Secured Parties for any recitals, statements, information,
representations or warranties contained in any Loan Documents or Borrower
Materials; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or Account Debtor.  No Agent Indemnitee shall have any obligation to
any Secured Party to ascertain or inquire into the existence of any Default or
Event of Default, the observance by any Obligor of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

13.8Successor Administrative Agent and Co-Agents.

13.8.1Resignation; Successor Administrative Agent.  Administrative Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrowers.  If Administrative Agent is a Defaulting Lender under clause (d)
of the definition thereof, Required Lenders may, to the extent permitted by
Applicable Law, remove such Administrative Agent by written notice to Borrowers
and Administrative Agent.  Required Lenders may appoint a successor to replace
the resigning or removed Administrative Agent, which successor shall be (a) a
Lender or an Affiliate of a Lender; or (b) a financial institution reasonably
acceptable to Required Lenders and (provided no Event of Default exists)
Borrowers.  If no successor agent is appointed prior to the effective date of
Administrative Agent’s resignation or removal, then Administrative Agent may
appoint a successor agent that is a financial institution acceptable to it
(which shall be a Lender unless no Lender accepts the role) or in the absence of
such appointment, Required Lenders shall automatically on such date assume all
rights and duties of Administrative Agent hereunder.  Upon acceptance by any
successor Administrative Agent of its appointment hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act.  On
the effective date of its resignation or removal, the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have all rights and protections under the Loan
Documents with respect to actions taken or omitted to be taken by it (i) while
Administrative Agent and (ii) after such resignation or removal for as long as
the retiring or removed Administrative Agent continues to act in any capacity
hereunder or under the other Loan Documents, including (A) acting as collateral
agent or otherwise holding any collateral security on behalf of any of the
Secured Parties and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent, including the
indemnification set forth in Sections 13.6 and 15.2, and all rights and
protections under this Section 13.  Any successor to Bank of America by merger
or acquisition of stock or this loan shall continue to be Administrative Agent
hereunder without further act on the part of any Secured Party or Obligor.

13.8.2Co-Agent.  If appropriate under Applicable Law, Administrative Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document.  Each right, remedy and protection intended to be
available to Administrative Agent under the Loan Documents shall also be vested
in such agent.  Secured Parties shall execute and deliver any instrument or
agreement that Administrative Agent may request to effect such appointment.  If
any such agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of the agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Administrative Agent until
appointment of a new agent.

-114-

--------------------------------------------------------------------------------

 

13.9Due Diligence and Non-Reliance.  Each Secured Party acknowledges and agrees
that it has, independently and without reliance upon Administrative Agent or any
other Secured Parties, and based upon such documents, information and analyses
as it has deemed appropriate, made its own credit analysis of each Obligor and
its own decision to enter into this Agreement and to fund Loans and participate
in LC Obligations hereunder.  Each Secured Party has made such inquiries as it
feels necessary concerning the Loan Documents, Collateral and Obligors.  Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents.  Except
for notices, reports and other information expressly requested by a Lender,
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Administrative
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Administrative Agent or its
Affiliates.

13.10Remittance of Payments and Collections.

13.10.1Remittances Generally.  All payments by any Secured Party to
Administrative Agent shall be made by the time and on the day set forth in this
Agreement, in immediately available funds.  If no time for payment is specified
or if payment is due on demand by Administrative Agent and request for payment
is made by Administrative Agent by 1:00 p.m. on a Business Day, then payment
shall be made by such Secured Party not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., payment shall be made by 11:00 a.m. on the next
Business Day.  Payment by Administrative Agent to any Secured Party shall be
made by wire transfer, in the type of funds received by Administrative
Agent.  Any such payment shall be subject to Administrative Agent’s right of
offset for any amounts due from such payee under the Loan Documents.

13.10.2Failure to Pay.  If any Secured Party fails to pay any amount when due by
it to Administrative Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the greater of the Federal
Funds Rate or the rate determined by Administrative Agent as customary for
interbank compensation for 2 Business Days and thereafter at the Default Rate
for Base Rate Loans.  In no event shall Obligors be entitled to credit for any
interest paid by a Secured Party to Administrative Agent, nor shall a Defaulting
Lender be entitled to interest on amounts held by Administrative Agent pursuant
to Section 42.

13.10.3Recovery of Payments.  If Administrative Agent pays an amount to a
Secured Party in the expectation that a related payment will be received by
Administrative Agent from an Obligor and such related payment is not received,
then Administrative Agent may recover such amount from the Secured Party.  If
Administrative Agent determines that an amount received by it must be returned
or paid to an Obligor or other Person pursuant to Applicable Law or otherwise,
then Administrative Agent shall not be required to distribute such amount to any
Secured Party.  If any amounts received and applied by Administrative Agent to
Obligations held by a Secured Party are later required to be returned by
Administrative Agent pursuant to Applicable Law, such Secured Party shall pay to
Administrative Agent, on demand, its share of the amounts required to be
returned.

13.11Individual Capacities.  As a Lender, Bank of America shall have the same
rights, obligations and remedies under the Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders”, “Secured Party” or any similar term
shall include Bank of America in its capacity as a Lender.  Administrative
Agent, Issuing Bank, Lenders and their Affiliates may accept deposits from, lend
money to, provide letters of credit or Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Administrative Agent,

-115-

--------------------------------------------------------------------------------

 

Issuing Bank or Lenders hereunder, without any duty to account therefor to any
Secured Party.  In their individual capacities, Administrative Agent, Issuing
Bank, Lenders and their Affiliates may receive information regarding Obligors,
their Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

13.12Titles.  Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner,”
“Syndication Agent” or “Administrative Agent” of any kind shall have no right or
duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party.

13.13Bank Product Providers.  Each Secured Bank Product Provider, by delivery of
a notice to Administrative Agent of a Bank Product, agrees to be bound by the
Loan Documents, including Sections 5.5, 13, and 15.3.3.  Each Secured Bank
Product Provider shall indemnify and hold harmless Agent Indemnitees, to the
extent not reimbursed by Obligors, against all Claims that may be incurred by or
asserted against any Agent Indemnitee in connection with such Secured Bank
Product Provider’s Secured Bank Product Obligations.

13.14Collateral Agent.  Notwithstanding anything contained in this Agreement or
any other Loan Document to the contrary, all determinations under this Agreement
and the other Loan Documents related, directly or indirectly, to the Collateral,
Borrowing Base eligibility standards or criteria, reserves or the implementation
or adjustment of reserves, collateral information rights, access rights,
appraisal rights, audit rights, cash management and cash dominion rights and
control agreement rights (including, for the avoidance of doubt, any such
determinations which are assigned to Administrative Agent pursuant to this
Agreement and other Loan Documents) shall, be made by Administrative Agent in
accordance with the terms of this Agreement and the other Loan Documents.  Any
of the foregoing to the contrary notwithstanding, nothing contained in this
Section 13.14 shall be deemed to expand the rights of Administrative Agent or
any Lender with respect to Borrowing Base eligibility standards or advance rates
applicable to the Borrowing Base or reserves.

13.15No Third Party Beneficiaries.  This Section 13 is an agreement solely among
Secured Parties and Administrative Agent, and shall survive Full Payment of the
Obligations.  Except as set forth in Section 13.8 with respect to the Borrowers,
this Section 13 does not confer any rights or benefits upon Obligors or any
other Person.  As between Obligors and Administrative Agent, any action that
Administrative Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Secured Parties.

13.16Certain ERISA Matters.

  13.16.1       Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, Administrative Agent and the Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Obligor, that at least one of the
following is and will be true:

(a)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(b)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts),

-116-

--------------------------------------------------------------------------------

 

PTE 91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement,

(c)(i) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (ii) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(d)such other representation, warranty and covenant as may be agreed in writing
between Administrative Agent, in its sole discretion, and such Lender.

13.16.2

In addition, unless clause (a) in Section 13.16.1 is true with respect to a
Lender or such Lender has not provided another representation, warranty and
covenant as provided in clause (d) in Section 13.16.1, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Obligor, that:

(a)none of Administrative Agent or the Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

(b)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(c)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(d)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(e)no fee or other compensation is being paid directly to Administrative Agent
or the Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

-117-

--------------------------------------------------------------------------------

 

13.16.3.   Administrative Agent and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Section 14.

BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrowers, Administrative Agent, Issuing Bank, Lenders, Secured
Parties, and their respective successors and assigns, except that (a) no Obligor
shall have the right to assign its rights or delegate its obligations under any
Loan Documents; and (b) any assignment by a Lender must be made in compliance
with Section 14.3.  Administrative Agent may treat the Person which made any
Loan as the owner thereof for all purposes until such Person makes an assignment
in accordance with Section 14.3.  Any authorization or consent of a Lender shall
be conclusive and binding on any subsequent transferee or assignee of such
Lender.

14.2Participations.

14.2.1Permitted Participants; Effect.  Subject to Section 14.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents.  Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents.  Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Administrative Agent
and the other Lenders shall not have any obligation or liability to any such
Participant.  Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.7, 3.9 and 5.8 (subject to the requirements and
limitations therein, and the requirements under Section 5.9 (it being understood
that the documentation required under Section 5.9 shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 14.3; provided that such
Participant (A) agrees to be subject to the provisions of Section 3.8 and 14.4
as if it were an assignee under Section 14.3; and (B) shall not be entitled to
receive any greater payment under Sections 3.7 and 5.8, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after such Participant acquired the
applicable participation.

14.2.2Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or

-118-

--------------------------------------------------------------------------------

 

Commitment, or releases any Borrower, all or substantially all of the value of
the Guaranty or all or substantially all Collateral.

14.2.3Participant Register.  Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (including principal and stated interest) and LC
Obligations.  Entries in the register shall be conclusive, absent manifest
error, and such Lender shall treat each Person recorded in the register as the
owner of the participation for all purposes, notwithstanding any notice to the
contrary.  No Lender shall have an obligation to disclose any information in
such register except to the extent necessary to establish that a Participant’s
interest is in registered form under the Code.

14.2.4Benefit of Set-off.  Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it.  By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
13.5 as if such Participant were a Lender.

14.3Assignments.

14.3.1Permitted Assignments.  A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Administrative Agent in its reasonable discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $10,000,000 (unless otherwise agreed by Administrative Agent in its
reasonable discretion); and (c) the parties to each such assignment shall
execute and deliver an Assignment to Administrative Agent for acceptance and
recording.  Nothing herein shall limit the right of a Lender to pledge or
assign, without the consent of Borrower Agent or Administrative Agent, any
rights under the Loan Documents to secure obligations of such Lender, including
a pledge or assignment to a Federal Reserve Bank; provided, however, that no
such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto.

14.3.2Effect; Effective Date.  Upon delivery to Administrative Agent of a fully
executed Assignment and a processing fee of $3,500 (unless otherwise agreed or
waived by Administrative Agent in its sole discretion), the assignment shall
become effective as specified in the notice, if it complies with this Section
14.3.  From such effective date, the Eligible Assignee shall for all purposes be
a Lender under the Loan Documents, and shall have all rights and obligations of
a Lender thereunder.  Upon consummation of an assignment, the transferor Lender,
Administrative Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable.  The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire reasonably satisfactory to Administrative Agent.

14.3.3Certain Assignees.  No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural
person.  Administrative Agent shall have no obligation to determine whether any
assignment is permitted under the Loan Documents.  Assignment by a Defaulting
Lender shall be effective only if there is concurrent satisfaction of all
outstanding obligations of the Defaulting Lender under the Loan Documents in a
manner reasonably satisfactory to Administrative Agent, including payment by the
Eligible Assignee or Defaulting Lender to Administrative Agent of an aggregate
amount sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Administrative Agent) to satisfy
all funding and payment liabilities of the Defaulting Lender.  If assignment by
a Defaulting Lender occurs (by operation of law or otherwise) without compliance
with

-119-

--------------------------------------------------------------------------------

 

the foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.

14.3.4Register.  Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans,
principal, interest and LC Obligations owing to, each Lender.  Entries in the
register shall be conclusive, absent manifest error, and Borrowers,
Administrative Agent and Lenders shall treat each Person recorded in such
register as a Lender for all purposes under the Loan Documents, notwithstanding
any notice to the contrary.  Administrative Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations.  The register shall be available
for inspection by Borrowers or any Lender, from time to time upon reasonable
notice.

14.4Replacement of Certain Lenders.  If a Lender (a) was a Non-Consenting
Lender, (b) is a Defaulting Lender, or (c) gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.8 (and has not
designated a different Lending Office pursuant to Section 3.8), then
Administrative Agent or Borrower Agent may, upon notice to such Lender, require
it to assign its rights and obligations under the Loan Documents to Eligible
Assignee(s), pursuant to appropriate Assignment(s); provided, that in the case
of any assignment pursuant to clause (c) above, such assignment will result in a
reduction in such compensation or payments thereafter.  Administrative Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment if the
Lender fails to execute it.  Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

Section 15.

MISCELLANEOUS

15.1Consents, Amendments and Waivers.

15.1.1Amendment.  No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that

(a)without the prior written consent of Administrative Agent, no modification
shall alter any provision in a Loan Document that relates to any rights, duties
or discretion of Administrative Agent;

(b)without the prior written consent of each applicable Issuing Bank, no
modification shall alter Section2.2 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;

(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase or extend the Commitment
of such Lender; (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (except as provided in
Section 4.2); (iii) extend the Commitment Termination Date, the Termination
Date, or any other time of payment or repayment required under the Loan
Documents; or (iv) amend this clause (c);

(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) waive the conditions precedent contained in
Section 6.1; (ii) alter Section 5.5.2, 7.1 (except to add Collateral), 13.5 or
15.1.1; (iii) change any provision of this Section 15.1.1(d) or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentages of Lenders required to amend, waive or otherwise modify any rights
hereunder or any other Loan Document or make any determination or grant any
consent hereunder; (iv) amend the definition of Borrowing Base

-120-

--------------------------------------------------------------------------------

 

(or any defined term used in such definition) if the effect of such amendment is
to increase borrowing availability; (v) increase the advance rates in the
Borrowing Base or modify this Agreement in any way that would have the effect of
increasing the advance rates in the Borrowing Base, in each case, beyond such
advance rates in effect on the Closing Date; (vi) release all or substantially
all Collateral or all or substantially all of the value of the Guaranty; or
(vii) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Obligor from liability for any
Obligations; and

(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.

15.1.2Limitations.  The agreement of Borrowers or any other Obligors shall not
be required for any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Administrative Agent and/or Issuing Bank as among
themselves but the parties to such shall provide prompt notice thereof to the
Borrowers.  Only the consent of the parties to any agreement relating to fees or
a Bank Product shall be required for modification of such agreement, and no
Secured Bank Product Provider (in such capacity) shall have any right to consent
to modification of any Loan Document other than its Bank Product agreement.  Any
waiver or consent granted by Administrative Agent, any Issuing Bank or any
Lenders hereunder shall be effective only if in writing and only for the matter
specified.  Notwithstanding anything to the contrary herein, Administrative
Agent may, with the consent of Borrower Agent only, amend, modify or supplement
this Agreement or any of the other Loan Documents (but with notice given by
Administrative Agent to the Lenders and Issuing Banks promptly after the
effectiveness thereof) to cure any ambiguity, or manifest omission, mistake,
defect or inconsistency (as reasonably determined by Administrative Agent), or
effect administrative changes (including, without limitation, those necessary to
effect the purposes of Section 10.2.16(b)(ii) changes to Fiscal Quarter and
Fiscal Year), so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank.  

15.1.3Payment for Consents.  No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2Indemnity.  EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
FROM AND AGAINST (AND WILL REIMBURSE EACH INDEMNITEE AS THE SAME ARE INCURRED
FOR) ANY AND ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES,
DISBURSEMENTS AND OTHER CHARGES OF ONE FIRM OF COUNSEL TO THE INDEMNITEES TAKEN
AS A WHOLE AND ONE FIRM OF LOCAL COUNSEL TO THE INDEMNITEES TAKEN AS A WHOLE IN
EACH APPROPRIATE JURISDICTION AND, IN THE CASE OF AN ACTUAL OR POTENTIAL
CONFLICT OF INTEREST AS DETERMINED BY THE AFFECTED INDEMNITEE, ONE ADDITIONAL
COUNSEL TO SUCH AFFECTED INDEMNITEE)) THAT MAY BE INCURRED BY OR ASSERTED OR
AWARDED AGAINST ANY INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR IN THE CASE OF ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND
THE AGENT INDEMNITEES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF
THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANKS TO HONOR A

-121-

--------------------------------------------------------------------------------

 

DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO COMPANY OR
ANY OF ITS SUBSIDIARIES OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
BORROWER OR ANY OTHER OBLIGOR, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF AN
INDEMNITEE.  In no event shall any party to a Loan Document have any obligation
thereunder to indemnify or hold harmless an Indemnitee with respect to a Claim
to the extent that it (a) is determined in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from (x) the bad faith, gross
negligence or willful misconduct of such Indemnitee, as the case may be, or (y)
a material breach in bad faith by such Indemnitee of its obligations under the
Loan Documents or (b) arises out of or is in connection with any claim,
litigation, loss or proceeding not involving an act or omission of any Obligor
or any of its Affiliates and that is brought by an Indemnitee against another
Indemnitee (other than against Administrative Agent, any Issuing Bank or the
Arranger in their capacities as such).  This Section shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

15.3Notices and Communications.

15.3.1Notice Address.  Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 15.3.  Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, 3 Business Days after deposit in the U.S.
mail, with first-class postage pre-paid, addressed to the applicable address; or
(c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged.  Notwithstanding the foregoing, no notice to
Administrative Agent pursuant to Sections 2.1.4, 2.2, 3.1.2 or 4.1.1shall be
effective until actually received by the individual to whose attention at
Administrative Agent such notice is required to be sent.  Any written
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed
party.  Any notice received by Borrower Agent shall be deemed received by all
Borrowers.

15.3.2Communications.  Electronic communications (including e-mail, messaging
and websites) may be used only in a manner reasonably acceptable to
Administrative Agent and, unless otherwise agreed by Administrative Agent, only
for routine communications, such as delivery of Borrower Materials,
administrative matters, distribution of Loan Documents and matters permitted
under Section 4.1.4 Secured Parties make no assurance as to the privacy or
security of electronic communications.  E-mail and voice mail shall not be
effective notices under the Loan Documents.

15.3.3Platform.  Borrower Materials and Reports shall be delivered pursuant to
procedures approved by Administrative Agent, including electronic delivery (if
possible) upon request by Administrative Agent to an electronic system
maintained by Administrative Agent (“Platform”).  Borrowers shall notify
Administrative Agent of each posting of Borrower Materials and Reports on the
Platform and the materials shall be deemed received by Administrative Agent only
upon its receipt of such notice.  Borrower Materials, Reports and other
information relating to this credit facility may be made available to

-122-

--------------------------------------------------------------------------------

 

Secured Parties on the Platform.  The Platform is provided “as is” and “as
available.”  Administrative Agent does not warrant the accuracy or completeness
of any information on the Platform nor the adequacy or functioning of the
Platform, and expressly disclaims liability for any errors or omissions in the
Borrower Materials, Reports or any issues involving the Platform.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ADMINISTRATIVE AGENT WITH RESPECT TO BORROWER MATERIALS, REPORTS OR THE
PLATFORM.  No Agent Indemnitee shall have any liability to Borrowers, other
Obligors, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform, including any unintended
recipient, nor for delivery of Borrower Materials, Reports and other information
via the Platform, internet, e-mail, or any other electronic platform or
messaging system, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent Indemnitee.

15.3.4Public Information.  Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform.  Secured Parties acknowledge that Borrower Materials and
Reports may include Obligors’ material non-public information, and should not be
made available to personnel who do not wish to receive such information or may
be engaged in investment or other market-related activities with respect to an
Obligor’s securities.

15.3.5Non-Conforming Communications.  Administrative Agent and Lenders may rely
upon any communications purportedly given by or on behalf of any Borrower or
other Obligor even if they were not made in a manner specified herein, were
incomplete or were not confirmed, or if the terms thereof, as understood by the
recipient, varied from a later confirmation.  Each Obligor shall indemnify and
hold harmless each Indemnitee from any liabilities, losses, costs and expenses
arising from any electronic or telephonic communication purportedly given by or
on behalf of any Obligor.

15.4Performance of Borrowers’ Obligations.  Administrative Agent may, in its
Permitted Discretion at any time and from time to time, at Borrowers’ expense,
upon notice to Borrower Agent unless an Event of Default exists and is
continuing, pay any amount or do any act required of any Obligor under any Loan
Documents or otherwise lawfully requested by Administrative Agent to (a) enforce
any Loan Documents or collect any Obligations; (b) protect, insure, maintain or
realize upon any Collateral; or (c) defend or maintain the validity or priority
of Administrative Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien.  All payments, reasonable and
documented out-of-pocket costs and expenses (including Extraordinary Expenses)
of Administrative Agent under this Section shall be reimbursed to Administrative
Agent by Borrowers and other Obligors, upon written demand, with interest
accruing from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Loans.  Any payment made or action taken by
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

15.5Credit Inquiries.  Administrative Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

15.6Severability.  Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7Cumulative Effect; Conflict of Terms.  The provisions of the Loan Documents
are cumulative.  The parties acknowledge that the Loan Documents may use several
limitations or

-123-

--------------------------------------------------------------------------------

 

measurements to regulate similar matters, and they agree that these are
cumulative and that each must be performed as provided.  Except as otherwise
provided in another Loan Document (by specific reference to the applicable
provision of this Agreement), if any provision contained herein is in direct
conflict with any provision in another Loan Document, the provision herein shall
govern and control.

15.8Counterparts; Execution.  Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement shall become effective as
provided in Section 6.1.  Delivery of a signature page of any Loan Document by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of such agreement.  Any signature, contract formation or
record-keeping through electronic means shall have the same legal validity and
enforceability as manual or paper-based methods, to the fullest extent permitted
by Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any similar state law based on the Uniform Electronic Transactions Act.

15.9Entire Agreement.  Time is of the essence with respect to all Loan Documents
and Obligations.  The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

15.10Relationship with Lenders.  The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender.  Amounts payable hereunder to each Lender shall be a
separate and independent debt.  It shall not be necessary for Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes.  Nothing in this Agreement and no action of Administrative
Agent, any Issuing Bank, Lenders any other Secured Party or any Affiliate
thereof pursuant to the Loan Documents or otherwise shall be deemed to
constitute Administrative Agent and any Secured Party to be a partnership, joint
venture or similar arrangement, nor to constitute control of any Obligor.

15.11No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Arranger, Administrative Agent, any Lender, any Issuing Bank or any of their
Affiliates are arm’s-length commercial transactions between the Obligors and
their Affiliates, on one hand, and Arranger, Administrative Agent, any Issuing
Bank, any Lender or any of their Affiliates, on the other hand; (ii) the
Obligors have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate; and (iii) the Obligors are capable
of evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated by the Loan Documents; (b) each of Arranger,
Administrative Agent, Lenders, any Issuing Bank and their Affiliates and any
arranger is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for Obligors, their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Administrative Agent, any Issuing Bank, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Obligors and their Affiliates, and have no obligation
to disclose any of such interests to Obligors or their Affiliates.  To the
fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Arranger, Administrative Agent, any
Issuing Bank, Lenders and their Affiliates with respect to any breach of agency
or fiduciary duty in connection with any transaction contemplated by a Loan
Document.  Each Obligor hereby agrees that it will not claim that Arranger,
Administrative Agent, any Issuing Bank, Lenders or their Affiliates has rendered
advisory services of any nature or owes any agency or fiduciary or similar duty
to it in connection with any transaction contemplated by a Loan Document.

15.12Confidentiality.  Each of Administrative Agent, Lenders and Issuing Banks
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its

-124-

--------------------------------------------------------------------------------

 

Affiliates, and to its and their partners, directors, officers, employees,
agents, advisors and representatives (provided they are informed of the
confidential nature of the Information and instructed to keep it confidential);
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Affiliates, provided
Borrower Agent has been given reasonable notice thereof and been afforded an
opportunity to limit or protest the disclosure (to the extent legally permitted
and reasonably practicable and other than in connection with regulatory
oversight); (c) to the extent required by Applicable Law or by any subpoena or
other legal process, provided Borrower Agent has been given reasonable notice
thereof and been afforded an opportunity to limit or protest the disclosure (to
the extent legally permitted and reasonably practicable); (d) to any other party
hereto; (e) in connection with any action or proceeding relating to any Loan
Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section, to any Transferee or any actual or
prospective party (or its advisors) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor’s obligations; (g) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) is available to Administrative Agent, any Lender, any Issuing Bank or any
of their Affiliates on a nonconfidential basis from a source other than
Borrowers; (h) on a confidential basis to a provider of a Platform; or (i) with
the consent of Borrower Agent.  Notwithstanding the foregoing, Administrative
Agent and Lenders may publish or disseminate general information concerning this
credit facility for league table, tombstone and advertising purposes, and may
use Borrowers’ logos, trademarks or product photographs in advertising
materials.  As used herein, “Information” means information received from an
Obligor or Subsidiary relating to it or its business that is identified as
confidential when delivered.  A Person required to maintain the confidentiality
of Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that accorded its own confidential
information.  Each of Administrative Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance procedures regarding the use of such
information; and (iii) it will handle the material non-public information in
accordance with Applicable Law.

15.13GOVERNING LAW.  UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.14Consent to Forum; Bail-In of Affected Financial Institutions.

15.14.1Forum.  EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT.  EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3.1.  A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.

15.14.2Other Jurisdictions.  Nothing herein shall limit the right of
Administrative Agent, any Issuing Bank, any Lender or any Affiliate thereof to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by Applicable Law.  

-125-

--------------------------------------------------------------------------------

 

Nothing in this Agreement shall be deemed to preclude enforcement by
Administrative Agent of any judgment or order obtained in any forum or
jurisdiction.

15.14.3Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an Affected Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of the applicable Resolution Authority, and
agrees and consents to, and acknowledges and agrees to be bound by, (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any Secured Party that is an Affected Financial Institution;
and (b) the effects of any Bail-in Action on any such liability, including (i) a
reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
any Loan Document; or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of the
applicable Resolution Authority.

15.15Waivers by Obligors.  To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Administrative Agent,
each Issuing Bank and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Administrative Agent, any Issuing Bank or any
Lender on which an Obligor may in any way be liable, and hereby ratifies
anything Administrative Agent, any Issuing Bank or any Lender may do in this
regard; (c) notice prior to taking possession or control of any Collateral; (d)
any bond or security that might be required by a court prior to allowing
Administrative Agent, any Issuing Bank or any Lender to exercise any rights or
remedies; (e) the benefit of all valuation, appraisement and exemption laws; (f)
any claim against any party hereto on any theory of liability, for special,
indirect, consequential, exemplary or punitive damages (as opposed to direct or
actual damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto (which Administrative Agent, each
Issuing Bank and each Lender hereby also waives); and (g) notice of acceptance
hereof.  Each Obligor acknowledges that the foregoing waivers are a material
inducement to Administrative Agent, Issuing Bank and Lenders entering into this
Agreement and that they are relying upon the foregoing in their dealings with
Obligors.  Each Obligor has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel.  In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

15.16Patriot Act Notice.  Administrative Agent, Issuing Banks and Lenders hereby
notify the Obligors that pursuant to the Patriot Act, Administrative Agent,
Issuing Banks and Lenders are required to obtain, verify and record information
that identifies each Obligor, including its legal name, address, tax ID number
and other information that will allow Administrative Agent, Issuing Banks and
Lenders to identify it in accordance with the Patriot Act.  Administrative
Agent, Issuing Banks and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Obligors’
management and owners, such as legal name, address, social security number and
date of birth.  The Obligors shall, promptly upon request, provide all
documentation and other information as Administrative Agent, any Issuing Bank or
any Lender may request from time to time in order to comply with any

-126-

--------------------------------------------------------------------------------

 

obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.

15.17NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

15.18Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Hedging
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b)As used in this Section 15.18, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

-127-

--------------------------------------------------------------------------------

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally left blank; signatures begin on following page]

 

 

-128-

--------------------------------------------------------------------------------

 

EXHIBIT B

 

[see attached]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

to

Loan and Security Agreement

 

 

COMMITMENTS OF LENDERS

 

 

 

Lender

 

Commitment

 

Total Commitments

Bank of America, N.A.

$17,500,000

$17,500,000

JPMorgan Chase Bank, N.A.

$17,500,000

$17,500,000

 

 

$35,000,000

 

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[see attached]

 

 